Exhibit 10.1

EXECUTION VERSION

 

 

 

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of June 14, 2018

among

IHEARTCOMMUNICATIONS, INC.,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

THE SEVERAL SUBSIDIARIES OF IHEARTCOMMUNICATIONS, INC. PARTY HERETO,

each a Debtor and Debtor-in-possession under Chapter 11 of the Bankruptcy Code,

IHEARTMEDIA CAPITAL I, LLC,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

CITIBANK, N.A.,

as Administrative Agent,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

PNC CAPITAL MARKETS LLC

and

RBC CAPITAL MARKETS,1

as Lead Arrangers,

and

THE OTHER LENDERS AND L/C ISSUERS PARTY HERETO

 

 

 

 

 

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Other Interpretive Provisions      39  

SECTION 1.03.

   Accounting Terms      39  

SECTION 1.04.

   [Reserved]      39  

SECTION 1.05.

   References to Agreements, Laws, Etc.      39  

SECTION 1.06.

   Times of Day      40  

SECTION 1.07.

   [Reserved]      40  

SECTION 1.08.

   Currency Equivalents Generally      40  

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.01.

   The Loans      40  

SECTION 2.02.

   Borrowings, Conversions and Continuations of Loans      41  

SECTION 2.03.

   Letters of Credit      43  

SECTION 2.04.

   Swing Line Loans      51  

SECTION 2.05.

   Prepayments      54  

SECTION 2.06.

   Termination or Reduction of Commitments      55  

SECTION 2.07.

   Repayment of Loans      56  

SECTION 2.08.

   Interest      56  

SECTION 2.09.

   Fees      56  

SECTION 2.10.

   Computation of Interest and Fees      57  

SECTION 2.11.

   Evidence of Indebtedness      57  

SECTION 2.12.

   Payments Generally      58  

SECTION 2.13.

   Sharing of Payments      59  

SECTION 2.14.

   Incremental Credit Extensions      59  

SECTION 2.15.

   Reserves      60  

SECTION 2.16.

   Defaulting Lenders      61  

SECTION 2.17.

   Priority and Liens      62  

SECTION 2.18.

   Conversion to Exit Facility      62  

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.01.

   Taxes      63  

SECTION 3.02.

   Illegality      66  

SECTION 3.03.

   Inability to Determine Rates      67  

SECTION 3.04.

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      67  

SECTION 3.05.

   Funding Losses      69  

SECTION 3.06.

   Matters Applicable to All Requests for Compensation      69  

SECTION 3.07.

   Replacement of Lenders Under Certain Circumstances      69  

SECTION 3.08.

   Survival          70  

 

-i-



--------------------------------------------------------------------------------

          Page  

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

SECTION 4.01.

   Conditions to Initial Credit Extension      70  

SECTION 4.02.

   Conditions to Subsequent Credit Extensions      72  

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01.

   Existence, Qualification and Power; Compliance with Laws      73  

SECTION 5.02.

   Authorization; No Contravention      73  

SECTION 5.03.

   Governmental Authorization      74  

SECTION 5.04.

   Binding Effect      74  

SECTION 5.05.

   Financial Statements; No Material Adverse Effect      74  

SECTION 5.06.

   Litigation      74  

SECTION 5.07.

   Labor Matters      74  

SECTION 5.08.

   Ownership of Property; Liens      75  

SECTION 5.09.

   Environmental Matters      75  

SECTION 5.10.

   Taxes      76  

SECTION 5.11.

   ERISA Compliance, Etc.      76  

SECTION 5.12.

   Subsidiaries      76  

SECTION 5.13.

   Margin Regulations; Investment Company Act      76  

SECTION 5.14.

   Disclosure      76  

SECTION 5.15.

   Intellectual Property; Licenses, Etc.      77  

SECTION 5.16.

   Reserved      77  

SECTION 5.17.

   Reserved      77  

SECTION 5.18.

   Special Representations Relating to FCC Authorizations, Etc.      77  

SECTION 5.19.

   OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws      78  

SECTION 5.20.

   DIP Order      78  

SECTION 5.21.

   Status of Obligations; Perfection and Priority of Security Interests      78
 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

SECTION 6.01.

   Financial Statements and Borrowing Base Certificates      78  

SECTION 6.02.

   Certificates; Other Information      80  

SECTION 6.03.

   Notices      82  

SECTION 6.04.

   Payment of Obligations      82  

SECTION 6.05.

   Preservation of Existence, Etc.      83  

SECTION 6.06.

   Maintenance of Properties      83  

SECTION 6.07.

   Maintenance of Insurance      83  

SECTION 6.08.

   Compliance with Laws      83  

SECTION 6.09.

   Books and Records      83  

SECTION 6.10.

   Inspection Rights      83  

SECTION 6.11.

   Additional Borrowers, Guarantors and Obligations to Give Security      84  

SECTION 6.12.

   Compliance with Environmental Laws      85  

SECTION 6.13.

   Further Assurances      85  

SECTION 6.14.

   [Reserved]      85  

SECTION 6.15.

   Cash Management Systems      85  

SECTION 6.16.

   License Subsidiaries      87  

SECTION 6.17.

   [Reserved]      88  

SECTION 6.18.

   OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws      88  

 

-ii-



--------------------------------------------------------------------------------

          Page  

ARTICLE VII

 

NEGATIVE COVENANTS

 

SECTION 7.01.

   Liens      88  

SECTION 7.02.

   Investments      91  

SECTION 7.03.

   Indebtedness      94  

SECTION 7.04.

   Fundamental Changes      96  

SECTION 7.05.

   Dispositions      97  

SECTION 7.06.

   Restricted Payments      99  

SECTION 7.07.

   Change in Nature of Business      100  

SECTION 7.08.

   Transactions with Affiliates      100  

SECTION 7.09.

   Burdensome Agreements      101  

SECTION 7.10.

   Use of Proceeds      102  

SECTION 7.11.

   Accounting Changes      102  

SECTION 7.12.

   Prepayments, Etc. of Indebtedness      103  

SECTION 7.13.

   Equity Interests of Certain Restricted Subsidiaries and Unrestricted
Subsidiaries      103  

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01.

   Events of Default      103  

SECTION 8.02.

   Remedies upon Event of Default      106  

SECTION 8.03.

   Application of Funds      106  

ARTICLE IX

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 9.01.

   Appointment and Authorization of the Administrative Agent      108  

SECTION 9.02.

   Delegation of Duties      108  

SECTION 9.03.

   Liability of Agents      109  

SECTION 9.04.

   Reliance by the Administrative Agent      109  

SECTION 9.05.

   Notice of Default      110  

SECTION 9.06.

   Credit Decision; Disclosure of Information by Agents      110  

SECTION 9.07.

   Indemnification of Agents      111  

SECTION 9.08.

   Withholding Tax      111  

SECTION 9.09.

   Agents in Their Individual Capacities      111  

SECTION 9.10.

   Successor Administrative Agent      112  

SECTION 9.11.

   Administrative Agent May File Proofs of Claim      113  

SECTION 9.12.

   Collateral and Guaranty Matters      113  

SECTION 9.13.

   Other Agents; Arrangers and Managers      114  

SECTION 9.14.

   Appointment of Supplemental Administrative Agents      114  

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01.

   Amendments, Etc.      115  

SECTION 10.02.

   Notices and Other Communications; Facsimile Copies      116  

SECTION 10.03.

   No Waiver; Cumulative Remedies      117  

SECTION 10.04.

   Attorney Costs and Expenses      118  

SECTION 10.05.

   Indemnification by the Borrowers      118  

SECTION 10.06.

   Payments Set Aside      119  

SECTION 10.07.

   Successors and Assigns          119  

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 10.08.

  

Confidentiality

     122  

SECTION 10.09.

  

Treatment of Information

     123  

SECTION 10.10.

  

Setoff

     124  

SECTION 10.11.

  

Interest Rate Limitation

     124  

SECTION 10.12.

  

Counterparts

     124  

SECTION 10.13.

  

Integration

     125  

SECTION 10.14.

  

Survival of Representations and Warranties

     125  

SECTION 10.15.

  

Severability

     125  

SECTION 10.16.

  

GOVERNING LAW

     125  

SECTION 10.17.

  

WAIVER OF RIGHT TO TRIAL BY JURY

     126  

SECTION 10.18.

  

Binding Effect

     126  

SECTION 10.19.

  

Judgment Currency

     126  

SECTION 10.20.

  

Lender Action

     126  

SECTION 10.21.

  

USA PATRIOT Act

     126  

SECTION 10.22.

  

No Advisory or Fiduciary Responsibility

     127  

SECTION 10.23.

  

No Personal Liability

     127  

SECTION 10.24.

  

FCC

     127  

SECTION 10.25.

  

Joint and Several Liability

     127  

SECTION 10.26.

  

Contribution and Indemnification Among the Loan Parties

     128  

SECTION 10.27.

  

Agency of the Parent Borrower for Each Other Borrower

     129  

SECTION 10.28.

  

Reinstatement

     129  

SECTION 10.29.

  

Express Waivers by Borrowers in Respect of Cross-Guaranties and
Cross-Collateralization

     129  

SECTION 10.30.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions    

     130  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

  

Subsidiary Borrowers

1.01B

  

Commitments

1.01C

  

Unrestricted Subsidiaries

1.01D

  

Non-DDAs

2.03(a)

  

Existing Letters of Credit

5.11(b)

  

ERISA

5.12

  

Subsidiaries and Other Equity Investments

5.18

  

Broadcast Licenses

6.11(b)

  

Post-Closing Collateral

6.15(a)

  

Deposit Accounts

6.15(b)

  

Blocked Accounts

7.02(g)

  

Existing Investments

7.08

  

Transactions with Affiliates

7.09

  

Existing Restrictions

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

A

  

Form of Committed Loan Notice

B

  

Form of Swing Line Loan Notice

C-1

  

Form of Revolving Credit Note

D

  

Form of Compliance Certificate

E

  

Form of Assignment and Assumption

F-1

  

Form of Holdings Guarantee Agreement

F-2

  

Form of U.S. Guarantee Agreement

G

  

Form of ABL Receivables Pledge and Security Agreement

H

  

[Reserved]

I

  

Form of Borrowing Base Certificate

J

  

Form of Foreign Lender Certification

K

  

Form of Budget

L

  

Form of DIP Order

M

  

Form of Exit Facility Term Sheet

 

-v-



--------------------------------------------------------------------------------

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”) is entered into as of June 14, 2018 among IHEARTCOMMUNICATIONS,
INC., a Texas corporation and a Debtor and Debtor-in-Possession under Chapter 11
of the Bankruptcy Code (f/k/a Clear Channel Communications, Inc.) (“Parent
Borrower”), the Subsidiary Borrowers (as defined below), each a Debtor and
Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, from time to time
party hereto (together with the Parent Borrower, the “Borrowers”), IHEARTMEDIA
CAPITAL I, LLC, a Delaware limited liability company and a Debtor and
Debtor-in-Possession under Chapter 11 of the Bankruptcy Code (f/k/a Clear
Channel Capital I, LLC) (“Holdings”), CITIBANK, N.A., as Administrative Agent,
the entities party hereto as Swing Line Lender and L/C Issuers, and each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

PRELIMINARY STATEMENTS

WHEREAS, on March 14, 2018 (the “Petition Date”), the Borrowers, Holdings, and
each of the Subsidiary Guarantors (as defined herein) filed voluntary petitions
with the Bankruptcy Court commencing their respective cases that are pending
under Chapter 11 of the Bankruptcy Code (the cases of the Guarantors, each a
“Case” and collectively, the “Cases”) and have continued in the possession of
their assets and in the management of their business pursuant to Sections 1107
and 1108 of the Bankruptcy Code;

WHEREAS, the Borrowers have requested that the Lenders extend credit to them in
the form of a debtor-in-possession first-out revolving credit facility in an
aggregate principal amount of $450,000,000 (the “Revolving Credit Facility” or
the “Facility”), subject to the conditions set forth herein. All of the
Borrowers’ obligations under the Facility are to be guaranteed by the
Guarantors. The Lenders are willing to extend such credit, and the L/C Issuers
are willing to issue letters of credit, to the Borrowers, in each case, on the
terms and subject to the conditions set forth herein;

WHEREAS, the respective priorities of the Facility and the other Obligations
with respect to the Collateral shall be as set forth in the DIP Order, in each
case upon entry thereof by the Bankruptcy Court.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acceptable Reorganization Plan” shall mean a Reorganization Plan that provides
for (x) the termination of the Commitments and the Payment in Full of the
Obligations (other than contingent indemnification obligations not yet due and
payable) in cash or (y) solely with respect to the Revolving Facility, the
conversion of the Revolving Facility to the exit facility under the Exit Credit
Agreement in accordance with Section 2.18 (and subject to and consistent with
the conditions set forth in the Exit Credit Agreement), on the Consummation Date
of such Reorganization Plan.

“Accommodation Payment” has the meaning specified in Section 10.26.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Activities” has the meaning specified in Section 9.09(b).

 



--------------------------------------------------------------------------------

“Additional Lender” has the meaning specified in Section 2.14(a).

“Adequate Protection Order” means the Amended Stipulation and Order Granting
Adequate Protection, filed with the Bankruptcy Court on April 26, 2018 and as
entered by the Bankruptcy Court on May 22, 2018.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent and collateral agent under the Loan Documents, or any successor
administrative agent and collateral agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Parent Borrower on behalf of the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arrangers, the Agents, their respective lending affiliates or any entity
acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Parent Borrower or any of their respective Subsidiaries.

“Agent’s Group” has the meaning specified in Section 9.09(b).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Supplemental
Administrative Agents (if any) and the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Commitments” means the aggregate Revolving Credit
Commitments of all the Lenders.

“Agreement” means this Superpriority Secured Debtor-in-Possession Credit
Agreement, as amended, restated, modified or supplemented from time to time in
accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 10.19.

“Allocable Amount” has the meaning specified in Section 10.26.

“Aloha Trust” means The Aloha Trust Station Trust, LLC, a Delaware limited
liability company.

“Alternative Currency” means Euros, Sterling, Canadian Dollars and each other
currency (other than Dollars) that is approved by the Administrative Agent and
the L/C Issuers in their sole discretion.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent and the
applicable L/C Issuers at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

-2-



--------------------------------------------------------------------------------

“Alternative Currency L/C Obligations” means any L/C Obligations arising from an
Alternative Currency Letter of Credit.

“Alternative Currency L/C Sublimit” means an amount equal to $75,000,000.

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency.

“Annual Financial Statements” means the consolidated balance sheets of the
Parent Borrower as of December 31, 2017, and the related consolidated statements
of income, stockholders’ equity and cash flows for the Parent Borrower for the
fiscal years then ended.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act (“FCPA”), the
U.K. Bribery Act of 2010, as amended, and all other applicable laws and
regulations or ordinances concerning or relating to bribery, money laundering or
corruption in any jurisdiction in which any Loan Party or any of its
Subsidiaries or Affiliates is located or is doing business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

“Applicable Rate” means, a percentage per annum equal to (i) with respect to
Revolving Credit Loans and Letter of Credit Fees, (A) for Eurocurrency Rate
Loans, 2.25%, (B) for Base Rate Loans, 1.25%, and (C) for Letter of Credit fees,
2.25% and (ii) with respect to unused Revolving Credit Commitments, a percentage
per annum equal to 0.50%.

“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Eurocurrency Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include Eurocurrency Rate Loans. An Eurocurrency Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurocurrency Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a)(i), the Lenders and (c) with respect to the Swing
Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Lenders.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request
and certificate; provided, however, that, solely with respect to delivery of any
such Communication by any Loan Party to

 

-3-



--------------------------------------------------------------------------------

the Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (i) any notice of borrowing, letter of credit
request, swing loan request, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.05(a) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article IV or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means each of Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, PNC Capital Markets LLC and RBC Capital
Markets, in its capacity as a Lead Arranger under this Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form approved by the Administrative Agent.

“Assignment Taxes” has the meaning specified in Section 3.01(i).

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, (x) when used with respect to
any Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (y) when used with respect to any sale-leaseback transaction, the
present value (discounted at a rate equivalent to the Parent Borrower’s
then-current weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such sale-leaseback transaction.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Block Amount” means $37,500,000.

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves, subject to section 2.15, as the Administrative Agent, in its
Permitted Discretion, determines as being appropriate to reflect any impediments
to the realization upon the Collateral consisting of Eligible Accounts included
in the Borrowing Base (including claims that the Administrative Agent determines
will need to be satisfied in connection with the realization upon such
Collateral).

“Avoidance Action” has the meaning specified in the DIP Order.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

-4-



--------------------------------------------------------------------------------

“Bank Product Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuance of a Cash Dominion
Event, determines in its Permitted Discretion, as being appropriate to reflect
the reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Secured Cash Management Obligations then provided or outstanding.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified in 11 U.S.C. Section 101 et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas Houston Division or any other court having jurisdiction over
the Cases from time to time and any Federal appellate court thereof.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such date as publicly announced from time to time by Citibank, N.A.
in New York, New York as its “base rate” and (c) the Eurocurrency Rate for an
Interest Period of one month plus 1.00%. Any change in Citibank, N.A.’s “base
rate” or the Federal Funds Rate or shall be effective on the day specified in
the public announcement of such change in Citibank, N.A.’s “base rate” or the
Federal Funds Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basel III” has the meaning specified in Section 3.04(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Blocked Account Agreement” has the meaning provided in Section 6.15(b).

“Blocked Accounts” has the meaning provided in Section 6.15(b).

“Borrowers” means the Parent Borrower and the Subsidiary Borrowers, jointly,
severally and collectively.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Protective Advance, as the context may require.

“Borrowing Base” means, on any date, an amount equal to (x) 90.0% multiplied by
the book value of Eligible Accounts minus (y) any Reserves. The Borrowing Base
at any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 6.01(e)
or, in the case of the Borrowing Base as of the Closing Date, the Borrowing Base
as of June 13, 2018 and delivered to and accepted by the Administrative Agent on
or prior to the Closing Date, in each case, after giving effect to any Reserves
that have been established from time to time.

“Borrowing Base Certificate” means a certificate with respect to the calculation
of the Borrowing Base, duly executed by a Responsible Officer or controller of
the Parent Borrower, appropriately completed and substantially in the form of
Exhibit I hereto or another form that is acceptable to the Administrative Agent
in its reasonable discretion.

“Broadcast Licenses” means the main station license issued by the FCC or any
foreign Governmental Authority and held by the Parent Borrower or any of its
Restricted Subsidiaries for any Broadcast Station operated by the Parent
Borrower or any of its Restricted Subsidiaries.

 

-5-



--------------------------------------------------------------------------------

“Broadcast Stations” means each full-service AM or FM radio broadcast station or
full-service television broadcast station now or hereafter owned and operated by
the Parent Borrower or any of its Restricted Subsidiaries.

“Budget” means a projected statement of sources and uses of cash for the
Borrowers and the other Debtors for the following 13 calendar weeks, including
the anticipated uses of the Facility for each week during such period, in
substantially the form of Exhibit K hereto; it being understood and agreed that,
as used herein, the “Budget” shall initially refer to the initial 13-week
projection delivered in accordance with Section 4.01(a)(viii)(A) and thereafter
shall refer to the most recent 13-week-projection delivered by the Parent
Borrower for the most recent month in accordance with Section 6.01(c).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or in the jurisdiction where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located;
provided that, if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Canadian Dollars” and “Cdn.” each mean the lawful money of Canada.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Carve-Out” has the meaning specified in the DIP Order.

“Carve-Out Reserve” means a reserve in an amount equal to the amount of the
Carve-Out, as established by the Administrative Agent and calculated in
accordance with the DIP Order.

“Carve-Out Trigger Notice” has the meaning specified in the DIP Order.

“Case” or “Cases” has the meaning specified in the Introductory Statement.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account in the name of the
Administrative Agent (or in the Administrative Agent’s discretion, the name of
its sub-agent) and under the sole dominion and control of the Administrative
Agent, and otherwise established in a manner reasonably satisfactory to the
Administrative Agent.

“Cash Collateral Order” means the Final Order (I) Authorizing Postpetition Use
of Cash Collateral and (II) Granting Adequate Protection to Prepetition Lenders
Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507, Bankruptcy Rules 2002,
4001, and 9014, and Local Bankruptcy Rules 4001-1(b) and 4002-1 [ECF No. 452].

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default under Section 8.01(a), 8.01(b) (solely as it relates to
compliance with Section 7.14) and 8.01(c) (solely as it relates to compliance
with Section 6.01(e) or Section 6.15), or (ii) the occurrence and continuance of
a Liquidity Event, and in the case of this clause (ii), the Administrative Agent
has notified the Parent Borrower thereof. For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing at the
Administrative Agent’s option (x) if the Cash Dominion Event arises under clause
(i) above, so long as such Event of Default is continuing, or (y) if the Cash
Dominion Event arises under clause (ii) above, so long as such Liquidity Event
is continuing.

 

-6-



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Borrower or any Restricted Subsidiary:

(a) Dollars;

(b) (i) Canadian Dollars, Sterling, Euros or any national currency of any
Participating Member State of the EMU or (ii) in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 12 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 12 months or less
from the date of acquisition;

(g) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively, and in each case
maturing within 24 months after the date of creation thereof;

(h) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition; and

(j) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (i) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (j) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (j) and in this paragraph.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

 

-7-



--------------------------------------------------------------------------------

“Cash Management Obligations” means obligations owed by the Parent Borrower or
any Subsidiary to any Cash Management Bank in respect of or in connection with
any Cash Management Services and designated by the Parent Borrower in writing to
the Administrative Agent as “Cash Management Obligations.”

“Cash Management Order” means the Final Order (I) Authorizing the Debtors to
(A) Continue to Operate Their Cash Management System and Maintain Existing Bank
Accounts and (B) Continue to Perform Intercompany Transactions and (II) Granting
Related Relief [ECF No. 454].

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements.

“Cash Management Systems” means the cash management systems described in
Section 6.15.

“CCO Cash Management Arrangements” means the cash management arrangements
established by the Parent Borrower and CCOH pursuant to the CCO Intercompany
Agreements.

“CCO Credit Facility” means the commitments under the Credit Agreement dated as
of June 1, 2018, as the same may be amended, restated, modified, supplemented,
replaced or refinanced from time to time, by and among Clear Channel Outdoor,
Inc., a Delaware corporate, as parent borrower, certain of its subsidiaries as
subsidiary borrowers, Deutsche Bank AG New York Branch as administrative agent,
collateral agent, swing line lender, and each lender party thereto from time to
time.

“CCO Debt” means the CCO Notes and the CCO Credit Facility.

“CCO Debt Documentation” means any one or more credit agreements or indentures
entered into among CCOH or its subsidiaries pursuant to which the CCO Debt is
issued, and all security agreements, guarantees, pledge agreements and other
agreements or instruments executed in connection therewith, as the same may be
amended, restated, modified, supplemented, replaced or refinanced from time to
time.

“CCO Intercompany Agreements” means (a) the Master Agreement dated as of
November 16, 2005 between the Parent Borrower and CCOH as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.12(c) and (b) the Corporate Services Agreement dated as of
November 16, 2005 between Clear Channel Management Services, L.P. and CCOH, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.12(c).

“CCO Notes” means, collectively, CCOH or its Subsidiaries’ (i) 6.5% Senior Notes
due 2022, (ii) 7.625% Senior Subordinated Notes due 2020, and (iii) 8.75% Senior
Notes due 2020.

“CCOH” means Clear Channel Outdoor Holdings, Inc., a Delaware corporation.

“CCU Cash Management Notes” means (a) the Revolving Promissory Note dated
November 10, 2005, issued by CCOH to the Parent Borrower pursuant to the CCO
Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) and (b) the Revolving Promissory Note dated
November 10, 2005, issued by the Parent Borrower to CCOH pursuant to the CCO
Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) (the “Parent Borrower Obligor Cash Management
Note”).

“CF Credit Agreement” means that certain credit agreement dated as of May 13,
2008, as amended and restated as of February 23, 2011, amended by Amendment
No. 1, dated as of October 15, 2012, Amendment No. 2, dated as of May 31, 2013
and Amendment No. 3, dated as of December 18, 2013, among the Parent Borrower,
Holdings, the subsidiary borrowers party thereto, the lenders party thereto and
Citibank, as administrative agent and collateral agent, as the same may be
amended, restated, modified, supplemented, replaced or refinanced from time to
time, to the extent permitted by the Intercreditor Agreement.

 

-8-



--------------------------------------------------------------------------------

“CF Facilities” means the credit facilities under the CF Credit Agreement.

“CF Facility Documentation” means the CF Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

“Change of Control” means the earliest to occur of:

(a) the acquisition by (A) any Person (other than one or more Permitted Holders)
or (B) Persons (other than one or more Permitted Holders) that are together a
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), including any such group acting for
the purpose of acquiring, holding or disposing of securities (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than the
greater of (x) thirty-five percent (35%) of the then outstanding voting power of
the Voting Stock of Parent and (y) the percentage of the then outstanding voting
power of Voting Stock of Parent owned, in the aggregate, directly or indirectly,
beneficially and of record, by the Permitted Holders, unless the Sponsors have,
at such time and after giving effect to the transaction in question, the right
or the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Parent; or

(b) subject to Section 7.04, the Parent Borrower ceases to be a direct
wholly-owned Subsidiary of Holdings or Holdings ceases to be a direct or
indirect wholly-owned Subsidiary of Parent.

“Citibank” means Citibank, N.A.

“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans or
Protective Advances.

“Closing Date” means June 14, 2018, the date on which all conditions set forth
in Section 4.01 were satisfied.

“Co-Investors” means, collectively, (a) Highfields Capital I LP, Highfields
Capital II LP, High-fields Capital III LP, Highfields Capital Management LP, FMR
LLC, Fidelity Management & Research Company, Strategic Advisers, Inc., Pyramis
Global Advisors Trust Company, and any other Persons who, directly or
indirectly, owned Equity Interests of Parent on July 30, 2008, and any of their
respective Affiliates and funds or partnerships managed or advised by any of
them or their respective Affiliates and (b) and the Management Stockholders.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document to the
extent required to be delivered pursuant to Section 6.11, 6.13 or 6.15, subject
in each case to the limitations and exceptions of this definition, duly executed
by each Loan Party thereto;

(b) Subject to any applicable limitations set forth in the Collateral Documents,
all of the Parent Borrower’s wholly-owned Material Domestic Subsidiaries (other
than Excluded Subsidiaries) that own Eligible Accounts shall execute a joinder
to this Agreement in order to become a Subsidiary Borrower hereunder and all
Obligations shall have been unconditionally guaranteed (the “Guarantees”) by
Holdings, each Borrower (in the case of Obligations of each other Borrower) and
each Restricted Subsidiary that is a wholly-owned Material Domestic Subsidiary
and not an Excluded Subsidiary (each, a “Subsidiary Guarantor,” and each
unconditional guarantee thereby, a “Subsidiary Guarantee”);

 

-9-



--------------------------------------------------------------------------------

(c) all guarantees issued or to be issued in respect of the Senior Notes
(i) shall be subordinated to the Obligations to the same extent as the
guarantees existing on the Closing Date in respect of the Senior Notes are
subordinated to the Obligations and (ii) shall provide for their automatic
release upon a release of the corresponding Guarantee; and

(d) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations shall have been secured by a perfected first priority
security interest in the Receivables Collateral, subject to the terms of the DIP
Order.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require the creation or perfection of
pledges of security interests in, or taking other actions with respect to,
(i) pledges and security interests prohibited by Law (other than to the extent
such prohibition is expressly deemed ineffective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition), (ii)
intercompany indebtedness between the Parent Borrower and its Restricted
Subsidiaries or between any Restricted Subsidiaries, or (iii) any particular
assets if, in the reasonable judgment of the Administrative Agent evidenced in
writing, determined in consultation with the Parent Borrower, the burden, cost
or consequences (including any material adverse tax consequences) of creating or
perfecting such pledges or security interests in such assets or taking other
actions in respect of such assets is excessive in relation to the benefits to be
obtained therefrom by the Lenders under the Loan Documents; and

(B) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Parent Borrower in writing; and.

Notwithstanding any of the foregoing, the Parent Borrower may cause any
Restricted Subsidiary that is not at the time a Subsidiary Borrower or
Subsidiary Guarantor to take all actions necessary under this definition of
“Collateral and Guarantee Requirement” to become a Subsidiary Borrower or a
Subsidiary Guarantor, in the case of such Restricted Subsidiary organized in the
United States, in which case such Restricted Subsidiary shall be treated as a
Subsidiary Borrower or Subsidiary Guarantor, as applicable, hereunder for all
purposes.

“Collateral Documents” means, collectively, the Security Agreement, the Blocked
Account Agreements, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent and
the Lenders pursuant to Section 6.11, Section 6.13, Section 6.15, the
Guaranties, and each of the other agreements, instruments or documents that
creates or purports to create a Lien or Guarantee in favor of the Administrative
Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, such Lender’s Revolving Credit Commitment
and such Lender’s commitment to acquire participations in Protective Advances,
as the context may require.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents, including, without
limitation, any financial statement, financial and other report, notice, request
and certificate.

 

-10-



--------------------------------------------------------------------------------

“Communications Laws” means the Communications Act of 1934, as amended, and the
FCC’s rules, regulations, published orders and published and promulgated policy
statements of the FCC, all as may be amended from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.15(c).

“Confirmation Order” means an order of the Bankruptcy Court entered in the Cases
pursuant to section 1129 of the Bankruptcy Code, which order shall confirm an
Acceptable Reorganization Plan and otherwise be reasonably satisfactory in form
and substance to the Administrative Agent, together with all extensions,
modifications, and amendments thereto, also in form and substance satisfactory
to the Administrative Agent.

“Consummation Date” means the date of the substantial consummation (as defined
in Section 1101 of the Bankruptcy Code) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court; provided, that for
purposes hereof the Consummation Date of the Reorganization Plan shall be no
later than the “effective date” thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Parent Borrower and/or other
companies.

“Conversion Date” means the date upon which the conditions precedent to
effectiveness of the Exit Facility Agreement set forth in the Exit Facility Term
Sheet shall have been satisfied or waived.

“Credit Card Receivables” has the meaning specified in the definition of
“Eligible Credit Card Receivables.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditors’ Committee” has the meaning specified in the DIP Order.

“DDAs” means any checking or other demand deposit account maintained by a Loan
Party in which Collateral and proceeds of Collateral is deposited or held. All
funds in such DDAs shall be conclusively presumed to be Collateral and proceeds
of Collateral and the Administrative Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs, subject to the
Security Agreement and the DIP Order. Each reserve account the Loan Parties
maintain as mandated by the Bankruptcy Court and set forth in Schedule 1.01D
shall be conclusively deemed not to constitute DDAs.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Debtors” means Holdings, the Borrowers and any Subsidiary of the Parent
Borrower that is a debtor in the Cases.

 

-11-



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means a Lender (i) that has failed for three or more
Business Days to comply with its obligations hereunder to make a Loan, make a
payment to the L/C Issuer in respect of such Lender’s Pro Rata Share of any L/C
Obligations and/or make a payment to the Swing Line Loan Lender in respect of a
Swing Line Loan (each a “funding obligation”), (ii) that has notified the
Administrative Agent that it will not comply with any such funding obligation
hereunder or has stated publicly that it will generally not comply with its
funding obligations under loan agreements, credit agreements and similar
agreements, (iii) that has, for three or more Business Days, failed to confirm
in writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (iii) upon receipt of such written confirmation by the
Administrative Agent), (iv) with respect to which a Lender Insolvency Event has
occurred and is continuing or (v) that has, or has a direct or indirect parent
company that has become the subject of a Bail-in Action (provided that neither
the reallocation of funding obligations provided for in Section 2.16(a) as a
result of a Lender’s being a Defaulting Lender nor the performance by a
Non-Defaulting Lender of such reallocated funding obligations will by themselves
cause the relevant Defaulting Lender to become a Non-Defaulting Lender);
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(i) through (v) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Administrative Agent, Parent Borrower, L/C
Issuer, and each Lender. The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Parent Borrower provided for in this
definition.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the Fair Market Value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).

“DIP Motion” means that certain Motion Seeking Entry of DIP Order
(I) Authorizing Debtors (A) To Obtain Postpetition Financing, and (B) To Utilize
Cash Collateral and (II) Granting Adequate Protection to Prepetition Secured
Parties, filed in the Cases on the DIP Motion Date.

“DIP Motion Date” means June 7, 2018.

“DIP Order” means, collectively, the order of the Bankruptcy Court entered in
the Cases after a final hearing under Bankruptcy Rule 4001(c)(2) or such other
procedures as approved by the Bankruptcy Court, which order shall be
substantially in the form of Exhibit L or otherwise satisfactory in form and
substance to the Administrative Agent, together with all extensions,
modifications, and amendments thereto, in each case, in form and substance
satisfactory to the Administrative Agent, which, among other matters but not by
way of limitation, authorizes the Loan Parties to obtain credit, incur (or
guaranty) Indebtedness, and grant Liens under this Agreement and the other Loan
Documents, as the case may be, and provides for the super-priority of the
Administrative Agent’s and the Lenders’ claims.

 

-12-



--------------------------------------------------------------------------------

“DIP Order Entry Date” means the date on which the DIP Order is entered by the
Bankruptcy Court.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale-leaseback transaction and any sale or issuance
of Equity Interests of a Restricted Subsidiary (but excluding the Equity
Interests of the Parent Borrower)) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith;
provided that no transaction or series of related transactions shall be
considered a “Disposition” for purposes of Section 7.05 unless the net cash
proceeds resulting from such transaction or series of transactions shall exceed
$9,000,000.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable, the termination of the Commitments and
the termination of or backstop on terms satisfactory to the Administrative Agent
in its sole discretion all outstanding Letters of Credit), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part or (c) provides for the scheduled payments of
dividends in cash, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings, the Parent Borrower
or the Restricted Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by Holdings, the Parent Borrower or
the Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or under the terms of the plan under which such Equity
Interests are issued and any stock subscription or shareholder agreement to
which such Equity Interests are subject; provided, further, that any Equity
Interests held by any future, current or former employee, director, officer,
manager or consultant (or their respective estates, Affiliates or Immediate
Family Members), of the Parent Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies’ or any other entity in which the Parent
Borrower or a Restricted Subsidiary has an Investment, in each case pursuant to
any stock subscription or shareholders’ agreement, management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any distributor equity plan or agreement shall not constitute Disqualified
Equity Interest solely because it may be required to be repurchased by the
Parent Borrower or its Subsidiaries.

“Disqualified Institutions” means (a) those banks and institutions that have
been specified in writing to the Administrative Agent prior to June 13, 2018 as
being “Disqualified Institutions” or (b) as identified in writing to the
Administrative Agent from time to time, any Persons who are competitors of the
Parent Borrower and its Subsidiaries.

“Divestiture Assets” means the DoJ Divestiture Assets and the FCC Divestiture
Assets.

“DoJ Divestiture Assets” means the “Divestiture Assets” as defined in the DoJ
Consent Orders.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent and the applicable L/C Issuer
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

-13-



--------------------------------------------------------------------------------

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means, as of any date of determination thereof, the
aggregate amount of all Accounts due to any Borrower, except to the extent that
(determined without duplication):

(a) except as provided in clause (v) of this definition, such Account does not
arise from the sale of goods, intellectual property or advertising, or the
performance of services by a Borrower in the ordinary course of its business;

(b) (i) such Borrower’s right to receive payment is contingent upon the
fulfillment of any condition whatsoever or (ii) as to which such Borrower is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;

(c) any defense, counterclaim, setoff or dispute exists as to such Account, but
only to the extent of such defense, counterclaim, setoff or dispute;

(d) such Account is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for the sale of goods to or services
rendered for the applicable Account Debtor;

(e) an invoice, in form and substance consistent with the Parent Borrower’s
credit and collection policies, or otherwise reasonably acceptable to the
Administrative Agent (it being understood that the forms used by the Borrowers
on the Closing Date are satisfactory to the Administrative Agent), has not been
prepared and sent to the applicable Account Debtor in respect of such Account
prior to being reported to the Administrative Agent as Collateral (including
Accounts identified as inactive, warranty or otherwise not attributable to an
Account Debtor);

(f) such Account (i) is not owned by a Borrower or (ii) is subject to any Lien,
other than Liens permitted hereunder pursuant to clauses (a), (c), (e), (h),
(j), (k), (t), (x) and (z) of Section 7.01;

(g) such Account is the obligation of an Account Debtor that is (i) a director,
officer, other employee or Affiliate of a Borrower (other than Accounts arising
from the sale of goods, intellectual property or advertising, or provision of
services delivered to such Account Debtor in the ordinary course of business),
(ii) a natural person or (iii) only if such Account obligation has not been
incurred in the ordinary course or on arms’ length terms, to any entity that has
any common officer or director with a Borrower;

(h) Accounts subject to a partial payment plan;

(i) such Borrower is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower but only to the extent of the
potential offset;

 

-14-



--------------------------------------------------------------------------------

(j) upon the occurrence of any of the following with respect to such Account:

(i) the Account is not paid within:

(A) with respect to Accounts generated by the IHM Group, (x) in the case of
Accounts due from advertising agencies, 120 days past the original invoice date,
or (y) in the case of Accounts due from any other Person, 90 days past the
original invoice date;

(B) with respect to Accounts generated by the Premier Group, 120 days past the
original invoice date;

(C) (x) with respect to Accounts generated from commissions billed for media
representation services by the Katz Group, 60 days past the original due date,
or (y) with respect to Accounts generated by billings made by the Katz Group to
advertisers or advertising agencies for advertising spots, and for which a
member of the IHM Group has billed a member of the Katz Group, the Account is
not paid within 90 days following the original invoice date; or

(D) with respect to Accounts generated by the TTWN Group, 90 days past the
original invoice date;

provided that in calculating delinquent portions of Accounts under clauses
(A) through (C), IHM Group Accounts due from advertising agencies with net
credit balances over 120 days old, IHM Group Accounts and TTWN Accounts due from
other persons with net credit balances over 90 days old, Premier Group Accounts
with net credit balances over 120 days old, Katz Group media representation
Accounts with net credit balances over 60 days old, and other Katz Group
Accounts with net credit balances over 90 days old, will be excluded;

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due;

(iii) any Account Debtor obligated upon such Account is a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; or

(iv) with respect to which Account (or any other Account due from the applicable
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance, or other instrument for the payment of money has been received,
presented for payment, and returned uncollected for any reason;

(k) such Account is the obligation of an Account Debtor from whom 50% or more of
the aggregate amount of all Accounts owing by that Account Debtor are ineligible
under clause (j)(i) of this definition;

(l) such Account, together with all other Accounts owing by such Account Debtor
and its Affiliates as of any date of determination, exceeds 15% of all Eligible
Accounts (but only the extent of such excess);

(m) such Account is one as to which the Administrative Agent’s Lien thereon, on
behalf of itself and the Lenders, is not a first priority perfected Lien,
subject to Liens permitted hereunder pursuant to clauses (c), (e), (h), (j),
(k), (t) and (x) of Section 7.01;

(n) any of the representations or warranties in the Loan Documents with respect
to such Account are untrue in any material respect with respect to such Account
(or, with respect to representations or warranties that are qualified by
materiality, any of such representations and warranties are untrue);

 

-15-



--------------------------------------------------------------------------------

(o) such Account is evidenced by a judgment, Instrument or Chattel Paper (each
such term as defined in the Uniform Commercial Code) (other than Instruments or
Chattel Paper that are held by a Borrower or that have been delivered to the
Administrative Agent);

(p) such Account is payable in any currency other than Dollars;

(q) Accounts with respect to which the Account Debtor is a Person unless:
(i) the Account Debtor’s billing address is in the United States or (ii) the
Account Debtor is organized under the laws of the United States, any state
thereof or the District of Columbia;

(r) such Account is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or department, agency or
instrumentality thereof;

(s) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States, or of any state,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof;

(t) such Account has been redated, extended, compromised, settled, adjusted or
otherwise modified or discounted, except discounts or modifications that are
granted by a Borrower in the ordinary course of business and that are reflected
in the calculation of the Borrowing Base;

(u) such Account is of an Account Debtor that is located in a state requiring
the filing of a notice of business activities report or similar report in order
to permit a Borrower to seek judicial enforcement in such state of payment of
such Account, unless such Borrower has qualified to do business in such state or
has filed a notice of business activities report or equivalent report for the
then-current year or if such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

(v) such Accounts were acquired or originated by a Person acquired in a
Permitted Acquisition (until such time as the Administrative Agent has completed
a customary due diligence investigation as to such Accounts and such Person,
which investigation may, at the sole discretion of the Administrative Agent,
include a field examination, and the Administrative Agent is reasonably
satisfied with the results thereof);

(w) Credit Card Receivables (other than Eligible Credit Card Receivables);

(x) Accounts which are subject to a credit that has been earned but not taken,
subject to reduction as a result of an unapplied deferred revenue account, or a
chargeback, to the extent of such rebate, deferred revenue account or
chargeback;

(y) that represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment or other repurchase or return basis;

(z) [reserved];

(aa) such Account is otherwise unacceptable to the Administrative Agent in its
Permitted Discretion;

(bb) such Account was generated by a Person that was a Borrower at the time such
Account was generated but has since been sold or divested; or

(cc) such Account was not generated by the IHM Group, Premier Group, TTWN Group,
or Katz Group unless otherwise agreed to by the Administrative Agent in its
Permitted Discretion (after such time as the Administrative Agent has completed
a customary due diligence investigation as to such Accounts and such Person,
which investigation may, at the sole discretion of the Administrative Agent,
include a field examination, and the Administrative Agent is reasonably
satisfied with the results thereof).

 

-16-



--------------------------------------------------------------------------------

“Eligible Assignee” means any assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b); provided that
under no circumstances shall (i) any Loan Party or any of its Subsidiaries,
(ii) the Sponsor or any of its Affiliates, (iii) without the consent of the
Parent Borrower in its sole discretion, any Disqualified Institution, or
(iv) any natural person be an Assignee.

“Eligible Credit Card Receivables” shall mean, as of any date of determination,
Accounts due to any Borrower from major credit card and debit card processors
(including, but not limited to, JCB, Visa, Mastercard, American Express, Diners
Club, DiscoverCard, Interlink, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam,
CU244, Alaska Option and Maestro) that arise in the ordinary course of business
and that have been earned by performance (“Credit Card Receivables”) and that
are not excluded as ineligible by virtue of one or more of the criteria set
forth below, except that none of the following (determined without duplication)
shall be deemed to be Eligible Credit Card Receivables:

(a) Accounts that have been outstanding for more than five (5) Business Days
from the date of sale, or for such longer period(s) as may be approved by the
Administrative Agent in its Permitted Discretion;

(b) Accounts with respect to which a Borrower does not have good and valid
title, free and clear of any Lien (other than Liens permitted hereunder pursuant
to clauses (a), (c), (e), (h), (j), (k), (t), (x) and (z) of Section 7.01);

(c) Accounts as to which the Administrative Agent’s Lien attached thereon on
behalf of itself and the Lenders, is not a first priority perfected Lien,
subject to Liens permitted hereunder pursuant to clauses (c), (e), (h), (j),
(k), (t) and (x) of Section 7.01;

(d) Accounts that are disputed, or with respect to which a claim, counterclaim,
offset or chargeback (other than chargebacks in the ordinary course by the
credit card processors) has been asserted, by the related credit card processor
(but only to the extent of such dispute, claim, counterclaim, offset or
chargeback);

(e) except as otherwise approved by the Administrative Agent, Accounts as to
which the credit card processor has the right under certain circumstances to
require a Borrower to repurchase the Accounts from such credit card or debit
card processor;

(f) except as otherwise approved by the Administrative Agent, Accounts arising
from any private label credit card program of a Borrower; and

(g) Accounts due from major credit card and debit card processors (other than
JCB, Visa, Mastercard, American Express, Diners Club, DiscoverCard, Interlink,
NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska Option and
Maestro) that the Administrative Agent in its Permitted Discretion determines to
be unlikely to be collected.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, drinking water,
groundwater, land surfaces, subsurface strata and natural resources such as
wetlands, flora and fauna.

 

-17-



--------------------------------------------------------------------------------

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims” solely with respect to this
paragraph), including (i) any and all Claims by a Governmental Authority for
enforcement, response or other actions or damages pursuant to any Environmental
Law and (ii) any and all Claims by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws relating to the pollution or
protection of the Environment including those relating to the generation,
handling, storage, treatment transport or Release or threat of Release of
Hazardous Materials or, to the extent relating to exposure or threat of exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence, or Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Parent Borrower and is treated as a
single employer pursuant to Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan for
which notice to the PBGC is not waived by regulation; (b) a withdrawal by
Holdings, the Parent Borrower, any Subsidiary or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Holdings, the
Parent Borrower, any Subsidiary or any of their respective ERISA Affiliates from
a Multiemployer Plan, notification of Holdings, the Parent Borrower, any
Subsidiary or any of their respective ERISA Affiliates concerning the imposition
of Withdrawal Liability or notification that a Multiemployer Plan is insolvent
or is in reorganization within the meaning of Title IV of ERISA; (d) the filing
by Holdings, the Parent Borrower, any Subsidiary or any of their respective
ERISA Affiliates of a notice of intent to terminate a Pension Plan; (e) with
respect to a Pension Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(f) the failure to make by its due date a required contribution under
Section 412(m) of the Code (or Section 430(j) of the Code, as amended by the
Pension Protection Act of 2006) with respect to any Pension Plan or the failure
to make any required contribution to a Multiemployer Plan; (g) the filing
pursuant to Section 412(d) of the Code and Section 303(d) of ERISA (or, after
the effective date of the Pension Protection Act of 2006, Section 412(c) of the
Code and Section 302(c) of ERISA) of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (h) the filing by the PBGC of
a petition under Section 4042 of ERISA to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan; or (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to Holdings or the
Parent Borrower.

 

-18-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the lawful single currency of the European Union.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the greater of (a) the rate per annum obtained by
dividing (i) (A) the rate per annum equal to the Intercontinental Exchange
Benchmark Administration Ltd. (or such other Person that takes over the
administration of such rate) LIBOR Rate (“ICE LIBOR”), as published by a
nationally recognized service such as the Dow Jones Market Service (Telerate),
Reuters or Bloomberg (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time), or a comparable or successor rate that has been approved by the
Administrative Agent, at approximately 11:00 a.m., London time on the Interest
Rate Determination Date, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period or (B) if
such rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) on the Interest Rate Determination Date,
by (ii) an amount equal to (A) one, minus (B) the Applicable Reserve
Requirement, and (b) 1.00%. Any determination of the Eurocurrency Rate shall be
conclusive absent manifest error.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
applicable Eurocurrency Rate.

“Eurocurrency Successor Rate” has the meaning specified in Section 3.03(b).

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, as of any date of determination thereof, (a) the
Line Cap minus (b) the Availability Block Amount minus (c) the aggregate
Revolving Credit Exposure.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Assets” means “Excluded Asset” and “Excluded Security”, in each case
as defined herein or under the Collateral Documents or in the DIP Order.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any Subsidiary that is prohibited
by applicable Law from guaranteeing the Obligations, or a guarantee by which
would require governmental consent, approval, license or authorization, (d) any
Domestic Subsidiary (i) that is a Subsidiary of a Foreign Subsidiary that is a
controlled foreign corporation within the meaning of Section 957 of the Code or
(ii) that is treated as a disregarded entity for U.S. federal income tax
purposes if substantially all of its assets consist of the stock of one or more
Foreign Subsidiaries that is a controlled foreign corporation within the meaning
of Section 957 of the Code, (e) any Unrestricted Subsidiary, (f) any
Securitization Entity, (g) any Subsidiary that is not a Debtor and (h) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, determined in consultation with the Parent Borrower, the
burden, cost or consequences (including any material adverse tax consequences)
of providing a guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

“Existing Letters of Credit” means the Letters of Credit Listed on Schedule
2.03(a) hereto.

 

-19-



--------------------------------------------------------------------------------

“Exit Facility Agreement” means the credit agreement that is entered into on the
Conversion Date as contemplated by the terms specified in the Exit Facility Term
Sheet and any related schedules and exhibits attached thereto; provided, that
such credit agreement shall have been made available to the Administrative Agent
and all Revolving Credit Lenders and shall have been approved by each Revolving
Credit Lender; provided further that a Revolving Credit Lender shall be deemed
to have approved such credit agreement so long as the Administrative Agent shall
not have received, within five (5) Business Days of the date such credit
agreement has been made available to the Revolving Credit Lenders, a written
notice from such Revolving Credit Lender stating that such Revolving Credit
Lender objects to such credit agreement.

“Exit Facility Term Sheet” means the term sheet substantially in the form
attached as Exhibit M hereto, as amended, supplemented or otherwise modified
from time to time in accordance with the terms of this Agreement.

“Facility” means the Revolving Credit Facility.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Parent Borrower.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“FCC” means the Federal Communications Commission of the United States or any
Governmental Authority succeeding to the functions of such commission in whole
or in part.

“FCC Authorizations” means all Broadcast Licenses and other licenses, permits
and other authorizations issued by the FCC and held by the Parent Borrower or
any of its Restricted Subsidiaries.

“FCC Divestiture Assets” means (a) Broadcast Licenses transferred to the Aloha
Trust pursuant to the FCC Order, (b) any interest in the Aloha Trust and (c) any
assets of the Parent Borrower and its Restricted Subsidiaries relating to the
Stations operated under the Broadcast Licenses referred to in clause (a).

“FCC Order” means the Memorandum Opinion and Order, FCC 08-3, released by the
FCC on January 24, 2008, as amended by the Erratum dated January 30, 2008.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letters” means (a) the Amended and Restated Fee Letter, dated as of
June 13, 2018, by and between the Parent Borrower and the Arrangers, as amended,
amended and restated, supplemented or otherwise modified from time to time and
(b) the Administrative Agent Fee Letter, dated as of June 8, 2018, by and
between the Parent Borrower and the Administrative Agent, as amended, amended
and restated, supplemented or otherwise modified from time to time.

“Final Order” means an order of the Bankruptcy Court from which no appeal or
motion to reconsider has been timely filed, or if timely filed, such appeal or
motion to reconsider has been dismissed or denied with no further appeal and the
time for filing such appeal has passed (unless Administrative Agent waives such
requirement).

 

-20-



--------------------------------------------------------------------------------

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, Holdings, the
Parent Borrower or any Subsidiary of the Parent Borrower with respect to
employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Parent
Borrower notifies the Administrative Agent that the Parent Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Parent
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

-21-



--------------------------------------------------------------------------------

“Guarantor” means Holdings, each Borrower (except with respect to its own
Obligations) and each Subsidiary Guarantor.

“Guaranty” means (a) the guaranty (as further amended, restated, supplemented or
otherwise modified from time to time in accordance therewith and herewith) made
by Holdings, the Parent Borrower, the Subsidiary Borrowers, and the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Secured Parties
pursuant to clause (b) of the definition of “Collateral and Guarantee
Requirement,” substantially in the form of Exhibit F-1 or Exhibit F-2, as
applicable, and (b) each other guaranty and guaranty supplement delivered
pursuant to Section 6.11, all guarantees hereunder, the “Guaranties.”

“Hazardous Materials” means materials, chemicals, substances, compounds, wastes,
pollutants and contaminants, in any form, including all explosive or radioactive
substances or wastes, mold, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, in each case regulated pursuant to any
Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, or an Affiliate of any
of the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of any of the foregoing.

“Hedging Obligations” means obligations of the Parent Borrower or any Subsidiary
arising under any Secured Hedge Agreement.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“ICE LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“IHM Group” means iHeartCommunications, Inc., AMFM Broadcasting Licenses, LLC,
AMFM Broadcasting, Inc., AMFM Operating Inc., AMFM Radio Licenses, LLC, AMFM
Texas Broadcasting, LP, AMFM Texas Licenses, LLC, AMFM Texas, LLC, Capstar Radio
Operating Company, Capstar TX, LLC, CC Broadcast Holdings, Inc., CC Licenses,
LLC, Cine Guarantors II, Inc., Citicasters Co., Citicasters Licenses, Inc.,
Clear Channel Broadcasting Licenses, Inc., iHeartMedia + Entertainment, Inc.,
Clear Channel Holdings, Inc., iHM Identity, Inc., Clear Channel Investments,
Inc., iHeartMedia Management Services, Inc., Clear Channel Mexico Holdings,
Inc., Clear Channel Real Estate, LLC, Critical Mass Media, Inc., M Street
Corporation, Terrestrial RF Licensing, Inc. and CC Finco Holdings, LLC.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide estate
planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Amount” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

-22-



--------------------------------------------------------------------------------

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness constitutes debt for borrowed money and (ii) in the case of the
Parent Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person that is not assumed by such Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” has the meaning specified in Section 3.01(a).

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Parent Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Parent Borrower and its
Affiliates.

“Information” has the meaning specified in Section 10.08.

“Intercreditor Agreement” means the amended and restated intercreditor
agreement, dated as of February 23, 2011, (as amended, restated, supplemented,
or otherwise modified from time to time in prior to the date hereof), between
TPG Specialty Lending, Inc., as administrative agent under the Pre-Petition ABL
Credit Agreement and Citibank, N.A., in its capacity as administrative agent and
collateral agent under the CF Credit Agreement (or any successor administrative
agent and collateral agent thereto).

 

-23-



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurocurrency Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan and the Administrative Agent, nine or twelve months (or
such period of less than one month as may be consented to by the Administrative
Agent and each Lender), as selected by the Parent Borrower in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and its Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent changes in the value of such Investment, net
of any return representing a return of capital with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Parent Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Parent Borrower (or any of its Subsidiaries) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.19.

 

-24-



--------------------------------------------------------------------------------

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Katz Group” means Christal Radio Sales, Inc., Katz Communications, Inc., Katz
Media Group, Inc., Katz Millennium Sales & Marketing Inc., and Katz Net Radio
Sales, Inc.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means each of Citibank, N.A., Deutsche Bank AG New York Branch,
Goldman Sachs Bank USA, PNC Bank, National Association and Royal Bank of Canada,
and any other Lender that becomes a L/C Issuer in accordance with
Section 2.03(l) or 10.07(j), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate maximum
Dollar Equivalent amount then available to be drawn under all outstanding
Letters of Credit (whether or not (i) such maximum Dollar Equivalent amount is
then in effect under any such Letter of Credit if such maximum Dollar Equivalent
amount increases periodically pursuant to the terms of such Letter of Credit or
(ii) the conditions to drawing can then be satisfied) plus the aggregate of all
Unreimbursed Amounts in respect of Letters of Credit, including all L/C
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Sublimit” means $175,000,000.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.

 

-25-



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Final Expiration Date” means the day that is five (5) Business
Days prior to the scheduled Maturity Date then in effect (or, if such day is not
a Business Day, the next preceding Business Day).

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.03(n) of this Agreement.

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.03(n) of this Agreement.

“License Subsidiary” means a direct or indirect wholly-owned Restricted
Subsidiary of the Parent Borrower substantially all of the assets of which
consist of Broadcast Licenses and related rights.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

“Line Cap” means, at any time of determination the lesser of (x) the Borrowing
Base and (y) the aggregate Revolving Credit Commitments.

“Liquidity Event” means the determination by the Administrative Agent that
Excess Availability has been less than the greater of (a) $45,000,000 and (b)
10% of the Line Cap for five (5) consecutive Business Days, and continuing until
Excess Availability exceeds the greater of (a) $45,000,000 and (b) 10% of the
Line Cap for 30 consecutive calendar days, in which case a Liquidity Event shall
no longer be deemed to be continuing for purposes of this Agreement.

“LMA” means a time brokerage agreement between a broadcaster-broker and a radio
station licensee pursuant to which the broadcaster-broker supplies programming
and sells commercial spot announcements in discrete blocks of time provided by
the radio station licensee that amount to 15% or more of the weekly broadcast
hours of the radio station licensee’s radio broadcast station.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan, a Swing Line Loan or a Protective
Advance.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Fee Letters, (iv) the Guaranties, (v) the Collateral Documents,
(vi) the Issuer Documents and (vii) the DIP Order.

“Loan Parties” means collectively, Holdings, the Parent Borrower, the Subsidiary
Borrowers and the Subsidiary Guarantors.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

-26-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole (other than as
customarily occurs as a result of the events leading up to and following the
commencement of, and the continuation and prosecution of, the Cases thereof), or
(b) the rights and remedies of the Administrative Agent and the Lenders
hereunder.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Domestic Subsidiaries (a) whose total assets at the last day
of the end of the most recently ended fiscal quarter of the Parent Borrower for
which financial statements have been delivered pursuant to Section 6.01 were
equal to or greater than 2.5% of Total Assets at such date or (b) whose gross
revenues for the most recently ended period of four consecutive fiscal quarters
of the Parent Borrower for which financial statements have been delivered
pursuant to Section 6.01 were equal to or greater than 2.5% of the consolidated
gross revenues of the Parent Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Domestic Subsidiaries
that are not Guarantors solely because they do not meet the thresholds set forth
in clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets
as of the end of the most recently ended fiscal quarter of the Parent Borrower
for which financial statements have been delivered pursuant to Section 6.01 or
contribute more than 5.0% of the gross revenues of the Parent Borrower and the
Restricted Subsidiaries for the period of four consecutive fiscal quarters
ending as of the last day of such fiscal quarter, then the Parent Borrower
shall, not later than 45 days after the date by which financial statements for
such quarter are required to be delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Domestic Subsidiaries
as “Material Domestic Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and comply with the provisions of
Section 6.11 applicable to such Subsidiaries; provided, however, that, any
License Subsidiary that is a Domestic Subsidiary shall be deemed to be a
Material Domestic Subsidiary if such License Subsidiary would constitute a
Material Domestic Subsidiary if it were assumed that such License Subsidiary had
the revenues associated with the Broadcast Stations operated by the Parent
Borrower and its Domestic Subsidiaries that utilized the Broadcast Licenses
owned by such License Subsidiary.

“Material Subsidiary” means any Material Domestic Subsidiary.

“Maturity Date” means the earliest to occur of: (a) the Scheduled Termination
Date and (b) the Consummation Date; provided that (x) if such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day and (y) if the Conversion Date shall have occurred, then the Maturity
Date shall be the “Maturity Date” as set forth in the Exit Facility Agreement.

“Maximum Rate” has the meaning specified in Section 10.11.

“Monthly Borrowing Base Certificate” has the meaning provided in
Section 6.01(e).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Parent Borrower, any
Subsidiary or any of their respective ERISA Affiliates makes or is obligated to
make contributions, or with respect to which the Parent Borrower or any
Subsidiary would reasonably be expected to incur liability.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lenders” means a Lender that is not a Defaulting Lender.

“Non-Loan Party” means any Subsidiary of the Parent Borrower that is not a Loan
Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Revolving Credit Note.

 

-27-



--------------------------------------------------------------------------------

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed or
allowable as claims in such proceeding, (y) Hedging Obligations and (z) Cash
Management Obligations. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and any of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(i).

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans (including
any refinancing of outstanding Unreimbursed Amounts under Letters of Credit or
L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as
the case may be, occurring on such date; (b) with respect to any L/C Obligations
on any date, the Dollar Equivalent thereof on such date after giving effect to
any related L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date; and (c) with respect to Protective Advances
on any date, the Dollar Equivalent thereof after giving effect to any borrowings
and prepayments or repayments of Protective Advances occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Payment in Full” means the time at which no Lender or L/C Issuer shall have
(a) any Commitments, any Loan or other Obligations unpaid, unsatisfied or
outstanding (other than in respect of contingent obligations, indemnities and
expenses related thereto that are not then payable or in existence) as a result
of all such Loans and other Obligations having been paid in full in cash and
(b) Letters of Credit outstanding that (i) have not been Cash Collateralized in
accordance with the terms of this Agreement or (ii) have not had other
arrangements made with respect to them that are satisfactory to the L/C Issuer.

“Parent” means iHeartMedia, Inc.

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

 

-28-



--------------------------------------------------------------------------------

“Parent Borrower Obligor Cash Management Note” has the meaning specified in the
definition of “CCU Cash Management Notes”.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any person owing, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is either (i) sponsored or maintained by
Holdings, the Parent Borrower, any Subsidiary or any of their ERISA Affiliates
or (ii) to which Holdings, the Parent Borrower, any Subsidiary or any of their
ERISA Affiliates contributes or has an obligation to contribute or with respect
to which the Parent Borrower or any Subsidiary would reasonably be expected to
incur liability.

“Permits” means any and all franchises, licenses, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, and other rights, privileges and approvals required for the
operation of the Parent Borrower’s business under its organizational documents
or under any loan treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Parent Borrower or any of its Restricted
Subsidiaries and another Person.

“Permitted Discretion” means the Administrative Agent’s commercially reasonable
judgment, exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions, as to any factor,
event, condition or other circumstance arising after the Closing Date or based
on facts not known to the Administrative Agent as of the Closing Date which the
Administrative Agent reasonably determines, with respect to Accounts, (a) will
or reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts, the enforceability or priority of the
Administrative Agent’s Liens thereon or the amount which the Administrative
Agent, the Lenders or the L/C Issuer would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Eligible Accounts or (b) evidences that any collateral report or
financial information delivered to the Administrative Agent by any Person on
behalf of the Parent Borrower is incomplete, inaccurate or misleading in any
material respect. In exercising such judgment, the Administrative Agent may
consider, without duplication, factors already included in or tested by the
definition of Eligible Accounts (but Reserves may not duplicate the eligibility
criteria contained in the definition of Eligible Accounts), and any other
factors arising after the Closing Date that change in any material respect the
credit risk of lending to the Borrowers on the security of the Eligible
Accounts.

“Permitted Holder” means any Sponsor or Co-Investor; provided that for purposes
of determining ownership by Permitted Holders of Voting Stock of Parent,
Co-Investors shall be deemed to own the lesser of (x) the percentage of the
voting power of the Voting Stock of Parent actually owned by them at such time
and (y) 25% of the voting power of the Voting Stock of Parent and shall only be
deemed to be a Permitted Holder to such extent.

 

-29-



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Junior Financing or
Retained Existing Notes, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended, taken as a whole; provided that a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such five Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor of
the Indebtedness being modified, refinanced, refunded, renewed or extended and
does not include guarantees by any other Person who is not an obligor of such
Indebtedness being modified, refinanced, refunded, renewed or extended, and
(e) in the case of any Permitted Refinancing in respect of the CF Facilities or
the CCO Debt, such Permitted Refinancing is not secured by any portion of the
Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning specified in the Introductory Statement.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by the Parent Borrower or any Subsidiary or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pre-Petition ABL Credit Facility” means the commitments under the Credit
Agreement (the “Pre-Petition ABL Credit Agreement”) dated as of November 30,
2017, as the same may be amended, restated, modified, supplemented, replaced or
refinanced from time to time, between the Borrowers, Holdings, TPG Specialty
Lending, Inc., as administrative agent, collateral agent, swing line lender, and
each lender party thereto from time to time.

“Pre-Petition Debt” means, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the date on which such Person becomes a Debtor.

 

-30-



--------------------------------------------------------------------------------

“Premier Group” means Premiere Networks, Inc.

“primary obligor” has the meaning specified in the definition of “Guarantee.”

“Primed Liens” has the meaning specified in Section 2.17(a).

“Priming Liens” has the meaning specified in Section 2.17(a).

“Priority Guarantee Notes” means, collectively, the Parent’ Borrower’s (i) 9.0%
Priority Guarantee Notes due 2019, (ii) 9.0% Priority Guarantee Notes due 2021,
(iii) 11.25% Priority Guarantee Notes due 2021, (iv) 9.0% Priority Guarantee
Notes due 2022 and (v) 10.625% Priority Guarantee Notes due 2023.

“Priority Guarantee Notes Documentation” means any one or more indentures
entered into among the Parent Borrower, as issuer, the guarantors party thereto
and a trustee, pursuant to which the Priority Guarantee Notes are issued, and
all security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith, as the same may be amended,
restated, modified, supplemented, replaced or refinanced from time to time, to
the extent permitted by the Intercreditor Agreement.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage of such Lender and, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Commitments of
such Lender and the denominator of which is the amount of the aggregate
Revolving Commitments, at such time; provided that, if such Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Protective Advance” has the meaning specified in Section 2.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of operations and cash flows of the Borrower for the
fiscal quarter ended September 30, 2017.

“Receivables Collateral” means all the “Intercreditor Collateral” as defined in
the Intercreditor Agreement as in effect on the Petition Date.

“Receivables Reserves” means, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves, subject to Section 2.15, as the Administrative Agent in the
Administrative Agent’s Permitted Discretion determines as being appropriate with
respect to the determination of the collectability in the ordinary course of
business of Eligible Accounts, including, without limitation, dilution,
reconciliation of variances between the general ledger and the receivables
aging, and unapplied cash received.

“Refinancing” means (a) the repayment in full of all indebtedness outstanding
under the Pre-Petition ABL Credit Agreement, (b) the termination and release of
all commitments thereunder (or other arrangements reasonably satisfactory to the
Administrative Agent), (c) except as otherwise agreed by the Administrative
Agent, delivery to Administrative Agent of all documents or instruments
necessary to release all Liens securing Indebtedness under the Pre-Petition ABL
Credit Agreement, and (d) the cash collateralization or backstop of any letters
of credit outstanding thereunder (other than the Existing Letters of Credit).

“Register” has the meaning specified in Section 10.07(d).

 

-31-



--------------------------------------------------------------------------------

“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by the Parent
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Parent Borrower or a Restricted Subsidiary shall not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon the
receipt by the Parent Borrower or a Restricted Subsidiary of the securities of
such Person, such Person would become a Restricted Subsidiary.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, onto or through the
Environment.

“Reorganization Plan” means a plan of reorganization in the Cases.

“Reportable Event” means, with respect to any Plan any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Revolving Credit
Lenders having more than 50% of the sum of the (a) Revolving Credit Exposure
(other than protective advances and with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) then
outstanding and (b) aggregate unused Revolving Credit Commitments then in
effect; provided that the unused Revolving Credit Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Reserves” means (x) all, if any, Availability Reserves, Bank Product Reserves,
Receivables Reserves and any and all other reserves (other than the Carve-Out
Reserve) which the Administrative Agent deems necessary in its Permitted
Discretion to maintain with respect to Eligible Accounts that have been
established in accordance with Section 2.15 and (y) the Carve-Out Reserve, it
being understood that Reserves on the Closing Date shall be equal to the amount
stated as Reserves on the Borrowing Base Certificate delivered to the
Administrative Agent.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief accounting officer, secretary,
assistant secretary, any executive vice president, any senior vice president,
any vice president or treasurer or other similar officer or Person performing
similar functions of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. Unless otherwise specified, all references in this Agreement
to a “Responsible Officer” shall refer to a Responsible Officer of the Parent
Borrower.

“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest of the Parent Borrower or any of its Restricted Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Parent Borrower’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary.

 

-32-



--------------------------------------------------------------------------------

“Restricting Information” has the meaning specified in Section 10.09(a).

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of March 16, 2018 (as further amended, restated,
supplemented or otherwise modified from time to time in accordance therewith),
by and among Parent and certain of its direct and indirect wholly-owned
subsidiaries party thereto, the Consenting Creditors (as defined therein) and
the Consenting Sponsors (as defined therein).

“Retained Existing Notes” means the Parent Borrower’s (i) 5.5% Senior Notes due
2016, (ii) 6.875% Senior Debentures due 2018 and (iii) 7.25% Debentures Due
2027.

“Retained Existing Notes Indenture” means the Senior Indenture dated as of
October 1, 1997 among the Parent Borrower and The Bank of New York, as trustee
(with The Bank of New York Trust Company, N.A. as current trustee), as
supplemented by the Second Supplemental Indenture dated as of June 16, 1998, as
further supplemented by the Third Supplemental Indenture dated as of June 16,
1998, as further supplemented by the Eleventh Supplemental Indenture dated as of
January 9, 2003, as further supplemented by the Twelfth Supplemental Indenture
dated as of March 17, 2003, as further supplemented by the Thirteenth
Supplemental Indenture dated as of May 1, 2003, as further supplemented by the
Fourteenth Supplemental Indenture dated as of May 21, 2003, as further
supplemented by the Sixteenth Supplemental Indenture dated as of December 9,
2003, as further supplemented by the Seventeenth Supplemental Indenture dated as
of September 20, 2004, as further supplemented by the Eighteenth Supplemental
Indenture dated as of November 22, 2004, as further supplemented by the
Nineteenth Supplemental Indenture dated as of December 16, 2004, as further
supplemented by the Twentieth Supplemental Indenture dated as of March 21, 2006
and as further supplemented by the Twenty-first Supplemental Indenture dated as
of August 15, 2006, as may be amended, supplemented or modified from time to
time.

“Retained Existing Notes Indenture Debt” means “Debt” under (and as defined in)
the Retained Existing Notes Indenture.

“Retained Existing Notes Indenture Unrestricted License Subsidiary” means any
License Subsidiary that (a) is created or acquired after the Closing Date and
(b) constitutes an “Unrestricted Subsidiary” under (and as defined in) the
Retained Existing Notes Indenture.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of an Alternative Currency Letter of
Credit, (b) each date of an amendment of any such Alternative Currency Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount) and (c) such additional dates as the Administrative
Agent or the L/C Issuer shall reasonably determine or the Required Lenders shall
reasonably require, so long as such additional dates occur no less frequently
than monthly (or weekly, in the case of a Weekly Monitoring Event) at any time
an Alternative Currency Letter of Credit is issued or outstanding or any
Alternative Currency L/C Obligation exists.

“Revolving Commitment Increase” shall have the meaning specified in
Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Parent Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 1.01B under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders on the Closing Date
shall be equal to $450,000,000, as such amount may be adjusted from time to time
in accordance with the terms of this Agreement, including pursuant to any
applicable Revolving Commitment Increase.

 

-33-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the Outstanding Amount of such Revolving Credit Lender’s Revolving Credit
Loans and its Pro Rata Share of the Outstanding Amount of the L/C Obligations
and the Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrowers to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means, (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent and the applicable L/C Issuer to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

“Scheduled Termination Date” means the date that is twelve (12) months after the
Closing Date (or if such day shall not be a Business Day, the next succeeding
Business Day); provided that, to the extent the Consummation Date with respect
to an Acceptable Reorganization Plan has not occurred on or prior to such date
solely because any condition precedent set forth therein with respect to the
procurement of regulatory approvals has not

 

-34-



--------------------------------------------------------------------------------

been satisfied (and other than any other conditions that by their nature can
only be satisfied on the Consummation Date), the Scheduled Termination Date
shall instead mean the date that is fifteen (15) months after the Closing Date
(or if such day shall not be a Business Day, the next succeeding Business Day).

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Obligation” means any Cash Management Obligations
designated by the Parent Borrower in writing to the Administrative Agent as
“Secured Cash Management Obligations” which will thereby become Obligations
hereunder and under the Security Agreement.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Subsidiary and any Hedge Bank and designated in writing by the Parent Borrower
to the Administrative Agent as a “Secured Hedge Agreement.”

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Hedge Bank, each Cash Management Bank, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means the ABL Receivables Pledge and Security Agreement,
dated as of the date hereof (as further amended, restated, supplemented or
otherwise modified from time to time in accordance therewith or herewith)
executed by the Loan Parties, substantially in the form of Exhibit G, together
with each other Security Agreement Supplement executed and delivered pursuant to
Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the Parent Borrower’s 14.0% Senior Notes due 2021.

“Senior Notes Indentures” means any one or more indentures entered into among
the Parent Borrower, as issuer, the guarantors party thereto and a trustee,
pursuant to which the Senior Notes are issued, as the same may be amended,
restated, modified, supplemented, replaced or refinanced from time to time in
accordance with this Agreement.

“Similar Business” means any business conducted or proposed to be conducted by
the Parent and its subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental or ancillary thereto.

“SPC” has the meaning specified in Section 10.07(h).

“Specified L/C Sublimit” means, with respect to any L/C Issuer, (i) in the case
of Citibank, N.A. (or any of its Affiliates), $50,000,000, (ii) in the case of
Deutsche Bank AG New York Branch (or any of its Affiliates), $25,000,000, (iii)
in the case of Goldman Sachs Bank USA (or any of its Affiliates), $25,000,000,
(iv) in the case of PNC Bank, National Association (or any of its Affiliates),
$50,000,000, (v) in the case of Royal Bank of Canada (or any of its Affiliates),
$25,000,000 and (vi) in the case of any other L/C Issuer, such amount as is
specified in the agreement pursuant to which such Person becomes an L/C Issuer
entered into pursuant to Section 2.03(l) hereof.

“Sponsor” means any of Bain Capital LLC and Thomas H. Lee Partners L.P. and any
of their respective Affiliates and funds or partnerships managed or advised by
any or both of them or their respective Affiliates but not including, however,
any portfolio company of any of the foregoing.

 

-35-



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office;
provided that the Administrative Agent or a L/C Issuer may obtain such spot rate
from another financial institution designated by the Administrative Agent or
such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Stations” means all radio and television broadcast stations owned by the Parent
Borrower or any of its Restricted Subsidiaries.

“Sterling” and the sign “£” each mean the lawful money of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

“Subsidiary Borrowers” means each of the Persons listed on Schedule 1.01A, and
each Material Domestic Subsidiary that becomes a party to this Agreement as a
Borrower after the Closing Date, pursuant to Section 6.11 or otherwise.

“Subsidiary Guarantee” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Supermajority Lenders” means, as of any date of determination, Revolving Credit
Lenders having more than 662/3% of the sum of the (a) Revolving Credit Exposure
(other than protective advances and with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) then
outstanding and (b) aggregate unused Revolving Credit Commitments then in
effect; provided that the unused Revolving Credit Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Supermajority Lenders.

“Superpriority Claim” means a claim against any Debtor in any of the Cases which
is an administrative expense claim pursuant to Section 364(c)(1) of the
Bankruptcy Code, having priority over any and all administrative expenses of the
kind specified in Section 503(b) or 507(b) of the Bankruptcy Code.

“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which

 

-36-



--------------------------------------------------------------------------------

are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit sub-facility made available by
the Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Citibank, N.A., in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Taxes” has the meaning specified in Section 3.01(a).

“Threshold Amount” means $100,000,000.

“Total Assets” means the total assets of the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Parent Borrower delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the most recent balance sheet of the Parent Borrower
delivered pursuant to the Pre-Petition ABL Credit Agreement.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transactions” means, collectively, (a) the closing and effectiveness of this
Agreement, (b) the consummation of the Refinancing, (c) the funding of the
initial Revolving Credit Borrowing on the Closing Date. (d) the consummation of
any other transactions in connection with the foregoing and (d) the payment of
the fees and expenses incurred in connection with any of the foregoing.

“Treasury Regulations” means the Treasury Regulations promulgated pursuant to
the Code, as amended from time to time, including the corresponding provisions
of any successor regulations.

 

-37-



--------------------------------------------------------------------------------

“TTWN Group” means TTWN Networks, LLC, TTWN Media Networks, LLC, and Clear
Channel Metro, LLC.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“U.S. Lender” has the meaning specified in Section 3.01(d).

“U.S. Trustee” means the United States Trustee for the Southern District of
Texas.

“UFCA” has the meaning specified in Section 10.26.

“UFTA” has the meaning specified in Section 10.26.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary listed on Schedule 1.01C hereto
and any Subsidiary of any entity listed on Schedule 1.01C hereto.

“Unused Amount” means, on any day the aggregate Revolving Credit Commitments
then in effect minus the aggregate of the then outstanding Revolving Credit
Exposures, provided that the Unused Amount shall never be less than zero.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

“Weekly Borrowing Base Certificate” has the meaning specified in
Section 6.01(e).

“Weekly Monitoring Event” means (i) an Event of Default has occurred and is
continuing or (ii) a Liquidity Event has occurred and is continuing. For
purposes of this Agreement, the occurrence of a Weekly Monitoring Event shall be
deemed continuing at the Administrative Agent’s option until (x) if the Weekly
Monitoring Event arises under clause (i) above, so long as such Event of Default
is continuing, or (y) if the Weekly Monitoring Event arises under clause
(ii) above, so long as such Liquidity Event is continuing, in which case a
Weekly Monitoring Event shall no longer be deemed to be continuing for purposes
of this Agreement.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

-38-



--------------------------------------------------------------------------------

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) The word “or” is not exclusive.

SECTION 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein.

SECTION 1.04. [Reserved].

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

-39-



--------------------------------------------------------------------------------

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. [Reserved].

SECTION 1.08. Currency Equivalents Generally.

(a) The Administrative Agent and the applicable L/C Issuer shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalents of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent as so determined by the Administrative Agent.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of an Alternative Currency Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Alternative Currency Letter of Credit is denominated in an Alternative Currency,
such amount, other than in cases where a Dollar Equivalent is expressly
included, shall be the relevant Alternative Currency Equivalent of such Dollar
Equivalent (rounded to the nearest unit of such Alternative Currency, with 0.5
of a unit being rounded upward), as determined by the Administrative Agent and
the applicable L/C Issuer.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) [Reserved].

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein and in the DIP Order, each Lender severally agrees to make loans to
the Borrowers in Dollars as elected by the Parent Borrower pursuant to
Section 2.02 (each such loan, a “Revolving Credit Loan”) from time to time, on
any Business Day on or after the Closing Date until the Maturity Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Protective Advances shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), and
reborrow under this Section 2.01(b) (provided that, in each such case, such
Revolving Credit Loans shall not, after giving effect thereto and to the
application of the proceeds thereof, result at such time in Excess Availability
being less than $0 (subject to Section 2.01(c)); and the Borrowers may prepay
under Section 2.05.

(c) Subject to the limitations set forth below and the DIP Order (and
notwithstanding anything to the contrary in Section 2.01(b) or in Article IV),
the Administrative Agent is authorized by the Borrowers and the Lenders, from
time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation), to make Revolving Credit Loans denominated in Dollars
that are Base Rate Loans on behalf of all Lenders

 

-40-



--------------------------------------------------------------------------------

to the Borrowers, at any time that any condition precedent set forth in Article
IV has not been satisfied or waived, which the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (x) to preserve or protect
the Collateral, or any portion thereof or (y) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations (each such
loan, a “Protective Advance”). Any Protective Advance may be made in a principal
amount that would cause Excess Availability to be less than $0; provided that no
Protective Advance may be made to the extent that, after giving effect to such
Protective Advance (together with the outstanding principal amount of any
outstanding Protective Advances) the aggregate principal amount of all
Protective Advances outstanding hereunder would exceed 5.0% of the Borrowing
Base as determined on the date of such proposed Protective Advance; provided
further that the aggregate principal amount of all outstanding Protective
Advances plus the aggregate Revolving Credit Exposures at such time shall not
exceed the aggregate Revolving Commitments as then in effect. Each Protective
Advance shall be secured by the Liens in favor of the Administrative Agent on
behalf of the Secured Parties in and to the Collateral and shall constitute
Obligations hereunder. No Protective Advance shall be outstanding after the
earlier of (x) 20 Business Days after the date on which it was made or (y) the
date on which the Required Lenders instruct the Administrative Agent to cease
making Protective Advances. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and will become effective prospectively upon the
Administrative Agent’s receipt thereof. The making of a Protective Advance on
any one occasion shall not obligate the Administrative Agent to make any
Protective Advance on any other occasion and under no circumstance shall the
Borrowers have the right to require that a Protective Advance be made. At any
time that the conditions precedent set forth in Article IV have been satisfied
or waived, the Administrative Agent may request the Revolving Credit Lenders to
make a Revolving Credit Loan to repay a Protective Advance. At any other time,
the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.01(d).

(d) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or an Event of Default), each
Revolving Credit Lender shall be deemed, without further action by any party
hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Pro Rata Share.
From and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata Share of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Protective Advance.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing (other than Swing Line Borrowings with
respect to which this Section 2.02 shall not apply) made on or after the Closing
Date, each conversion of Revolving Credit Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Parent
Borrower’s irrevocable written notice to the Administrative Agent. Each such
notice must be received by the Administrative Agent (i) not later than 12:00
noon (New York, New York time) three (3) Business Days prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans or any
conversion of Base Rate Loans to Eurocurrency Rate Loans (or, in the case of the
initial Borrowing on the Closing Date, not later than 12:00 noon (New York, New
York time) one (1) Business Date prior to the requested date of such Borrowing)
and (ii) not later than 10:00 a.m. on the requested date of any Borrowing of
Base Rate Loans; provided that the Parent Borrower may condition the initial
Borrowing hereunder in such notice on the entry of the DIP Order; provided
further that the Parent Borrower may deliver new notices if such condition fails
to be satisfied on the proposed Borrowing date. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of the amount of $500,000 in excess thereof.
Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Parent Borrower is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Parent Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans. Any

 

-41-



--------------------------------------------------------------------------------

such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Parent Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Loans,
and if no timely notice of a conversion or continuation is provided by the
Parent Borrower, Administrative Agent, shall notify each Lender of the details
of any automatic conversion to Base Rate Loans. In the case of each Borrowing,
each Appropriate Lender shall make the amount of its Loan available to
Administrative Agent, in Same Day Funds at Administrative Agent’s Office for the
respective currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is on the Closing Date,
Section 4.01), Administrative Agent, shall make all funds so received available
to the Borrowers in like funds as received by Administrative Agent, either by
(i) crediting the account of the Parent Borrower (on behalf of the Borrowers) on
the books of Administrative Agent, with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent, by the Parent Borrower;
provided that if, on the date the Committed Loan Notice with respect to a
Borrowing under a Revolving Credit Facility is given by the Parent Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowings and second,
to the Parent Borrower (on behalf of the Borrowers) as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
converted to or continued as Eurocurrency Rate Loans. If prior to the
commencement of any Interest Period for any Eurocurrency Rate Loan, (i) the
Administrative Agent shall have reasonably determined that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period, including, without limitation, because the Administrative Agent
determines that either inadequate or insufficient quotations of the London
interbank offered rate exist or the use of “LIBOR” has been discontinued (any
determination of Administrative Agent to be conclusive and binding absent
manifest error), or (ii) the Administrative Agent shall have received notice
from the Required Lenders that Eurocurrency Rate does not adequately and fairly
reflect the cost to such Lenders of making, funding or maintaining their
Eurocurrency Rate Loans for such Interest Period, then the Administrative Agent
shall give written notice to the Parent Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Parent
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) the obligations of the Lenders to make Eurocurrency Rate
Loans, or to continue or convert outstanding Loans as or into Eurocurrency Rate
Loans, shall be suspended and (B) all such affected Loans shall be converted
into Base Rate Loans on the last day of the then current Interest Period
applicable thereto

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in the Administrative Agent’s “base rate” used in determining the Base
Rate promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than twenty
(20) Interest Periods in effect unless otherwise agreed between the Parent
Borrower and the Administrative Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

-42-



--------------------------------------------------------------------------------

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such Pro
Rata Share available to the Administrative Agent, each of such Lender and each
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrowers until the date such
amount is repaid to the Administrative Agent at (i) in the case of the
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers (to the extent such amount is covered by
interest paid by such Lender) the amount of such interest paid by the Borrowers
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein and in the DIP Order,
(A)(1) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Final Expiration Date, to issue Letters of Credit for the account of the
Parent Borrower (provided that (x) any Letter of Credit may be for the benefit
of any Subsidiary of the Parent Borrower, (y) no L/C Issuer shall be obligated
to issue a Letter of Credit denominated in a currency other than Dollars prior
to the date that is 30 days after the Closing Date and (x) no L/C Issuer shall
have any obligation to issue trade or commercial Letters of Credit without its
consent) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (y) to honor drawings under the Letters of
Credit and (2) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03 (and in each case, with
respect to the participation in any Alternative Currency Letter of Credit, such
participation shall occur on each Revaluation Date); provided that L/C Issuers
shall not be obligated to make L/C Credit Extensions with respect to Letters of
Credit, and Lenders shall not be obligated to participate in Letters of Credit
if, as of the date of the applicable Letter of Credit and after giving effect
thereto, (x) the Revolving Credit Exposure of any Lender would exceed such
Lender’s Revolving Credit Commitment, (y) (A) the Outstanding Amount of all L/C
Obligations would exceed the L/C Sublimit or (B) the Outstanding Amount of all
Alternative Currency L/C Obligations would exceed the Alternative Currency L/C
Sublimit or (z) Excess Availability would be less than $0; provided, further,
that no Letter of Credit shall be issued by any L/C Issuer the stated amount of
which, when added to the Outstanding Amount of L/C Credit Extensions with
respect to such L/C Issuer, would exceed the applicable Specified L/C Sublimit
of such L/C Issuer then in effect. Each request by the Parent Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Parent Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Each request for the issuance of a Letter of Credit, or the amendment, renewal,
or extension of any outstanding Letter of Credit, shall be (i) irrevocable and
made in writing by a Responsible Officer, (ii) delivered to Administrative Agent
and L/C Issuer via telefacsimile or other electronic method of transmission
reasonably acceptable to Administrative Agent and L/C Issuer and reasonably in
advance of the requested date of issuance, amendment, renewal, or extension, and
(iii) subject to L/C Issuer’s authentication procedures with results
satisfactory to L/C Issuer. Within the foregoing limits, and subject to the
terms and conditions hereof, the Parent Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Parent Borrower may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be governed by the terms and conditions hereof.

 

-43-



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by such L/C Issuer and the Administrative Agent
in their sole discretion; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Final Expiration Date, unless each Appropriate Lender shall
have approved such expiry date; provided, that notwithstanding the foregoing if
the applicable L/C Issuer and the Administrative Agent each consent in their
sole discretion, the expiration date on any Letter of Credit (including as
provided in Section 2.03(b)(iii) in connection with an Auto-Renewal Letter of
Credit) may extend beyond the Letter of Credit Final Expiration Date provided
that (x) if any such Letter of Credit is outstanding or is issued after the date
that is 30 days prior to the Letter of Credit Final Expiration Date, the Parent
Borrower shall provide cash collateral pursuant to documentation reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer in an
amount equal to 105% of the Outstanding Amount of the L/C Obligations with
respect to such Letter of Credit or provide a back-to-back letter of credit, in
form and substance and from an issuing bank satisfactory to the applicable L/C
Issuer on or prior to the date that is 30 days prior to the Letter of Credit
Final Expiration Date or, if later, such date of issuance and (y) if the Parent
Borrower has complied with its obligations under the preceding clause (x), each
Lender’s participation in any such Letter of Credit that is outstanding on the
Letter of Credit Final Expiration Date shall terminate on the Letter of Credit
Final Expiration Date.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternate Currency; or

(D) any Revolving Credit Lender is a Defaulting Lender, unless such L/C Issuer
has entered into arrangements reasonably satisfactory to it and the Parent
Borrower to eliminate such L/C Issuer’s risk with respect to the participations
in such Letter of Credit by all such Defaulting Lenders, including by (1) Cash
Collateralizing, (2) reallocating pursuant to Section 2.16(a), or (3) obtaining
a backstop letter of credit from an issuer reasonably satisfactory to the L/C
Issuer to support, each such Defaulting Lender’s Pro Rata Share of any L/C
Obligations in respect of such Letter of Credit.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Appropriate Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions

 

-44-



--------------------------------------------------------------------------------

suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent (A) not later than 12:00 noon at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be, of any Letter of Credit denominated in Dollars and (B) not
later than 12:00 noon at least five (5) Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
denominated in an Alternative Currency, or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion. Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
(i) irrevocable and made in writing by a Responsible Officer, (ii) delivered to
Administrative Agent and L/C Issuer via telefacsimile or other electronic method
of transmission reasonably acceptable to Administrative Agent and L/C Issuer and
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension, and (iii) subject to L/C Issuer’s authentication procedures with
results satisfactory to L/C Issuer. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (a) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (b) the amount and currency thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent in writing that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Parent Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Parent Borrower
(or the applicable Subsidiary) or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Pro Rata Share times the amount of such Letter of
Credit.

(iii) If the Parent Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon by the relevant L/C Issuer and the Parent Borrower at the time such Letter
of Credit is issued; provided, further, that the relevant L/C Issuer may include
a final expiry date in any such Auto-Renewal Letter of Credit, on which date
such Auto-Renewal Letter of Credit shall expire and may not be renewed. Unless
otherwise directed by the relevant L/C Issuer, the Parent Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the applicable
Lenders shall be deemed to have authorized (but may not require) the relevant

 

-45-



--------------------------------------------------------------------------------

L/C Issuer to permit the renewal of such Letter of Credit at any time until an
expiry date not later than the Letter of Credit Final Expiration Date (subject
to the proviso to Section 2.03(a)(ii)(B)); provided that the relevant L/C Issuer
shall not permit any such renewal if (A) the relevant L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice in writing on or before the day that
is five (5) Business Days before the Nonrenewal Notice Date from the
Administrative Agent or any Revolving Credit Lender, or the Parent Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Parent Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Parent Borrower and the Administrative Agent thereof. In the case
of a Letter of Credit denominated in Dollars, the Parent Borrower shall
reimburse such L/C Issuer in Dollars. In the case of a Letter of Credit
denominated in an Alternative Currency, the Parent Borrower shall reimburse such
L/C Issuer in such Alternative Currency, unless such L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars.    In the case of any such reimbursement in Dollars of a drawing as of
the applicable Revaluation Date under a Letter of Credit denominated in an
Alternative Currency, such L/C Issuer shall notify the applicable Borrower of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than (x) 11:00 a.m. on the Business Day of any
payment by any L/C Issuer under a Letter of Credit to be reimbursed in Dollars
(including all Letters of Credit denominated in Dollars), or (y) the Applicable
Time on the third Business Day following the date of any payment by any L/C
Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Date”), the Borrowers shall reimburse such L/C Issuer
in Dollars or the Alternative Currency, as the case may be, in an amount equal
to the amount of such drawing (including interest accrued thereon which shall
include, for the avoidance of doubt, interest accrued on the amount of such
drawing during such three Business Day period) and in the applicable currency.
If the Borrowers fail to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars or in the
Dollar Equivalent thereof in the case of an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share thereof. In such event, in the case of an Unreimbursed Amount under a
Letter of Credit, the Parent Borrower (on behalf of the Borrowers) shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans and to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders, and
subject to the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) shall be given in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (which may be the same Business Day such notice is provided
if such notice is provided prior to 12:00 noon), whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan that is a
Base Rate Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the relevant L/C Issuer.

 

-46-



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrowers shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrowers or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Parent Borrower
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Appropriate Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), the Administrative
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Parent Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Appropriate Lender its Pro Rata Share thereof (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s L/C Advance was outstanding) in the same funds as those received
by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The Obligations of the Revolving Credit Lenders under this
clause (d)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

-47-



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the relevant L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party; or

(vii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Parent Borrower or any Subsidiary or
in the relevant currency markets generally;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Parent Borrower to the extent of any direct damages (as opposed to punitive
or consequential damages or lost profits, claims in respect of which are waived
by the Parent Borrower to the extent permitted by applicable Law) suffered by
the Parent Borrower that are caused by acts or omissions of such L/C Issuer
constituting gross negligence or willful misconduct on the part of such L/C
Issuer as determined by the final, non-appealable judgment of a court of
competent jurisdiction.

(f) Role of L/C Issuers. Each Lender and the Parent Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) a problem with the due execution, effectiveness, validity
or enforceability of any document or instrument related to any Letter of Credit
or Issuer Document. The Parent Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Parent Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective

 

-48-



--------------------------------------------------------------------------------

correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(f); provided that anything in such clauses to the contrary
notwithstanding, the Parent Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to the Parent Borrower, to the extent, but only to
the extent, of any direct, as opposed to lost profits or punitive or
consequential damages suffered by the Parent Borrower that were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrowers to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c), (ii) [reserved], (iii) for any reason,
any Letter of Credit is outstanding at the time of termination of the Revolving
Credit Commitments and a backstop letter of credit that is satisfactory to the
relevant L/C Issuer in its sole discretion is not in place, or (iv) the L/C
Obligations would exceed the L/C Sublimit (in each case, other than solely as a
result of changes in Spot Rates), then the Borrowers shall Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such Event of Default or other
event described above), and shall do so not later than 2:00 p.m. on (1) the
Business Day that the Parent Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 noon or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Parent Borrower
receives such notice. If on any Revaluation Date and solely as a result of
changes in Spot Rates, the Alternative Currency L/C Obligations would exceed the
Alternative Currency L/C Sublimit, immediate prepayment or Cash
Collateralization of amounts owing in respect of outstanding Alternative
Currency Letters of Credit will be made on or in respect of such Alternative
Currency L/C Obligations in an amount equal to the difference. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Appropriate Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Appropriate Lenders).
Derivatives of such term have corresponding meanings. The Borrowers hereby grant
to the Administrative Agent, for the benefit of the L/C Issuers and the
Revolving Credit Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked accounts at the Administrative Agent and may be
invested in Cash Equivalents selected by the Administrative Agent in its sole
discretion. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the relevant L/C Issuer. To the extent the
amount of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrowers. In the case of clause (i) or (ii)
above, if such Event of Default is cured or waived and no other Event of Default
is then occurring and continuing, the amount of any Cash Collateral shall be
refunded to the Borrowers.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Parent Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit. Notwithstanding
anything to the contrary contained in this Agreement, Goldman Sachs Bank USA
shall not be required to issue any commercial Letters of Credit.

(i) Letter of Credit Fees. The Borrowers, jointly and severally, shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee in Dollars for each
Letter of Credit issued pursuant to this Agreement equal to (A) the Applicable
Rate times the daily maximum amount then available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Letter of Credit), minus (B) the fronting fee set forth in
Section 2.03(j) below. Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the tenth Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, the expiry date of such Letter of Credit, on the Letter
of Credit Final Expiration Date and thereafter on demand.

 

-49-



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers, jointly and severally, shall pay directly to each L/C Issuer for
its own account a fronting fee in Dollars with respect to each Letter of Credit
issued by it equal to 0.125% per annum of the daily maximum amount then
available to be drawn under such Letter of Credit. Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, the expiry date of such Letter of Credit, on the Letter
of Credit Final Expiration Date and thereafter on demand. In addition, the
Borrowers shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Addition of an L/C Issuer.

(i) A Revolving Credit Lender may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Parent Borrower, the Administrative
Agent and such Revolving Credit Lender. The Administrative Agent shall notify
the Revolving Credit Lenders of any such additional L/C Issuer.

(ii) On the last Business Day of each March, June, September and December (and
on such other dates as the Administrative Agent may request), each L/C Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time together with such other information as the
Administrative Agent may from time to time reasonably request.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Parent Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Parent Borrower, and that the Parent Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(n) Indemnity. Each Borrower agrees to indemnify, defend and hold harmless each
Lender (including L/C Issuer and its branches, Affiliates, and correspondents)
and each such Person’s respective directors, officers, employees, attorneys and
agents (each, including L/C Issuer, a “Letter of Credit Related Person”) (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any such Letter of
Credit Related Person (other than Taxes, which shall be governed by the terms
herein) (the “Letter of Credit Indemnified Costs”), and which arise out of or in
connection with, or as a result of:

(i) any Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement (or lack thereof) of
any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;

 

-50-



--------------------------------------------------------------------------------

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v) any unauthorized instruction or request made to L/C Issuer in connection
with any Letter of Credit or requested Letter of Credit, or any error, omission,
interruption or delay in such instruction or request, whether transmitted by
mail, courier, electronic transmission, SWIFT, or any other telecommunication
including communications through a correspondent;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(ix) any prohibition on payment or delay in payment of any amount payable by L/C
Issuer to a beneficiary or transferee beneficiary of a Letter of Credit arising
out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

(x) L/C Issuer’s performance of the obligations of a confirming institution or
entity that wrongfully dishonors a confirmation;

(xi) any foreign language translation provided to L/C Issuer in connection with
any Letter of Credit;

(xii) any foreign law or usage as it relates to L/C Issuer’s issuance of a
Letter of Credit in support of a foreign guaranty including the expiration of
such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith; or

(xiii) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (xiii) above
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity
within 5 Business Days of written demand from time to time all amounts owing
under this section. If and to the extent that the obligations of Borrowers under
this section are unenforceable for any reason, Borrowers agree to make the
maximum contribution to the Letter of Credit Indemnified Costs permissible under
applicable law. This indemnification provision shall survive termination of this
Agreement and all Letters of Credit.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein and in
the DIP Order, the Swing Line Lender agrees to make loans in Dollars (each such
loan, a “Swing Line Loan”) to the Borrowers from time to time on any Business
Day (other than the Closing Date) prior to the Maturity Date in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Revolving Credit

 

-51-



--------------------------------------------------------------------------------

Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the aggregate Outstanding Amount of
the Revolving Credit Loans of any other Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment then in effect and (ii) Excess
Availability shall be not less than $0. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans shall only be
denominated in Dollars. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
Notwithstanding the foregoing, the Swing Line Lender shall not be obligated to
make Swing Line Loans if a Revolving Credit Lender is a Defaulting Lender to the
extent such Defaulting Lender’s participation in Swing Line Loans cannot be
reallocated to Non-Defaulting Lenders pursuant to Section 2.16(a).

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which shall be given in writing. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent in writing that
the Administrative Agent has also received such Swing Line Loan Notice and, if
not, the Swing Line Lender will notify the Administrative Agent in writing of
the contents thereof. Unless the Swing Line Lender has received notice in
writing from the Administrative Agent (including at the request of any Revolving
Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender may at any time in its sole and absolute discretion
request, but in any case on at least a weekly basis, shall request, on behalf of
the Borrowers (which hereby irrevocably authorize the Swing Line Lender to so
request on their behalf), that each Revolving Credit Lender make a Base Rate
Loan in an amount equal to such Lender’s Pro Rata Share of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Parent Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the date specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan to the Borrowers in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

-52-



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the Parent
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Parent Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender. The obligations
of the Revolving Credit Lenders under this clause (d)(ii) shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers, jointly and
severally, shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

-53-



--------------------------------------------------------------------------------

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice by the Parent Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 12:00 noon
(New York, New York time) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans, and (B) one (1) Business Day prior to any
date of prepayment of Base Rate Loans; (2) any partial prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans (other than Swing Line Loans and Protective Advances) shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid and the payment amount specified in
such notice shall be due and payable on the date specified therein. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the Loans pursuant to this
Section 2.05(a) shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares.

(ii) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time, voluntarily prepay Protective Advances in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (2) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $25,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Parent Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) on any transaction, which transaction has not been consummated or
shall otherwise be delayed.

(b) Mandatory.

(i) If, on any date, the aggregate Revolving Credit Exposures at any time exceed
the aggregate Revolving Credit Commitments then in effect, the Borrowers shall
promptly (but in any event, within one (1) Business Day) prepay first,
Protective Advances, second, Revolving Credit Loans and Swing Line Loans and
third, Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless after
the prepayment in full of the Protective Advances, Revolving Credit Loans and
Swing Line Loans, such aggregate Revolving Credit Exposure exceeds the aggregate
Revolving Credit Commitments then in effect.

(ii) If, on any date, Excess Availability for any reason is less than $0
(subject to Section 2.01(c)), the Borrowers shall promptly (but in any event,
within two (2) Business Days) prepay first, Protective Advances and second,
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize L/C
Obligations in an aggregate amount as is required to cause Excess Availability
to be not less than $0; provided that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the Protective Advances, Revolving Credit Loans
and Swing Line Loans, Excess Availability is less than $0.

 

-54-



--------------------------------------------------------------------------------

(iii) [Reserved].

(iv) At all times following the establishment of the Cash Management Systems
pursuant to Section 6.15 and after the occurrence and during the continuation of
a Cash Dominion Event and notification thereof by the Administrative Agent to
the Parent Borrower in accordance with Section 6.15 (and in any case, subject to
the provisions of the DIP Order (including the Carve-Out) and to Section 8.02
(if applicable)), the Security Agreement and Section 6.15(j)), on each Business
Day, at or before 1:00 p.m., the Administrative Agent shall apply all
immediately available funds credited to the Concentration Account, first to pay
any fees or expense reimbursements then due to the Administrative Agent, the L/C
Issuer and the Revolving Credit Lenders (other than in connection with Secured
Cash Management Obligations or Secured Hedge Obligations), pro rata, second to
pay interest due and payable in respect of any Revolving Credit Loans (including
Swing Line Loans and Protective Advances) that may be outstanding, pro rata,
third to prepay the principal of any Protective Advances that may be
outstanding, pro rata, fourth to prepay the principal of the Revolving Credit
Loans and Swing Line Loans and to Cash Collateralize L/C Obligations, pro rata
and fifth to pay any fees or expense reimbursements then due to any Cash
Management Bank or Hedge Bank.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, any Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from any Loan Party)
to apply such amount to the prepayment of such Loans in accordance with this
Section 2.05. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from any Loan Party) to apply such amount to the
prepayment of the outstanding Loans in accordance with the relevant provisions
of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Parent Borrower may, upon written notice to the Administrative
Agent, terminate the unused Revolving Credit Commitments of any Class, or from
time to time permanently reduce the unused Revolving Credit Commitments of any
Class, without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent one (1) Business Day prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof, and (iii) if, after giving effect to any reduction of the Revolving
Credit Commitments, the Swing Line Sublimit exceeds the amount of the Facility,
such sublimit shall be automatically reduced by the amount of such excess Except
as provided above, the amount of any such Revolving Credit Commitment reduction
shall not be applied to the Swing Line Sublimit unless otherwise specified by
the Parent Borrower. Notwithstanding the foregoing, the Parent Borrower may
condition any notice of termination of the Revolving Credit Commitments on any
transaction, which transaction has not been consummated or otherwise shall be
delayed.

(b) Mandatory. The Revolving Credit Commitments shall automatically terminate on
the Maturity Date.

 

-55-



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 3.07). All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination.

SECTION 2.07. Repayment of Loans.

(a) [Reserved].

(b) Revolving Credit Loans. The Borrowers, jointly and severally, shall repay to
the Administrative Agent for the ratable account of the Appropriate Lenders on
the Maturity Date the aggregate principal amount of all of its Revolving Credit
Loans outstanding on such date.

(c) Swing Line Loans. The Borrowers, jointly and severally, shall repay each
Swing Line Loan for the Revolving Credit Facility on the Maturity Date.

(d) Protective Advances. The Borrowers, jointly and severally, shall repay to
the Administrative Agent the then unpaid amount of each Protective Advance on
the Maturity Date.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) The Borrowers shall pay interest on past due amounts hereunder (whether
interest, fees or other amounts) at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(i)
and (j):

(a) Commitment Fee. With respect to each Revolving Credit Facility, the
Borrowers, jointly and severally, shall pay to the Administrative Agent for the
account of each Revolving Credit Lender for such Facility in accordance with its
Pro Rata Share, a commitment fee equal to the Applicable Rate with respect to
commitment fees times the actual daily amount by which the aggregate Revolving
Credit Commitment for such Facility exceeds the sum of (A) the Outstanding
Amount of Revolving Credit Loans for such Facility and (B) the Outstanding
Amount of L/C Obligations for such Facility; provided that any commitment fee
accrued with respect to any of the Revolving Credit Commitments under such
Revolving Credit Facility of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrowers prior to such time; provided further that no commitment
fee shall accrue on any of the

 

-56-



--------------------------------------------------------------------------------

Revolving Credit Commitments under any Facility of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. The commitment fees for a Revolving
Credit Facility shall accrue at all times from the Closing Date until the
Maturity Date, including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable monthly in arrears in
Dollars on the tenth Business Day following the last Business Day of each month,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for such Facility. The commitment fee shall be calculated monthly
in arrears.

(b) [Reserved].

(c) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified, including, without limitation, the fees set forth in the Fee Letters.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Parent Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“base rate” shall be made on the basis of a year of 365 days or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulations Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

-57-



--------------------------------------------------------------------------------

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. (New
York, New York time) shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made, unless otherwise specified herein, on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(c) Unless the Parent Borrower has notified the Administrative Agent, prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder for the account of any Lender or an L/C Issuer hereunder, that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to such
Lender or L/C Issuer. If and to the extent that such payment was not in fact
made to the Administrative Agent in Same Day Funds, then such Lender or L/C
Issuer shall forthwith on demand repay to the Administrative Agent the portion
of such assumed payment that was made available to such Lender or L/C Issuer in
Same Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender or L/C Issuer to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the applicable Overnight Rate from
time to time in effect.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the

 

-58-



--------------------------------------------------------------------------------

Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its Pro Rata Share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s Pro Rata Share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. Each Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.10) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Parent Borrower may at any time or from time to time after the Closing
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request one or more
increases in the amount of the Revolving Credit Commitments (each such increase,
a “Revolving Commitment Increase”); provided that upon the effectiveness of any
Incremental Amendment referred to below, no Default or Event of Default shall
exist. Each Revolving Commitment Increase shall be in an aggregate principal
amount that is not less than $10,000,000 (provided that such amount may be less
than $10,000,000 if such amount represents all remaining availability under the
limit set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Revolving Commitment Increases shall not
exceed $100,000,000 (such amount, the “Incremental Amount”). Each notice from
the Parent Borrower pursuant to this Section shall set forth the requested
amount of the relevant Revolving Commitment Increases. Revolving Commitment
Increases may be provided by any existing Lender (it being understood that no
existing Revolving Credit Lender will have an obligation to provide a portion of
any Revolving Commitment Increase), in each case on terms permitted in this
Section 2.14 and otherwise on terms reasonably acceptable to the Administrative
Agent, or by any other lender (any such other lender being called an “Additional
Lender”), provided that the Administrative Agent, the Swing Line Lender and each
L/C Issuer shall have consented (each such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s providing such Revolving
Commitment Increases if such consent would be required under Section 10.07(b)
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Lender or Additional Lender. Commitments in respect of Revolving Commitment
Increases shall become Commitments (or in the case of a Revolving Commitment
Increase to be provided by an existing Revolving Credit Lender, an increase in
such Lender’s applicable Revolving Credit Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Parent Borrower, each
Lender agreeing to provide such Commitment, if any, each

 

-59-



--------------------------------------------------------------------------------

Additional Lender, if any, and the Administrative Agent. Any Revolving
Commitment Increase shall be on the same terms (including, without limitation,
with respect to pricing) and treated the same as the existing Facility
(including, without limitation, with respect to maturity date thereof) and shall
be considered to be part of the Facility, provided that the upfront fees
applicable to any Revolving Commitment Increases shall be determined by the
Parent Borrower and the lenders thereof.    The Incremental Amendment may,
without the consent of any other Lenders or Loan Parties, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 4.02 (it being understood
that all references to “the date of such Credit Extension” or similar language
in such Section 4.02 shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions as the parties thereto shall
agree. The Parent Borrower shall use the proceeds of the Revolving Commitment
Increases for any purpose not prohibited by this Agreement. Upon each increase
in (A) the Revolving Credit Commitments pursuant to this Section 2.14, (x) each
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”), and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Credit Lender’s participations hereunder in outstanding Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment and (y) if, on the date of such increase, there are any Revolving
Credit Loans outstanding, such Revolving Credit Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with Section 3.05. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Reserves. Notwithstanding anything to the contrary, the
Administrative Agent may at any time and from time to time (i) in the exercise
of its Permitted Discretion, establish and increase or decrease Reserves (other
than the Carve-Out Reserve, the amount of which shall be determined in
accordance with the DIP Order) and (ii) increase and decrease the Carve-Out
Reserve in its sole and absolute discretion based on changes in the amount of
the Carve-Out; provided that, so long as no Event of Default has occurred and is
continuing, the Administrative Agent shall have provided the Parent Borrower at
least three (3) Business Days’ prior written notice of any such establishment or
increase in any Reserve (except for the Carve-Out Reserve, which shall be
adjusted based on changes in the amount of the Carve-Out); and provided further
that the Administrative Agent may only establish or increase a Reserve after the
Closing Date based on an event, condition or other circumstance arising after
the Closing Date or based on facts not known to the Administrative Agent as of
the Closing Date or changing after the Closing Date. The amount of any Reserve
or the Carve-Out Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition, other circumstance or new fact
that is the basis for the Reserve. Upon delivery of such notice, the
Administrative Agent shall be available to discuss the proposed Reserve or
increase, and the Borrowers may take such action as may be required so that the
event, condition, circumstance or new fact that is the basis for such Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of (i) its Permitted Discretion with
respect to a Reserve (other than the Carve-Out Reserve) and (ii) its sole and
absolute discretion with respect to the Carve-Out Reserve. In no event shall
such notice and opportunity limit the right of the Administrative Agent to
establish or change such Reserve, unless the Administrative Agent shall have
determined in its Permitted Discretion (or sole and absolute discretion in the
case of the Carve-Out Reserve) that the event, condition, other circumstance or
new fact that is the basis for such new Reserve or such change no longer exists
or has otherwise been adequately addressed by the Borrowers. Notwithstanding
anything herein to the contrary, Reserves shall not duplicate eligibility
criteria contained in the definition of “Eligible Accounts.”

 

-60-



--------------------------------------------------------------------------------

SECTION 2.16. Defaulting Lenders.

(a) Reallocation. Notwithstanding anything to the contrary herein, if a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 of such Defaulting Lender:

(i) the Letter of Credit participations pursuant to Section 2.03 and Swing Line
Loan participations pursuant to Section 2.04, in each case, of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments; provided that (a) the Outstanding Amount of each
Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations (with the
aggregate amount of such Lenders’ risk participations and funded participation
in L/C Obligations and Swing Line Loans being deemed “held” by such Lender) may
not in any event exceed the Revolving Credit Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (b) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Parent Borrower, the
Administrative Agent, the L/C Issuers, the Swing Line Lender or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of any
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03 and
Swing Line Loan participation pursuant to Section 2.04 cannot be so reallocated,
by reason of the first proviso in clause (i) above or otherwise, the Parent
Borrower will, not later than two Business Days after demand by the
Administrative Agent (at the direction of the L/C Issuer and/or the Swing Line
Lender, as the case may be), (1) Cash Collateralize the obligations of the
Parent Borrower to the L/C Issuer in respect of such Letter of Credit
participation pursuant to Section 2.03, in an amount equal to the aggregate
amount of the unreallocated portion of such Letter of Credit participation
pursuant to Section 2.03, or (2) in the case of such Swing Line Loan
participation pursuant to Section 2.04, prepay and/or Cash Collateralize in full
the unreallocated portion thereof, or (3) make other arrangements satisfactory
to the Administrative Agent, and to the L/C Issuer and the Swing Line Lender, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.

(b) Fees. Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.03(i) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees); provided that in the case of any such Defaulting Lender that was
or is a Lender (x) to the extent that a portion of the Letter of Credit
participations pursuant to Section 2.03 and Swing Line Loan participations
pursuant to Section 2.04 of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.16(a), such fees under
Section 2.03(i) that would have accrued for the benefit of such Defaulting
Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the L/C Issuer and the Swing Line Lender,
as applicable, as their interests appear.

(c) Cure. If the Parent Borrower, the Administrative Agent, the L/C Issuers and
the Swing Line Lender agree in writing in their discretion that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, as the
case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the total Revolving Credit Commitments, Revolving Credit Loans, Letter of
Credit participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 of the Lenders to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Commitments and
Loans of each Lender will automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or

 

-61-



--------------------------------------------------------------------------------

payments made by or on behalf of the Parent Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

(d) Notices. The Administrative Agent will promptly send to each Lender and L/C
Issuer a copy of any notice to the Parent Borrower provided for in this
Section 2.16.

SECTION 2.17. Priority and Liens.

(a) Each of the Loan Parties hereby covenants and agrees that upon the entry of,
and subject to, the DIP Order and subject to the Carve-Out in all respects, the
Obligations: (i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at
all times constitute an allowed Superpriority Claim in the Cases, subject only
to the Carve-Out and having priority over any and all other administrative
expenses, diminution claims and all other priority claims against the Debtors,
now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all other administrative expenses of the kind specified in sections
503(b) and 507(b) of the Bankruptcy Code, and over any and all other
administrative expenses or other claims arising under sections 105, 326, 328,
330, 331, 365, 503(b), 506(c) (subject only to and effective upon entry of the
DIP Order), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code, which
Superpriority Claims in respect of the Facility shall rank pari passu with each
other and (ii) pursuant to Section 364(d)(l) of the Bankruptcy Code, shall be
secured by a valid, binding, continuing, enforceable perfected first priority
senior priming Lien on all Collateral, which Liens shall be senior to the Liens
(the “Primed Liens”) securing the Pre-Petition ABL Credit Facility and any Liens
to which the Primed Liens are senior or rank pari passu, and which shall also
prime any Liens granted after the commencement of the Cases to provide adequate
protection Liens to the extent of any diminution in the value of the collateral
of the Primed Liens as provided in the DIP Order in respect of any of the Primed
Liens, subject in each case only to (1) Permitted Liens that are valid, binding,
enforceable, perfected and unavoidable Liens in favor of third parties that were
in existence immediately prior to the Petition Date and that are not impaired,
affected or modified by the DIP Order and/or that have priority after the
Petition Date by operation of Law, (2) the Carve-Out and (3) and as otherwise
set forth in the DIP Order (the “Priming Liens”) and with respect to perfection,
solely to the extent it may be achieved by the entry of the DIP Order and the
perfection steps required to be taken under the Collateral Documents; it being
agreed that such Collateral shall exclude claims and causes of action under
sections 502(d), 544, 545, 547, 548, 550 and 553 of the Bankruptcy Code
(collectively “Avoidance Actions”) but include, subject to the entry of the
Final Financing Order by the U.S. Bankruptcy Court, the proceeds thereof.

(b) The Priming Liens, (i) shall be subject and junior to the Carve-Out in all
respects, (ii) shall be junior to Liens that are senior to the Primed Liens
(unless such Liens are themselves Primed Liens), (iii) shall be senior to any
Liens to which the Primed Liens are senior or rank pari passu, (iv) shall be
senior in all respects to the interests of such property of the holders of the
obligations in respect of the Primed Liens and (v) shall also be senior to any
Liens granted after the Petition Date to provide adequate protection in respect
of the Primed Liens.

(c) The relative priorities of the Liens described in this Section 2.17 with
respect to the Collateral shall be as set forth in the DIP Order and the
Collateral Documents. In accordance with the DIP Order, all of the Liens
described in this Section 2.17 shall be effective and perfected upon entry of
the DIP Order, without the necessity of the execution, recordation or filings by
the Debtors of security agreements, control agreements, financing statements or
other similar documents, or the possession or control by the Administrative
Agent of, or over, any Collateral, as set forth in the DIP Order.

SECTION 2.18. Conversion to Exit Facility. Upon the satisfaction or waiver of
the conditions precedent to effectiveness set forth in Annex I of the Exit
Facility Term Sheet, automatically and without any further consent or action
required by the Administrative Agent, any Lender, or any other Secured Party,
(i) each Borrower (or, with respect to each Borrower, the entity assuming the
operations and assets of such Borrower in the Acceptable Reorganization Plan,
and each Guarantor and each entity assuming the operations and assets of each
Guarantor that is a Debtor in the Acceptable Reorganization Plan, to the extent
such Person is required under the Exit Facility Term Sheet to continue to be a
guarantor thereunder), shall assume all obligations in respect of the Loans and
Letters of Credit hereunder and all other monetary obligations in respect
hereof, (ii) each Revolving

 

-62-



--------------------------------------------------------------------------------

Credit Loan and Letter of Credit hereunder shall be continued as a Revolving
Credit Loan or Letter of Credit under the Exit Facility Agreement, (iii) each
Revolving Credit Lender hereunder shall be a Revolving Credit Lender under the
Exit Facility Agreement and (iv) this Agreement shall terminate and be
superseded and replaced in its entirety by, and deemed amended and restated in
its entirety in the form of, the Exit Facility Agreement (with such changes and
insertions thereto, as are reasonably satisfactory to the Administrative Agent
and the Borrower, incorporated as necessary to make any technical changes
necessary to effectuate the intent of this Section 2.18), and each of the
Revolving Credit Commitments hereunder shall automatically be Revolving Credit
Commitments under the Exit Facility Agreement. Notwithstanding the foregoing,
all obligations of the Borrower and the Guarantors to the Agents, the L/C
Issuers and the Lenders under this Agreement and any other Loan Document which
are expressly stated in this Agreement or such other Loan Document as surviving
such agreement’s termination shall, as so specified, survive without prejudice
and remain in full force and effect. Each of the Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuers shall take such actions
and execute and deliver such agreements, instruments or other documents as the
Administrative Agent may reasonably request to give effect to the provisions of
this Section 2.18 and as are required to complete the schedules to the Exit
Facility Agreement or other agreements contemplated thereby; provided, however,
that any such action by the Administrative Agent, any of the Lenders or the L/C
Issuers shall not be a condition precedent to the effectiveness of the Exit
Facility Agreement if and to the extent so provided in the Confirmation Order.
Each Revolving Credit Lender and L/C Issuer party hereto hereby agrees that, on
the Conversion Date, (i) the Administrative Agent (in its capacity as
Administrative Agent under the Exit Facility Agreement) may execute and deliver
the Exit Facility Agreement (and any guaranty contemplated thereby) on its own
behalf and on behalf of each such Lender and L/C Issuer and (ii) the Collateral
Agent execute and deliver the security documents contemplated by the Exit
Facility Term Sheet.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by law (as determined in the good faith discretion of any
applicable withholding agent), any and all payments by any Borrower or any
Guarantor to or for the account of any Agent or any Lender (which term shall,
for the avoidance of doubt, include, for the purposes of Section 3.01, any L/C
Issuer) under any Loan Document shall be made free and clear of, and without
deduction for, any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, imposed by any Governmental Authority (“Taxes”). If a Borrower or a
Guarantor or the Administrative Agent is required by law (as determined in the
good faith discretion of any applicable withholding agent) to deduct any
Indemnified Taxes (as defined below) or Other Taxes (as defined below) from or
in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable by such Borrower or such Guarantor shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 3.01(a)), each of such Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) such Borrower or such Guarantor or the
Administrative Agent shall make such deductions or withholdings, (iii) such
Borrower or such Guarantor shall pay the full amount deducted or withheld to the
relevant taxing authority, and (iv) within thirty (30) days after the date of
such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as practicable thereafter), such Borrower or such Guarantor
shall furnish to such Agent or Lender (as the case may be) the original or a
facsimile copy of a receipt evidencing payment thereof or other documentary
evidence of payment satisfactory to such Agent or Lender. If any Borrower or any
Guarantor fails to pay any Indemnified Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to any Agent or any Lender the
required receipts or other required documentary evidence, such Borrower or such
Guarantor shall indemnify such Agent and such Lender for any incremental Taxes
that may become payable by such Agent or such Lender arising out of such failure
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
taxing authority. “Indemnified Taxes” refers to any Taxes arising from any
payment made under any Loan Document excluding, in the case of each Agent and
each Lender, (i) Taxes imposed by a jurisdiction as a result of any present or
former connection between such Agent or Lender and such jurisdiction other than
connections arising from executing, entering into, delivering, becoming a party
to, performing obligations under, receiving payments under, receiving or
perfecting a security interest under, engaging in any other transaction pursuant
to,

 

-63-



--------------------------------------------------------------------------------

or enforcing any Loan Document or any of the Transactions contemplated by any
Loan Document, or selling or assigning an interest in any Loan or Loan Document,
(ii) Taxes imposed on or measured by its net income (however denominated),
branch profits, franchise (and similar) Taxes imposed in lieu of net income
Taxes, in each case imposed as a result of such Agent or such Lender being
organized under the laws of, or having its principal office or, in the case of a
Lender, its applicable lending office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof), (iii) in the case of a Lender, any
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date on which (x) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 3.01(l)) or (y) such Lender changes its Lending
Office, except in each case to the extent that amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iv) any Taxes imposed as a result of the failure of any Lender
to comply with either the provisions of Section 3.01(b) or (c) (in the case of
any Foreign Lender) or the provisions of Section 3.01(d) (in the case of any
U.S. Lender), and (v) any withholding Taxes imposed under FATCA.

(b) To the extent it is legally able to do so, each Agent or Lender (including
an Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Parent Borrower and the Administrative Agent on or prior to the
Closing Date (or, if later, on or prior to the date it becomes a party to this
Agreement), an accurate, complete and original signed copy of whichever of the
following is applicable: (i) Internal Revenue Service Form W-8BEN or W-8BEN-E
certifying that it is (x) entitled to benefits under an income tax treaty to
which the United States is a party that reduces or eliminates U.S. federal
withholding tax on payments of interest or (y) entitled to benefits under an
income tax treaty to which the United States is a party that reduces or
eliminates U.S. federal withholding tax on any other applicable payments under
any Loan Document pursuant to the “business profits” or “other income” article
of such tax treaty; (ii) Internal Revenue Service Form W-8ECI certifying that
the income receivable pursuant to any Loan Document is effectively connected
with the conduct of a trade or business in the United States; (iii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form attached hereto as Exhibit J to the effect that such Foreign Lender
(A) is not a bank described in Section 881(c)(3)(A) of the Code, (B) is not a
10-percent shareholder described in Section 871(h)(3)(B) of the Code, or is not
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(c) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an Internal Revenue Service Form W-8BEN or W-8BEN-E, certifying that the
Foreign Lender is not a United States person; or (iv) to the extent a Foreign
Lender is not the beneficial owner of any obligation of any Borrower or any
Guarantor hereunder (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), duly completed copies of
Internal Revenue Service Form W-8IMY (or any other successor forms) of the
Foreign Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, in substantially
the form attached hereto as Exhibit J, Form W-9, Form W-8IMY or any other
required information from each beneficial owner, as applicable; provided that if
the Foreign Lender is a partnership and one or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit J on behalf of each such direct and indirect partner.

(c) Thereafter and from time to time, each such Foreign Lender shall,
(i) promptly, to the extent it is legally entitled to do so, submit to the
Parent Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) such additional duly completed and signed copies
of one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities), together with such supplementary documentation as may be
prescribed by applicable Law to permit the Parent Borrower or the Administrative
Agent to determine the withholding or deduction required to be made, as may then
be available to secure an exemption from or reduction in the rate of U.S.
federal withholding tax (A) on or before the date that any such form,
certificate or other evidence previously delivered expires or becomes obsolete,
(B) after the occurrence of a change in the Foreign Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Parent Borrower and the Administrative Agent, and
(C) from time to time thereafter if reasonably requested by the Parent Borrower
or the Administrative Agent, and (ii) promptly notify the Parent Borrower and
the Administrative Agent of any change in the Foreign Lender’s circumstances
which would modify or render invalid any previously claimed exemption or
reduction.

 

-64-



--------------------------------------------------------------------------------

(d) Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Parent Borrower and the Administrative Agent an accurate,
complete and original signed Internal Revenue Service Form W-9 or successor form
certifying that such Agent or Lender is not subject to United States backup
withholding tax (i) on or prior to the Closing Date (or, if later, on or prior
to the date it becomes a party to this Agreement), (ii) on or before the date
that such form expires or becomes obsolete, (iii) after the occurrence of a
change in the Agent’s or Lender’s circumstances requiring a change in the most
recent form previously delivered by it to the Parent Borrower and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent.

(e) The Administrative Agent and any successor thereto or Supplemental
Administrative Agent shall deliver to the Parent Borrower on or prior to the
date on which it becomes the Administrative Agent under this Agreement (and from
time to time thereafter upon request of the Parent Borrower) (i) if the
Administrative Agent (or such successor to the Agent) is a “United States
person” (within the meaning of Section 7701(a)(30) of the Code) an accurate,
complete and original signed Internal Revenue Service Form W-9 or successor form
certifying that it is exempt from U.S. federal backup withholding, or (ii) if
the Administrative Agent (or such successor to the Administrative Agent) is not
a United States person, (A) an accurate, complete and original signed Internal
Revenue Service Form W-8ECI or successor form with respect to any amounts
payable under any Loan Document to the Administrative Agent for its own account,
and (B) an accurate, complete and original signed Internal Revenue Service Form
W-8IMY or successor form with respect to any amounts payable under any Loan
Document to the Administrative Agent for the account of others, certifying that
it is a “U.S. branch” and that the payments it receives for the account of
others are not effectively connected with the conduct of its trade or business
within the United States and that it is using such form as evidence of its
agreement with the Parent Borrower to be treated as a United States person and
thus act as the withholding agent with respect to such payments (and the Parent
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a United States person with respect to such payments as contemplated by
Treasury Regulations Section 1.1441-1(b)(2)(iv)(A)).

(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent Borrower and the Administrative Agent at the
time or times prescribed by Law and at such time or times reasonably requested
by the Parent Borrower or the Administrative Agent such documentation prescribed
by applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Parent
Borrower or the Administrative Agent as may be necessary for the Parent Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for the purposes of this paragraph (f), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) In addition, any Lender, if reasonably requested by the Parent Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Parent Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

(h) Intentionally Omitted.

(i) Each Borrower agrees to pay any and all present or future recording stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) excluding, in each case, such amounts that result from an Agent or
Lender’s Assignment and Assumption, grant of a Participation, transfer or
assignment to or designation of a new applicable Lending Office or other office
for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) to the extent such Assignment Taxes result from a connection that the
Agent or Lender has with the taxing jurisdiction other than the connection
arising out of the Loan Document or the transactions therein, except for
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by the Parent Borrower (all such non-excluded taxes
described in this Section 3.01(i) being hereinafter referred to as “Other
Taxes”).

 

-65-



--------------------------------------------------------------------------------

(j) Intentionally Omitted.

(k) If any Lender or Agent determines, in its sole discretion, that it is
entitled to receive a refund in respect of any Indemnified Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by any
Borrower pursuant to this Section 3.01, it shall use its commercially reasonable
efforts to receive such refund and upon receipt of any such refund shall
promptly remit such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the relevant Borrower under this Section 3.01
with respect to the Indemnified Taxes or Other Taxes giving rise to such refund
plus any interest included in such refund by the relevant taxing authority
attributable thereto) to such Borrower, net of all reasonable out of pocket
expenses of the Lender or Agent, as the case may be, and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that each Borrower, upon the request of the Lender or Agent,
as the case may be, agrees promptly to return such refund to such party,
together with any interest and penalties charged by the relevant taxing
authority, in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall
provide the relevant Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential in its reasonable
discretion). Nothing herein contained shall interfere with the right of a Lender
or Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Lender or Agent to claim any tax refund or make available its tax returns or
any other information it reasonably deems confidential or require any Lender to
do anything that would prejudice its ability to benefit from any other refunds,
credits, relief, remission or repayments to which it may be entitled.

(l) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (j) with respect to such Lender, it will, if
requested by the relevant Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another Lending Office for any Loan or Letter of Credit
affected by such event and by completing and delivering or filing any tax
related forms which would reduce or eliminate any amount of Indemnified Taxes or
Other Taxes required to be deducted or withheld or paid by the relevant
Borrower; provided that such efforts are made at the relevant Borrower’s expense
and on terms that, in the reasonable judgment of such Lender, cause such Lender
and its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(l) shall
affect or postpone any of the Obligations of such Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (j).

(m) Each Lender and Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification (including any new documentation reasonably
requested by the Parent Borrower or the Administrative Agent) or promptly notify
the Parent Borrower and the Administrative Agent in writing of its legal
inability to do so.

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the applicable Eurocurrency Rate, then, on notice thereof by such Lender to
the Parent Borrower through the Administrative Agent, any obligation of such
Lender to make or continue any affected Eurocurrency Rate Loans or to convert
Base Rate Loans to such Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Parent Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Parent Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans and shall upon
demand from such Lender (with a copy to the Administrative Agent), prepay or,
convert all then outstanding affected Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Parent
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 3.05. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

 

-66-



--------------------------------------------------------------------------------

SECTION 3.03. Inability to Determine Rates.

(a) If the Required Lenders determine that by reason of any changes affecting
the applicable interbank eurodollar market adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, or that deposits are not being offered to banks in the relevant
interbank eurodollar market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan, in each case due to circumstances arising on or
after the Closing Date, the Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, the obligation of the Lenders to
make or maintain any affected Eurocurrency Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Parent Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Parent Borrower) that the Required
Lenders have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for any requested Interest Period, including, without limitation, because
the Eurocurrency Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the Eurocurrency Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which “LIBOR” or the Eurocurrency Rate shall
no longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”),

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Parent Borrower may amend this Agreement to replace the Eurocurrency Rate
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) that has been
broadly accepted by the syndicated loan market in the United States in lieu of
the Eurocurrency Rate (any such proposed rate, a “Eurocurrency Successor Rate”),
together with any proposed Eurocurrency Successor Rate conforming changes and
any such amendment shall become effective at 5:00 p.m. (New York time) on the
tenth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent notice that such Required Lenders do not accept such amendment. If no
Eurocurrency Successor Rate has been determined and the circumstances under
clause (b)(i) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods). Upon receipt of such notice, the
Parent Borrower may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

 

-67-



--------------------------------------------------------------------------------

(a) If any Lender reasonably determines that as a result of the introduction of,
or any change in, or in the interpretation of, any Law, in each case after the
Closing Date (provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder, issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law after the Closing Date, regardless of the date enacted, adopted, issued or
implemented), there shall be any increase in the cost to such Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Loans or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes covered by Section 3.01, or
any Taxes excluded from the definition of Indemnified Taxes under exception
(i) thereof to the extent such Taxes are imposed on or measured by net income or
profits or branch profits or franchise taxes (imposed in lieu of the foregoing
taxes) and any Taxes excluded from the definition of Indemnified Taxes under
exceptions (ii) through (v) thereof, (ii) reserve requirements contemplated by
Section 3.04(c), and (iii) the implementation or application of or compliance
with the “International Convergence of Capital Measurement and Capital
Standards, a Revised Framework” published by the Basel Committee on Banking
Supervision in June 2004 in the form existing on the date of this Agreement
(“Basel II”) or any other law or regulation which implements Basel II (whether
such implementation, application or compliance is by a government, regulator,
the Lenders or any of their Affiliates or the Agents or any of their
Affiliates)), then from time to time within fifteen (15) days after demand by
such Lender setting forth in reasonable detail such increased costs (with a copy
of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrowers shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction. At any time
that any Eurocurrency Rate Loan is affected by the circumstances described in
this Section 3.04(a), the Borrowers may either (i) if the affected Eurocurrency
Rate Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrowers receive any such demand
from such Lender or (ii) if the affected Eurocurrency Rate Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert such Eurocurrency Rate Loan into a
Base Rate Loan, if applicable.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall promptly pay to such
Lender such additional amounts as will compensate such Lender for such reduction
after receipt of such demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Parent Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice at least fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.

 

-68-



--------------------------------------------------------------------------------

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Parent Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.04(d) shall affect or postpone
any of the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, each Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day prior to the last day of the Interest Period for such Loan; or

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;

including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Parent Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or Lender may use any
reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Parent Borrower of the event that
gives rise to such claim; provided that, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrowers under Section 3.04, the Borrowers may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If any Lender gives notice to the Parent Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

SECTION 3.07. Replacement of Lenders Under Certain Circumstances.

 

-69-



--------------------------------------------------------------------------------

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Parent Borrower may, on five (5) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to and in accordance
with Section 10.07(b) (with the assignment fee to be paid by the Parent
Borrower, in the case of clauses (i) and (iii) only) all of its rights and
obligations under this Agreement (or, with respect to clause (iii) above, all of
its rights and obligations with respect to the Class of Loans or Commitments
that is the subject of the related consent, waiver or amendment) to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Parent Borrower to find a replacement
Lender or other such Person; and provided further that in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents. No such replacement shall be deemed
to be a waiver of any rights that the Parent Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Parent Borrower or Administrative Agent (or a lost or destroyed note indemnity
in lieu thereof). Pursuant to such Assignment and Assumption, (A) the assignee
Lender shall acquire all or a portion, as the case may be, of the assigning
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, (B) the assignee Lender shall purchase, at par, all Loans,
accrued interest, accrued fees and other amounts owing to the assigning Lender
as of the date of replacement and (C) upon such payment (regardless of whether
such replaced Lender has executed an Assignment and Assumption or delivered its
Notes to the Parent Borrower or the Administrative Agent), the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.10.

(d) In the event that (i) the Parent Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class or Classes of the Loans and (iii) the Required Lenders have agreed
to such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party:

 

-70-



--------------------------------------------------------------------------------

(i) executed counterparts of (x) this Agreement and (y) the other Loan
Documents, each of which shall be original, facsimiles, or electronic(followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party;

(ii) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement (including, but not limited to, delivery of UCC financing
statements and execution and delivery of all other documents necessary to effect
a valid and perfected Lien on the Collateral, in each case, in suitable form for
filing) shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent
has been named as loss payee and additional insured under each United States
insurance policy with respect to such insurance as to which the Administrative
Agent shall have requested to be so named;

(iv) a Note executed by the Parent Borrower in favor of each Lender that has
requested a Note at least three (3) Business Days in advance of the Closing
Date;

(v) such certificate attaching copies of organizational documents of the Loan
Parties, resolutions or other action and incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(vi) an opinion from Kirkland & Ellis LLP, counsel to the Loan Parties;

(vii) the initial Budget;

(viii) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension; and

(ix) if available in the relevant jurisdiction, good standing certificates or
certificates of status, as applicable, for each Loan Party, dated as of a recent
date.

(b) All fees and expenses required to be paid on the Closing Date hereunder or
as separately agreed to in writing, to the extent invoiced at least one
(1) Business Day prior to the Closing Date shall have been paid in full in cash
or will be paid on the Closing Date out of the initial Credit Extension.

(c) Prior to or substantially concurrently with the initial Credit Extension,
the Refinancing shall have been consummated.

(d) The Administrative Agent shall have received at least two (2) Business Days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors as has been reasonably requested in writing at least
ten (10) Business Days prior to the Closing Date by the Administrative Agent
that it reasonably determines is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

(e) The Administrative Agent shall have received a certificate, dated as of the
Closing Date, of a Responsible Officer of the Borrower on behalf of each Loan
Party, confirming compliance with the condition precedents set forth in Sections
4.01(c), (g), (h) and (k).

(f) The Administrative Agent shall have received the initial Borrowing Base
Certificate.

 

-71-



--------------------------------------------------------------------------------

(g) The representations and warranties contained herein and in each other Loan
Document, certificate or other writing delivered to any Agent or any Lender
pursuant hereto or thereto on or prior to the Closing Date shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of the Closing Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date.

(h) No event shall have occurred and be continuing or would result from the
making of the Loans on the Closing Date that would constitute an Event of
Default or a Default.

(i) [Reserved].

(j) [Reserved].

(k) Since the Petition Date, there shall have been no Material Adverse Effect.

(l) No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or examiner
with enlarged powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code shall have been appointed in any of the Cases.

(m) The amount of the Loans made on the Closing Date shall not exceed the amount
authorized by the DIP Order.

(n) The Lenders shall have valid and perfected Liens on all Collateral, to the
extent contemplated hereby, and pursuant to the other Loan Documents, including
the DIP Order.

(o) All necessary governmental and third party consents and approvals necessary
in connection with the Facility and the transactions contemplated hereby shall
have been obtained (without the imposition of any adverse conditions that are
not reasonably acceptable to the Administrative Agent) and shall remain in
effect; and, no law or regulation shall be applicable that restrains, prevents
or imposes materially adverse conditions upon the Facility or the transactions
contemplated hereby.

(p) The DIP Order Entry Date shall have occurred, and the DIP Order shall be in
full force and effect.

(q) The Cases of any of the Debtors shall not have been dismissed or converted
to cases under Chapter 7 of the Bankruptcy Code.

(r) The Arrangers shall have received the Annual Financial Statements and the
Quarterly Financial Statements specified in Section 5.05(a).

(s) Any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered a Beneficial Ownership
Certification in relation to such Borrower to the Administrative Agent.

SECTION 4.02. Conditions to Subsequent Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension after the Closing Date (other
than any Protective Advance and any Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the satisfaction of the following conditions precedent:

 

-72-



--------------------------------------------------------------------------------

(a) The representations and warranties of the Parent Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Excess Availability shall be not less than zero.

(e) (i) the DIP Order shall have become a Final Order and shall not have been
vacated, stayed, reversed, modified, or amended without the Administrative
Agent’s consent and shall otherwise be in full force and effect and (ii) no
motion for reconsideration of the DIP Order shall have been timely filed by a
Debtor or any of their Subsidiaries.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a), (b) and (d) have
been satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and the
Lenders on the Closing Date and at the times expressly set forth in
Section 4.02, that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing (to the extent such concept
exists in such jurisdiction) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all corporate or other organizational
power and authority to (i) own its assets and carry on its business and
(ii) subject to the entry of the DIP Order and subject to the terms thereof,
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and in good standing (to the extent such
concept exists in such jurisdiction) under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clauses (b)(i), (c), (d)
or (e), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. Subject to the entry of the DIP
Order and subject to the terms thereof, the execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party have
been duly authorized by all necessary corporate or other organizational action.
Neither the execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party nor the consummation of the
transactions contemplated by the Loan Documents will (a) contravene the terms of
any of such Person’s Organization Documents, (b) except, in the case of the
following clause (i), to the extent arising under the documents governing the
Pre-Petition Debt, result in any breach or contravention of, or the creation of
any Lien upon any of the property or assets of such Person or any of the
Restricted Subsidiaries (other than as permitted by Section 7.01) under (i) any
Contractual Obligation to which such Person is a party or affecting

 

-73-



--------------------------------------------------------------------------------

such Person or the properties of such Person or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any applicable material Law; except with respect to any breach, contravention or
violation (but not creation of Liens) referred to in clauses (b) and (c), to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization. Subject to the entry of the DIP Order
and subject to the terms thereof, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04. Binding Effect. Subject to the entry of the DIP Order and subject
to the terms thereof, this Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. Subject to the
entry of the DIP Order and subject to the terms thereof, this Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
general principles of equity and principles of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Parent
Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the periods covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein.

(b) As of the Closing Date, except (i) as reflected or reserved against in the
most recently delivered annual consolidated balance sheets of the Parent
Borrower (together with related consolidated statements of income, stockholders’
equity and cash flows for the Parent Borrower) delivered pursuant to
Section 6.01(a) of the Pre-Petition ABL Credit Agreement, and (ii) for
liabilities or obligations incurred in the ordinary course of business since the
date of the most recently delivered annual consolidated balance sheets of the
Parent Borrower (together with related consolidated statements of income,
stockholders’ equity and cash flows for the Parent Borrower) delivered pursuant
to Section 6.01(a) of the Pre-Petition ABL Credit Agreement, neither the Parent
Borrower nor any of its Subsidiaries has any liabilities or obligations of any
nature, whether or not accrued, contingent or otherwise, that would be required
by GAAP to be reflected on a consolidated balance sheet (or notes thereto) of
the Parent Borrower and its Subsidiaries, other than those which would not have,
individually or in aggregate, a Material Adverse Effect on the Parent Borrower.

(c) Since December 31, 2017 there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Parent Borrower or any of its Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. Labor Matters. Except as would not reasonably be expected to have
a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any of the Parent Borrower or its Subsidiaries pending or, to the
knowledge of the Parent Borrower, threatened; (b) hours worked by and payment
made based on hours worked to employees of the Parent Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters; and (c) all payments
due from any Borrower or any of its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.

 

-74-



--------------------------------------------------------------------------------

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Loan Party and each of
its Subsidiaries is in compliance with all applicable Environmental Laws
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries is subject to any pending, or to
the knowledge of any Borrower, threatened Environmental Claim or any other
Environmental Liability.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at, or arranged
for the disposal or treatment or for transport for disposal or treatment, of
Hazardous Materials from, any currently or formerly owned or operated real
estate or facility in a manner that would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, (i) none of the properties
currently or to the knowledge of the Loan Parties and their respective
subsidiaries, formerly owned, leased or operated by the Loan Parties or their
respective Subsidiaries is listed or formally proposed for listing on the
National Priorities List or any analogous foreign, state or local list;
(ii) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on at or under any property
currently owned or operated by Holdings, any Borrower or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material at or
on any facility, equipment or property currently owned or operated by Holdings,
any Borrower or any of its Subsidiaries; and (iv) there has been no Release of
Hazardous Materials by any Person on any property currently, or to the knowledge
of the Loan Parties and their respective Subsidiaries formerly, owned or
operated by any of them and there has been no Release of Hazardous Materials by
the Loan Parties or any of their Subsidiaries at any other location.

(d) The properties currently owned, leased or operated by the Loan Parties and
their Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
response or other corrective action under, or (iii) could give rise to
Environmental Liability, which violations, actions and liability, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

(e) The Loan Parties and their Subsidiaries are not conducting or financing,
either individually or together with other potentially responsible parties, any
investigation or assessment or response or other corrective action relating to
any actual or threatened Release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or response or action that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(f) Except as would not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect, neither the Loan Parties nor any of
their Subsidiaries has contractually assumed any liability or obligation under
any Environmental Law or is subject to any order, decree or judgment which
imposes any obligation under any Environmental Law.

 

-75-



--------------------------------------------------------------------------------

SECTION 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Parent Borrower and its Subsidiaries have timely filed all federal
and state and other Tax returns and reports required to be filed, and have
timely paid all federal and state and other Taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on them or their properties, income or assets or otherwise due
and payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.

SECTION 5.11. ERISA Compliance, Etc.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA and the Code.

(b) Except as set forth in Schedule 5.11(b), no ERISA Event has occurred that
when taken together with all other ERISA Events which have occurred within the
one-year period prior to the date on which this representation is made or deemed
made that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(c) Except where noncompliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders, and
(ii) neither Holdings nor any Subsidiary has incurred any material obligation in
connection with the termination of or withdrawal from any Foreign Plan.

SECTION 5.12. Subsidiaries. As of the Closing Date, neither Holdings nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in Holdings, the
Borrowers and the Material Subsidiaries have been validly issued and are fully
paid and nonassessable, and all Equity Interests owned by Holdings or any other
Loan Party are owned free and clear of all security interests of any Person
except (i) those created under the Collateral Documents or under the CF Facility
Documentation or the Priority Guarantee Notes Documentation in accordance with
the Intercreditor Agreement, (ii) any nonconsensual Lien that is permitted under
Section 7.01 and (iii) those created pursuant to the DIP Order. As of the
Closing Date, Schedule 5.12 (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of Holdings, the Parent
Borrower and any other Subsidiary in each Subsidiary, including the percentage
of such ownership and (c) identifies each Subsidiary that is a Subsidiary the
Equity Interests of which are required to be pledged pursuant to the Collateral
and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U.

(b) Neither the Parent Borrower nor any of the Subsidiaries of the Parent
Borrower is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

 

-76-



--------------------------------------------------------------------------------

SECTION 5.15. Intellectual Property; Licenses, Etc. The Parent Borrower and its
Subsidiaries have good and marketable title to, or a valid license or right to
use, all of their patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how, database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Borrower, the operation of the respective businesses of the Parent Borrower
or any of its Subsidiaries as currently conducted and as proposed to be
conducted does not infringe upon, misuse, misappropriate or violate any rights
held by any Person, except for such infringements, misuses, misappropriations or
violations individually or in the aggregate, that would not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
IP Rights is pending or, to the knowledge of any Borrower, threatened in writing
against any Loan Party or Subsidiary, that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

SECTION 5.16. Reserved.

SECTION 5.17. Reserved.

SECTION 5.18. Special Representations Relating to FCC Authorizations, Etc.

(a) The Parent Borrower or its Restricted Subsidiaries hold all FCC
Authorizations that are necessary or required for the Parent Borrower and its
Restricted Subsidiaries to conduct their business in the manner in which it is
currently being conducted, except where the failure to do so would not
individually or in the aggregate have a Material Adverse Effect. Schedule 5.18
hereto lists each material FCC Authorization held by the Parent Borrower or any
Restricted Subsidiary as of the Closing Date. With respect to each Broadcast
License issued by the FCC and listed on Schedule 5.18 hereto, the description
includes the call sign, FCC identification number, community of license and the
license expiration date.

(b) All material FCC Authorizations held by the Parent Borrower and its
Restricted Subsidiaries are in full force and effect in accordance with their
terms, with such exceptions as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.18, as of the Closing Date and except for such matters as would not
individually or in the aggregate have a Material Adverse Effect, (i) neither the
Parent Borrower nor any Restricted Subsidiary has received any notice of
apparent liability, notice of violation, order to show cause or other writing
from the FCC, (ii) there is no proceeding pending or, to the knowledge of the
Parent Borrower, threatened by or before the FCC relating to the Parent Borrower
or any Restricted Subsidiary or any Broadcast Station, and (iii) to the
knowledge of the Parent Borrower, no complaint or investigatory proceeding is
pending before the FCC (other than rulemaking proceedings and proceedings of
general applicability to the broadcasting industry or substantial segments
thereof). The Parent Borrower and the Restricted Subsidiaries have timely filed
all required reports and notices with the FCC and have paid all amounts due in
timely fashion on account of fees and charges to the FCC, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(c) Other than exceptions to any of the following that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) each of the Parent Borrower and the Restricted Subsidiaries has obtained and
holds all Permits required for any property owned, leased or otherwise operated
by such Person and for the operation of each of its businesses as presently
conducted, (ii) all such Permits are in full force and effect, and each of the
Parent Borrower and the Restricted Subsidiaries has performed all requirements
of such Permits to the extent performance is due, (iii) no event has occurred
which allows or results in, or after notice or lapse of time would allow or
result in, revocation or termination by the issuer thereof or in any other
impairment of the rights of the holder of any such Permit prior to the
expiration of any stated term; and (iv) none of such Permits contains any
restrictions, either individually or in the aggregate, that are materially
burdensome to the Parent Borrower or any of the Restricted Subsidiaries, or to
the operation of any of their respective businesses or any property owned,
leased or otherwise operated by such Person.

(d) No consent or authorization of, filing with or Permit from, or other act by
or in respect of, any Governmental Authority is required in connection with
delivery, performance, validity or enforceability of this Agreement and the
other Loan Documents other than the consents, authorizations and filings
contemplated by the Loan Documents.

 

-77-



--------------------------------------------------------------------------------

SECTION 5.19. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Loan Party or any of its Subsidiaries is in violation in any material respect
of any Sanctions. No Loan Party nor any of its Restricted Subsidiaries nor, to
the knowledge of such Loan Party, any director, officer, employee, agent or
Affiliate of such Loan Party or such Subsidiary (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has any assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. Each of the Loan Parties and its Restricted
Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each of the Loan Parties and its Restricted
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance in all material respects with all Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of any Loan
made or Letter of Credit issued hereunder will be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner that
would result in a violation of any Sanction, Anti-Corruption Law or Anti-Money
Laundering Law by any Person (including any Lender or other individual or entity
participating in any transaction).

SECTION 5.20. DIP Order. The DIP Order is, following the entry thereof,
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable perfected first
priority priming security interest in the Collateral without the necessity of
the execution of mortgages, security agreements, pledge agreements, financing
statements or other agreements or documents.

SECTION 5.21. Status of Obligations; Perfection and Priority of Security
Interests. Subject to entry of the DIP Order, the Obligations shall have the
status and priority set forth in Section 2.17, subject to the Carve-Out in all
respects.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or Hedging Obligations)
hereunder that is accrued and payable shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (unless the Outstanding Amount of the
L/C Obligations related thereto has been Cash Collateralized or, if satisfactory
to the relevant L/C Issuer in its sole discretion, a backstop letter of credit
is in place), except as expressly directed otherwise by the DIP Order, the
Parent Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each of the Restricted Subsidiaries to:

SECTION 6.01. Financial Statements and Borrowing Base Certificates. Deliver to
the Administrative Agent for prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of the fiscal year of the Parent Borrower ending December 31, 2018, (i) a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Ernst & Young LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and may be qualified by a “going concern” or like
qualification or exception and (ii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations of the Parent
Borrower for such fiscal year, as compared to amounts for the previous fiscal
year;

 

-78-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent Borrower (commencing with the fiscal quarter ended June 30, 2018), (i) a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related (x) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (y) consolidated statements of cash flows for the portion of
the fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Parent Borrower as fairly presenting
in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
in accordance with GAAP, subject only to changes resulting from normal year-end
adjustments and the absence of footnotes and (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
the Parent Borrower for such fiscal quarter and the then elapsed portion of the
fiscal year, as compared to the comparable periods in the previous fiscal year;

(c) on the 15th Business Day of every fiscal month, commencing on July 23, 2018,
an updated Budget; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) and Restricted
Subsidiaries that are not Loan Parties (which may be in footnote form only) from
such consolidated financial statements.

(e) (i) on or prior to the tenth (10th) Business Day of each calendar month,
beginning with the first calendar month ending after the Closing Date, a
Borrowing Base Certificate (each a “Monthly Borrowing Base Certificate”) showing
the Borrowing Base and the calculation of Excess Availability as of the close of
business on the last day of the immediately preceding calendar month (or, at the
option of the Parent Borrower, as of a more recent date) each such Borrowing
Base Certificate to be certified as complete and correct in all material
respects on behalf of the Parent Borrower by a Responsible Officer of the Parent
Borrower, together with the accounts receivable aging schedule on which the
Borrowing Base delivered pursuant to this Section 6.01(e) is calculated;
(ii) solely during the continuance of a Weekly Monitoring Event, a Borrowing
Base Certificate (each a “Weekly Borrowing Base Certificate”) showing the Parent
Borrower’s reasonable estimate (which shall be based on the most current
accounts receivable aging reasonably available and shall be calculated in a
consistent manner with the most recent Monthly Borrowing Base Certificates
delivered pursuant to this Section) of the Borrowing Base and the calculation of
Excess Availability as of the close of business on the last day of the
immediately preceding calendar week, unless the Administrative Agent otherwise
agrees, shall be furnished on Wednesday of each week (or, if Wednesday is not a
Business Day, on the next succeeding Business Day) and (iii) on or prior to the
date of the consummation of a Disposition of Eligible Accounts in excess of
$25,000,000 permitted by Section 7.05(j), an updated Borrowing Base Certificate
giving pro forma effect to such Disposition, unless the Parent Borrower has
otherwise demonstrated in a manner reasonably satisfactory to the Administrative
Agent that Excess Availability, after giving pro forma effect to such
Disposition, would not be less than $0; provided the Parent Borrower shall
retain records regarding the calculations of each such Monthly Borrowing Base
Certificate (and, if a Weekly Monitoring Event has occurred, any Weekly
Borrowing Base Certificates) in reasonable detail; provided further that in the
event there is a material error or miscalculation in a Borrowing Base
Certificate, the Parent Borrower shall be required to provide an updated
Borrowing Base Certificate within three (3) Business Days after receiving
notification of such error or miscalculation from the Administrative Agent;

(f) as soon as available, but in any event within forty-five (45) days after the
end of each fiscal quarter (or ninety (90) days in the case of the last fiscal
quarter of a fiscal year) of the Parent Borrower (commencing with the fiscal
quarter ended June 30, 2018), the Parent Borrower shall provide a reconciliation
between the amounts that appear on such aging and the amount of accounts
receivable presented on the concurrently delivered balance sheet; and

 

-79-



--------------------------------------------------------------------------------

(g) a monthly financial report for each fiscal month, which report (x) contains
substantially the same information as the “Monthly Operating Reports” filed or
to be filed with the Bankruptcy Court for the month with respect to which the
monthly operating report is delivered and (y) shall be delivered not later than
two (2) Business Days following the date on which the Parent Borrower is
required to file Monthly Operating Report to the Bankruptcy Court.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Parent Borrower that holds
all of the Equity Interests of the Parent Borrower or (B) the Parent Borrower’s
or such entity’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of clauses (A) and (B), (i) to the extent such
information relates to a parent of the Parent Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Parent Borrower (or such
parent), on the one hand, and the information relating to the Parent Borrower
and the Restricted Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Parent Borrower;

(b) [reserved];

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Parent Borrower files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(d) [reserved];

(e) [reserved];

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request;

(g) [reserved]; and

(h) as soon as reasonably practicable in advance of filing with the Bankruptcy
Court or delivering to the Creditors’ Committee or the U.S. Trustee, as the case
may be, the DIP Order and all other proposed orders, motions, filings and
pleadings related to the Loans and the Loan Documents, any Reorganization Plan
and/or any disclosure statement related thereto and (ii) by the earlier of
(A) two (2) Business Days prior to being filed (and if impracticable, then as
soon as possible and in no event later than promptly after being filed) on
behalf of any of the Debtors with the Bankruptcy Court or (B) at the same time
as such documents are provided by any of the Debtors to any statutory committee
appointed in the Cases or the U.S. Trustee, all other notices, filings, motions,
pleadings or other information concerning the financial condition of the
Borrower or any of its Subsidiaries or other Indebtedness of the Loan Parties or
any request for relief under Section 363, 365, 1113 or 1114 of the Bankruptcy
Code or Section 9019 of the Federal Rules of Bankruptcy Procedure.

 

-80-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(a)
or 6.02(c) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on DebtDomain or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Parent Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Parent Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents or a link thereto and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders Communications by posting such
Communications on DebtDomain or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Parent Borrower or its securities) (each, a “Public Lender”). The Parent
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Communications that may be distributed to the
Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Parent Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers and the Lenders to treat such
Communications as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to the Parent Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Communications that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Neither the Administrative Agent nor
any of its Affiliates shall be responsible for any statement or other
designation by a Loan Party regarding whether a Communication contains or does
not contain material non-public information with respect to any of the Loan
Parties or their securities nor shall the Administrative Agent or any of its
Affiliates incur any liability to any Loan Party, any Lender or any other Person
for any action taken by the Administrative Agent or any of its Affiliates based
upon such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender that may decide not to take
access to Restricting Information. Nothing in this Section 6.02 shall modify or
limit a Lender’s obligations under Section 10.08 with regard to Communications
and the maintenance of the confidentiality of or other treatment of Information.
Further, notwithstanding the foregoing, the Administrative Agent may post any
“Notice of Default” or “Notice of Event of Default” to any “public” side of the
DebtDomain (or other) electronic systems, so long as such notice remains subject
to the confidentiality provisions of this Agreement.

Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, each of the Lenders and
each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Platform and understands and assumes the risks of such distribution.

 

-81-



--------------------------------------------------------------------------------

THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE
AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE PLATFORM.

Each of the Lenders and each Loan Party agree that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s generally-applicable document retention procedures
and policies.

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent, for prompt further
distribution to each Lender (which, in the case of clause (a) below, may be
satisfied by the Administrative Agent by posting to “private” Lenders only) of:

(a) the occurrence of any Default;

(b) (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any Governmental Authority, (ii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect; and

(c) two Business Days prior to being filed (and if impracticable, then as soon
as practicable) on behalf of any of the Debtors with the Bankruptcy Court
(i) all proposed orders and pleadings related to the Loans and the Loan
Documents, any other financing or use of cash collateral, any sale or other
disposition of Collateral outside the ordinary course, or having a value in
excess of $50,000,000, cash management, adequate protection, any Reorganization
Plan and/or any disclosure statement related thereto and (ii) all other notices,
filings, motions or pleadings materially impacting the financial condition of
the Parent or any of its Subsidiaries or any request to approve any compromise
and settlement of material claims or for relief under Section 363, 365, 1113 or
1114 of the Bankruptcy Code or Section 9019 of the Federal Rules of Bankruptcy
Procedure each having a value in excess of $50,000,000.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Parent Borrower (x) that such notice
is being delivered pursuant to Section 6.03 and (y) setting forth details of the
occurrence referred to therein and stating what action the Parent Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property (in the case of any such Person that is a Debtor,
solely to the extent arising after the Petition Date), except, in each case, to
the extent (i) any such Tax is being contested in good faith and by appropriate
actions for which appropriate reserves have been established in accordance with
GAAP or (ii) the failure to pay or discharge the same would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

 

-82-



--------------------------------------------------------------------------------

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization, (b) take all reasonable action to maintain all corporate
rights and privileges (including its good standing) to the extent such concept
exists in such jurisdiction and (c) maintain all other material rights and
privileges (including, without limitation, material Broadcast Licenses) except,
in the case of (a) (other than in the case of the Borrowers except to the extent
expressly permitted by Section 7.04), (b) or (c), to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect or
pursuant to a transaction permitted by Article VII.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and consistent with
past practice.

SECTION 6.07. Maintenance of Insurance.

(a) Maintain with insurance companies that the Parent Borrower believes (in the
good faith judgment of its management) are financially sound and reputable at
the time the relevant coverage is placed or renewed, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Parent Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.

(b) All such liability insurance (other than business interruption insurance) as
to which the Administrative Agent shall have reasonably requested to be so
named, shall name the Administrative Agent as additional insured.

SECTION 6.08. Compliance with Laws.

(a) Except as otherwise excused by the Bankruptcy Code with respect to any Loan
Party that is a Debtor, comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees of any Governmental
Authority applicable to it or to its business or property, except if the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

(b) (i) Operate all of the Broadcast Stations in material compliance with the
Communications Laws and the FCC’s rules, regulations and published policies
promulgated thereunder and with the terms of the Broadcast Licenses, (ii) timely
file all required reports and notices with the FCC and pay all amounts due in
timely fashion on account of fees and charges to the FCC and (iii) timely file
and prosecute all applications for renewal or for extension of time with respect
to all of the FCC Authorizations, except, in each case, for any failure which
would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records . Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Parent Borrower or such Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than the records of the Board of Directors of such Loan Party
or such Restricted Subsidiary) and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants (subject to
customary access agreements), all at the reasonable expense of the Parent
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Parent
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than one (1) time during any calendar year absent the
existence of an Event of Default; provided

 

-83-



--------------------------------------------------------------------------------

further that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Parent Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Parent Borrower the
opportunity to participate in any discussions with the Parent Borrower’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Parent Borrower or any of the Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

(b) Independently of or in connection with the visits and inspections provided
for in clause (a) above, but not more than (x) if no Event of Default or
Liquidity Event has occurred and is continuing, once during any 12-month period
(unless required by applicable law), (y) if a Liquidity Event has occurred and
is continuing, twice during any 12-month period and (z) if an Event of Default
has occurred and is continuing, on an unlimited basis, in each case upon the
request of the Administrative Agent after reasonable prior notice, the Parent
Borrower will, and will cause each Restricted Subsidiary that is a Loan Party
to, permit (and cooperate with) the Administrative Agent or professionals
reasonably acceptable to the Parent Borrower (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, field examinations, commercial finance examinations
and other evaluations, including, without limitation, (i) of the Parent
Borrower’s practices in the computation of the Borrowing Base, and
(ii) inspecting, verifying and auditing the Collateral. The Parent Borrower
shall pay the reasonable, documented, out-of-pocket fees and expenses of the
Administrative Agent or such professionals with respect to such evaluations and
appraisals.

SECTION 6.11. Additional Borrowers, Guarantors and Obligations to Give Security.
At the Parent Borrower’s expense, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

(a) upon the formation, acquisition or designation (x) by any existing or new
direct or indirect wholly-owned Material Domestic Subsidiary (other than an
Excluded Subsidiary) that is a Restricted Subsidiary (for the avoidance of
doubt, upon CCOH being wholly-owned by the Loan Parties, including CCOH and its
wholly-owned Restricted Subsidiaries which are Material Domestic Subsidiaries
but not Excluded Subsidiaries) or (y) by any Loan Party of any direct or
indirect wholly-owned Material Foreign Subsidiary (other than an Excluded
Subsidiary) that is a Restricted Subsidiary:

(i) within 45 days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

(A) (x) cause each such Restricted Subsidiary that is required to become a
Borrower or Guarantor pursuant to the Collateral and Guarantee Requirement to
duly execute and deliver to the Administrative Agent a joinder to this Agreement
or Guaranty (or supplement thereto), as applicable, and (y) cause each such
Restricted Subsidiary that is required to grant a Lien on any Collateral
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent a joinder to this Agreement or a Guaranty (or
supplement thereto), as applicable, Security Agreement Supplements, and other
security agreements and documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Security Agreement and other security agreements in effect on the Closing
Date), in each case granting Liens required by, and subject to the limitations
and exceptions of, the Collateral and Guarantee Requirement;

(B) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary to take whatever action (including the filing of
UCC financing statements as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and perfected
Liens to the extent required by the Collateral

 

-84-



--------------------------------------------------------------------------------

and Guarantee Requirement, enforceable against all third parties in accordance
with their terms (subject to the Liens permitted by Sections 7.01(a)-(h),
(j)-(t) and (x)-(dd)), except as such enforceability may be limited by Debtor
Relief Laws and by general principles of equity and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request, deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request; and

(b) Notwithstanding anything to the contrary in this Agreement, the Parent
Borrower shall not be required to take any action or deliver any document set
forth on Schedule 6.11(b) before the time limit set forth on such Schedule with
respect to such action or document, any such time limit which may be extended by
the Administrative Agent acting in its sole discretion.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties or facilities to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations, properties and facilities;
and (c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
response or other corrective action necessary to investigate, remove and clean
up all Hazardous Materials at, on, under, or emanating from any of its
properties and facilities, in accordance with the requirements of all applicable
Environmental Laws.

SECTION 6.13. Further Assurances. From time to time duly authorize, execute and
deliver, or cause to be duly authorized, executed and delivered, such additional
instruments, certificates, financing statements, agreements or documents, and
take all reasonable actions (including filing UCC and other financing
statements), as the Administrative Agent may reasonably request, for the
purposes of perfecting the rights of the Administrative Agent for the benefit of
the Secured Parties with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds or products thereof or with
respect to any other property or assets hereafter acquired by the Parent
Borrower or any other Loan Party which may be deemed to be part of the
Collateral to the extent required by the Collateral and Guarantee Requirement),
in each case subject to the limitations and exceptions set forth in the
Collateral Documents and the Collateral and Guarantee Requirement.

SECTION 6.14. [Reserved].

SECTION 6.15. Cash Management Systems. In each case, subject to the DIP Order
and the Carve-Out:

(a) Annexed hereto as Schedule 6.15(a) is a schedule of all DDAs, that are
maintained by the Loan Parties, which Schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

(b) Within ninety (90) days after the Closing Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion), each applicable
Borrower will enter into a blocked account agreement (each, a “Blocked Account
Agreement”), reasonably satisfactory to the Administrative Agent, with respect
to the DDAs existing as of the Closing Date listed on Schedule 6.15(b) attached
hereto (collectively, the “Blocked Accounts”). Each Borrower hereby agrees that,
once the Blocked Account Agreements are entered into, all cash in respect of
Collateral received by a Loan Party in any DDA that is not a Blocked Account
(other than amounts held in payroll, trust and tax withholding accounts funded
in the ordinary course of business and required by Applicable Law) will be
promptly transferred into a Blocked Account. After entering into the Blocked
Account Agreement, there shall be at all times thereafter at least one Blocked
Account.

 

-85-



--------------------------------------------------------------------------------

(c) Each Blocked Account Agreement entered into by a Borrower shall permit the
Administrative Agent to instruct the depository, after the occurrence and during
the continuance of a Cash Dominion Event (and delivery of notice thereof from
the Administrative Agent), to transfer on each Business Day of all available
cash receipts to a concentration account maintained in the name of the
Administrative Agent (the “Concentration Account”), from:

 

  (i) the sale of Collateral;

 

  (ii) all proceeds of collections of Accounts; and

 

  (iii) each Blocked Account (including all cash deposited therein from each
DDA).

If, at any time during the continuance of a Cash Dominion Event, any cash or
Cash Equivalents that are Collateral (or proceeds thereof) owned by any Loan
Party (other than (i) petty cash and minimum daily working capital accounts
funded in the ordinary course of business, the deposits in which shall not at
any time aggregate more than $20,000,000 (or such greater amounts to which the
Administrative Agent may agree), and (ii) payroll, trust and tax withholding
accounts funded in the ordinary course of business and required by Applicable
Law) are deposited to any account, or held or invested in any manner, otherwise
than in a Blocked Account that is subject to a Blocked Account Agreement (or a
DDA which is swept daily to a Blocked Account), the Administrative Agent may
require the applicable Loan Party to close such account and have all funds
therein transferred to a Blocked Account, and all future deposits made to a
Blocked Account which is subject to a Blocked Account Agreement. In addition to
the foregoing, during the continuance of a Cash Dominion Event, at the request
of the Administrative Agent, the Loan Parties shall provide the Administrative
Agent with an accounting of the contents of the Blocked Accounts, which shall
identify, to the reasonable satisfaction of the Administrative Agent, the
proceeds from the Collateral which were deposited into a Blocked Account and
swept to the Concentration Account.

(d) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements (except with respect to any
payroll, trust, and tax withholding accounts or unless expressly waived by the
Administrative Agent) consistent with and to the extent required by the
provisions of this Section 6.15 and otherwise reasonably satisfactory to the
Administrative Agent. The Parent Borrower shall furnish the Administrative Agent
with prior written notice of its intention to open or close a Blocked Account
and the Administrative Agent shall promptly notify the Parent Borrower as to
whether the Administrative Agent shall require a Blocked Account Agreement with
the Person with whom any such new account will be maintained.

(e) The Loan Parties may also maintain one or more disbursement accounts to be
used by the Loan Parties for disbursements and payments (including payroll) in
the ordinary course of business or as otherwise permitted hereunder.

(f) The Concentration Account shall at all times be under the sole dominion and
control of the Administrative Agent. Each Loan Party hereby acknowledges and
agrees that (i) such Loan Party has no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times continue to be collateral security for all of the
Obligations, and (iii) the funds on deposit in the Concentration Account shall
be applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this Section 6.15, during the continuation of a Cash Dominion
Event, any Loan Party receives or otherwise has dominion and control of any such
proceeds or collections related to Collateral, such proceeds and collections
shall be held in trust by such Loan Party for the Administrative Agent, shall
not be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall promptly be deposited into the
Concentration Account or dealt with in such other fashion as such Loan Party may
be instructed by the Administrative Agent.

(g) So long as no Cash Dominion Event has occurred and is continuing, the Loan
Parties may direct, and shall have sole control over, the manner of disposition
of funds in the Blocked Accounts.

 

-86-



--------------------------------------------------------------------------------

(h) Subject to Section 2.05(b)(iv), any amounts received in the Concentration
Account at any time when all of the Obligations then due have been and remain
fully repaid shall be remitted to the operating account of the Loan Parties.

(i) The Administrative Agent shall promptly (but in any event within one
Business Day) furnish written notice to each Person with whom a Blocked Account
is maintained of any termination of a Cash Dominion Event.

(j) Notwithstanding anything to the contrary in this Agreement, following the
delivery of a Carve-Out Trigger Notice or the commencement of any action to
enforce remedies against the Collateral (it being understood that any imposition
of full cash dominion in accordance with this Agreement prior to an Event of
Default shall not constitute an enforcement of remedies against the Collateral)
after the occurrence of an Event of Default, the Administrative Agent agrees
that the funds in the Concentration Account shall be applied first to fund the
Carve-Out, and the Administrative Agent shall provide the Parent Borrower with
five (5) Business Days’ written notice prior to sweeping any proceeds of
Collateral or other cash or Cash Equivalents of the Debtors to the Concentration
Account (with a copy of such notice to counsel for the Creditors’ Committee in
the Cases and to the U.S. Trustee for the Southern District of Texas Houston
Division).

(k) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that such deposit is available to
the Administrative Agent by 4:00 p.m. on that Business Day (except that if the
Obligations are being paid in full, by 2:00 p.m. New York City time, on that
Business Day);

(ii) Funds paid to the Administrative Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations are being paid full, by 2:00 p.m. New York City time, on that
Business Day);

(iii) If a deposit to the Concentration Account or payment is not available to
the Administrative Agent until after 4:00 p.m. on a Business Day, such deposit
or payment shall be deemed to have been made at 9:00 a.m. on the then next
Business Day;

(iv) If any item deposited to the Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrowers shall indemnify the Secured Parties against all
reasonable out-of-pocket claims and losses resulting from such dishonor or
return; and

(v) All amounts received under this Section 6.15 shall be applied in the manner
set forth in Section 8.03.

SECTION 6.16. License Subsidiaries.

(a) Use commercially reasonable efforts to ensure that all material Broadcast
Licenses obtained on or after the Closing Date are held at all times by one or
more Retained Existing Notes Indenture Unrestricted License Subsidiaries;
provided, however, such requirement will not apply if holding any Broadcast
License in a Retained Existing Notes Indenture Unrestricted License Subsidiary
(i) is reasonably likely to have material adverse tax, operational, or strategic
consequences to the Parent Borrower or any Restricted Subsidiaries (as
determined in good faith by the Parent Borrower) or (ii) requires any approval
of the FCC or any other Governmental Authority that has not been obtained (the
Parent Borrower agreeing to use commercially reasonable efforts to obtain any
such approval).

 

-87-



--------------------------------------------------------------------------------

(b) Ensure that each License Subsidiary engages only in the business of holding
Broadcast Licenses and rights and activities related thereto.

(c) Ensure that the FCC Authorizations held by each License Subsidiary are not
(i) commingled with the property of any Borrower and any Subsidiary thereof
other than another License Subsidiary, or (ii) transferred by such License
Subsidiary to the Parent Borrower or any Restricted Subsidiary (other than any
other License Subsidiary), except in connection with a Disposition permitted
under Section 7.05.

(d) Ensure that no License Subsidiary has any Indebtedness or other material
liabilities except (a) liabilities arising under the Loan Documents to which it
is a party and (b) trade payables incurred in the ordinary course of business,
tax liabilities incidental to ownership of such rights and other liabilities
incurred in the ordinary course of business, including those in connection with
agreements necessary or desirable to operate a Broadcast Station, including
retransmission consent, affiliation, programming, syndication, time brokerage,
joint sales, lease and similar agreements.

SECTION 6.17. [Reserved].

SECTION 6.18. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
Each Loan Party will, and will cause each of its Restricted Subsidiaries to
comply with all applicable Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties and its Restricted Subsidiaries shall
implement and maintain in effect policies and procedures designed to ensure
compliance by the Loan Parties and their Restricted Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan
Parties shall and shall cause their respective Restricted Subsidiaries to comply
with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.

ARTICLE VII

Negative Covenants

From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than Cash Management Obligations
or Hedging Obligations) hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, a backstop letter of credit is in place), except as expressly
directed otherwise by the DIP Order, the Parent Borrower shall not, nor shall
the Parent Borrower permit any Restricted Subsidiary to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following (collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document, including the DIP Order (which,
for the avoidance of the doubt, include Liens granted as adequate protection on
account of the Primed Liens);

(b) Liens existing on the Petition Date;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
so long as, in each case, such Liens arise in the ordinary course of business;

 

-88-



--------------------------------------------------------------------------------

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Parent Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business, or
(ii) to provide “adequate assurances of payment” as that term is used in
Section 366 of the Bankruptcy Code;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Parent Borrower and
its Restricted Subsidiaries and any title exceptions referred to in Schedule B
to the applicable Mortgage Policies (as defined in the CF Credit Agreement);

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and proceeds and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(p) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05;

(n) Liens on assets of CCOH and its Subsidiaries securing Indebtedness permitted
under Section 7.03(m) (for the avoidance of doubt, no such Liens shall be on the
Collateral);

(o) Liens in favor of a Loan Party securing Indebtedness permitted under
Section 7.03(d);

 

-89-



--------------------------------------------------------------------------------

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or 7.03(h);

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Parent Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any of the Restricted Subsidiaries as tenant, subtenant, licensee or sublicensee
in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Parent Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Parent Borrower or any of the Restricted Subsidiaries
in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v) Liens created pursuant to the Cash Collateral Order (which, for the
avoidance of doubt include Liens granted as adequate protection in connection
with authorization of Debtors’ use of Cash Collateral in the Cash Collateral
Order);

(w) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) [Reserved];

(aa) [Reserved];

 

-90-



--------------------------------------------------------------------------------

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) the modification, replacement, renewal or extension of any Lien permitted
by clause (b), (i) or (p) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03 and otherwise permitted to
be secured under this Section 7.01, and (B) proceeds and products thereof, and
(ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;

(ee) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $35,000,000 determined as
of the date of incurrence; and

(ff) Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of such Restricted Subsidiary permitted pursuant to
Section 7.03(b), 7.03(f), 7.03(h), 7.03(m), 7.03(n), 7.03(o), 7.03(r) or
7.03(s).

SECTION 7.02. Investments. Make any Investments, except:

(a) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Parent Borrower or any Restricted
Subsidiary (i) for reasonable and customary business-related travel,
entertainment, relocation and other business purposes in the ordinary course of
business or in accordance with previous practice, (ii) in connection with such
Person’s purchase of Equity Interests of Holdings (or any direct or indirect
parent thereof); provided that, to the extent such loans or advances are made in
cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to the Parent Borrower in cash and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) not to exceed $7,000,000;

(c) [Reserved];

(d) Investments (i) by the Parent Borrower or any Restricted Subsidiary that is
a Loan Party in the Parent Borrower or any Restricted Subsidiary that is a Loan
Party, (ii) by any Non-Loan Party in any other Non-Loan Party that is a
Restricted Subsidiary, (iii) by any Non-Loan Party in the Parent Borrower or any
Restricted Subsidiary that is a Loan Party, (iv) by any Loan Party in any
Restricted Subsidiary that is not a Loan Party; provided that the aggregate
amount of Investments made pursuant to this clause (iv) when aggregated with all
Investments made in Persons that do not become Loan Parties pursuant to
Section 7.02(j) shall not exceed at any time outstanding $165,000,000 and (v) by
the Parent Borrower or any Restricted Subsidiary (A) in any Foreign Subsidiary,
constituting an exchange of Equity Interests of such Foreign Subsidiary for
Indebtedness or Equity Interests or a combination thereof of such Foreign
Subsidiary or another Foreign Subsidiary so long as such exchange does not
adversely affect the Collateral, (B) in any Foreign Subsidiary, constituting an
exchange of Equity Interests of such Foreign Subsidiary for Indebtedness of such
Foreign Subsidiary or (C) constituting Guarantees of Indebtedness or other
monetary obligations of Foreign Subsidiaries owing to any Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

-91-



--------------------------------------------------------------------------------

(f) Investments consisting of Liens, Indebtedness, transactions of the type
subject to Section 7.04, Dispositions, Restricted Payments and prepayments,
redemptions, purchases, defeasances or other satisfactions of Indebtedness
permitted under Sections 7.01, 7.03 (other than Section 7.03(d)), 7.04, 7.05
(other than Sections 7.05(d) or (e)), 7.06 (other than Section 7.06(d)) and
7.12, respectively;

(g) Investments existing on the Closing Date or made pursuant to legally binding
written contracts in existence on the Closing Date and set forth on Schedule
7.02(g) and any modification, replacement, renewal, reinvestment or extension of
any of the foregoing, to the extent permitted; provided that the amount of any
Investment permitted pursuant to this Section 7.02(g) is not increased from the
amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date or as otherwise permitted by another
clause of this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly-owned Restricted Subsidiary of the Parent
Borrower (including as a result of a merger, amalgamation or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.02(j) (each, a “Permitted Acquisition”) and:

(A) to the extent required by the Collateral and Guarantee Requirement and the
Collateral Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and each applicable
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);

(B) the aggregate amount of Investments made by Loan Parties pursuant to this
clause (j) in any Restricted Subsidiary that is not a Loan Party, when
aggregated with all Investments made by Loan Parties in Restricted Subsidiaries
that are not Loan Parties pursuant to Section 7.02(d), shall not exceed at any
time outstanding $165,000,000;

(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing; and

(E) the Parent Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) the Transactions;

 

-92-



--------------------------------------------------------------------------------

(l) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(g) so long as such amounts are counted
as Restricted Payments for purposes of such clauses;

(o) [Reserved];

(p) other Investments that do not exceed in the aggregate at any time
outstanding $300,000,000;

(q) advances of payroll payments to employees in the ordinary course of
business;

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests of Holdings (or by any direct or indirect parent thereof);

(s) Investments held by a Restricted Subsidiary acquired after the Closing Date
in a transaction otherwise permitted under this Section 7.02 or of a Person
merged or amalgamated with or into the Parent Borrower or merged, amalgamated or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(t) Guarantees by the Parent Borrower or any of its Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(u) for the avoidance of doubt to avoid double counting, Investments made by any
Restricted Subsidiary that is not a Loan Party to the extent such Investments
are financed with the proceeds received by such Restricted Subsidiary from an
Investment made pursuant to clauses (d)(v), (j)(B) or (p) of this Section 7.02;

(v) Investments in CCOH and its Restricted Subsidiaries pursuant to the Cash
Collateral Order or the Cash Management Order;

(w) [Reserved];

(x) [Reserved]; and

(y) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business.

 

-93-



--------------------------------------------------------------------------------

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, other than:

(a) Indebtedness of the Parent Borrower and the Restricted Subsidiaries under
the Loan Documents;

(b) Indebtedness existing on the Petition Date;

(c) Guarantees by the Parent Borrower or any of its Restricted Subsidiaries in
respect of Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries otherwise permitted hereunder (except that a Restricted Subsidiary
that is not a Loan Party may not, by virtue of this Section 7.03(c), Guarantee
Indebtedness that such Restricted Subsidiary could not otherwise incur under
this Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary
of any Junior Financing shall be permitted unless such Restricted Subsidiary
shall have also provided a Guaranty of the Obligations substantially on the
terms set forth in the Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guaranty shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness; provided that, in any
event, any Guaranty of the Senior Notes shall be subordinated to the Guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the Senior Notes Indentures on the Closing Date;

(d) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
owing to the Parent Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party
(other than the Parent Borrower Obligor Cash Management Note) shall be unsecured
and subordinated to the Obligations pursuant to an intercompany note reasonably
satisfactory to the Administrative Agent;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions, and
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the Closing Date or entered into pursuant to subclauses (i) and (ii) of this
clause (e) and, in the case of clauses (i), (ii) and (iii), any Permitted
Refinancing thereof; provided that not more than $50,000,000 in aggregate
principal amount of Indebtedness incurred pursuant to this paragraph (e) shall
be outstanding at any time;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks, in the ordinary
course of business and not for speculative purposes and Guarantees thereof;

(g) Indebtedness in respect of the Retained Existing Notes;

(h) Indebtedness assumed in connection with any Permitted Acquisition: provided
that such Indebtedness is not incurred in contemplation of such acquisition, and
any Permitted Refinancing of any of the foregoing and so long as the aggregate
principal amount of such Indebtedness and all Indebtedness resulting from any
Permitted Refinancing thereof at any time outstanding pursuant to this paragraph
(h) does not exceed $85,000,000, determined at the time of incurrence;

(i) [Reserved];

(j) Indebtedness representing deferred compensation to employees of the Parent
Borrower or any of its Subsidiaries incurred in the ordinary course of business;

(k) Indebtedness to current or former officers, directors, managers, consultants
and employees, their Controlled Investment Affiliates or Immediate Family
Members to finance the purchase or

 

-94-



--------------------------------------------------------------------------------

redemption of Equity Interests of Holdings (or any direct or indirect parent
thereof) permitted by Section 7.06;

(l) Indebtedness arising from agreements of the Parent Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business or assets or a Subsidiary for the purpose of financing such
acquisition; provided, however, that such Indebtedness is not reflected on the
balance sheet (other than by application of FASB Interpretation No. 45 as a
result of an amendment to an obligation in existence on the Closing Date) of the
Parent Borrower or any Restricted Subsidiary (contingent obligations referred to
in a footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (l));

(m) (i) Indebtedness in respect of the CCO Debt and (ii) any Permitted
Refinancing thereof; provided that no Loan Party shall be an obligor of any such
Indebtedness (or of any guarantee thereof);

(n) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(o) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed $350,000,000;

(p) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(r) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any of the Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(s) [Reserved];

(t) [Reserved];

(u) [Reserved];

(v) [Reserved];

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above and (x) through (bb) below;

(x) Guarantees incurred in the ordinary course of business in respect of
obligations not constituting Indebtedness to suppliers, customers, franchisees,
lessors and licensees;

 

-95-



--------------------------------------------------------------------------------

(y) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Parent Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services;

(z) [Reserved];

(aa) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit; and

(bb) Indebtedness consisting of obligations of the Parent Borrower and its
Restricted Subsidiaries under deferred compensation to employees or other
similar arrangements incurred by such Person in connection with the
Transactions, any Permitted Acquisition or any other Investment expressly
permitted hereunder;

Notwithstanding the foregoing, no Restricted Subsidiary that is not a Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Subsidiary Guarantor.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Parent Borrower dated such date
prepared in accordance with GAAP.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge or consolidate with the Parent Borrower
(including a merger, the purpose of which is to reorganize the Parent Borrower
into a new jurisdiction); provided that (x) the Parent Borrower shall be the
continuing or surviving Person and (y) such merger or consolidation does not
result in the Parent Borrower ceasing to be incorporated under the Laws of the
United States, any state thereof or the District of Columbia;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Parent Borrower
that is not a Loan Party and (ii) any Restricted Subsidiary may liquidate or
dissolve or change its legal form if the Parent Borrower determines in good
faith that such action is in the best interests of the Parent Borrower and its
Restricted Subsidiaries and if not materially disadvantageous to the Lenders;
provided that this Section 7.04(b) shall not permit the liquidation or
dissolution of any Debtor or any merger or consolidation involving a Debtor,
unless a Debtor is the surviving entity;

 

-96-



--------------------------------------------------------------------------------

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) to the Parent
Borrower or another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then the transferee must be a Loan Party;

(d) [Reserved];

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary that is not a Borrower may merge or consolidate with any other Person
(i) in order to effect an Investment permitted pursuant to Section 7.02 or
(ii) for any other purpose; provided that (A) the continuing or surviving Person
shall be the Parent Borrower or a Restricted Subsidiary, which together with
each of its Restricted Subsidiaries, shall have complied with the applicable
requirements of Section 6.11; (B) in the case of subclause (ii) only, if the
merger or consolidation involves a Guarantor and such Guarantor is not the
surviving Person, the surviving Restricted Subsidiary shall expressly assume all
the obligations of such Guarantor under this Agreement and the other Loan
Documents to which such Guarantor is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent; and (C) if
the merger or consolidation involves a Debtor, the surviving Person shall also
be a Debtor;

(f) [reserved]; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Parent Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are applied to the purchase price of such
similar replacement property (which replacement property is actually promptly
purchased); provided that to the extent the property being transferred
constitutes Collateral, such replacement property shall be made subject to the
Lien of the Collateral Documents;

(d) Dispositions of property to the Parent Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party, and to the extent such property is
Collateral, it shall continue to constitute Collateral after such Disposition or
(ii) to the extent such transaction constitutes an Investment, such transaction
is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04, 7.06 and 7.12 and Liens
permitted by Section 7.01;

(f) Dispositions of property that does not constitute Collateral pursuant to
sale-leaseback transactions;

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license) (other than FCC Authorizations) and
LMA’s, in each case in the ordinary course of business and which do not
materially interfere with the business of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole;

 

-97-



--------------------------------------------------------------------------------

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) the aggregate Fair Market Value of property Disposed of
pursuant to this clause (j) shall not exceed $300,000,000 since the Closing Date
and (iii) with respect to any Disposition pursuant to this clause (j) for a
purchase price in excess of $20,000,000, the Parent Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l) and (s) and clauses (i) and (ii) of
Section 7.01(t)); provided, however, that for the purposes of this clause (iii),
(A) any liabilities (as shown on the Parent Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Parent Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by such Restricted Subsidiary from such transferee that are converted
by such Restricted Subsidiary into cash (to the extent of the cash received)
within 180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of $100,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash;.

(k) [Reserved];

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(n) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(o) Dispositions of Equity Interests of the entity identified to the
Administrative Agent as “Adswizz”;

(p) [Reserved];

(q) [Reserved];

(r) the unwinding of any Swap Contract;

(s) (i) Permitted Asset Swap allowable under Section 1031 of the Code and
(ii) other Permitted Asset Swaps with a Fair Market Value not to exceed
$20,000,000 in any calendar year; provided that, in the case of clause (i) or
(ii), the portion of the consideration received in exchange for the disposed
asset in the form of Cash Equivalents shall constitute proceeds of a Disposition
subject to Section 2.05; and

 

-98-



--------------------------------------------------------------------------------

(t) Dispositions of the Divestiture Assets and any other asset required to be
Disposed of by the FCC or other Governmental Authorities under applicable Laws.

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(d), 7.05(e), 7.05(i), 7.05(l), and 7.05(m))
shall be for no less than the Fair Market Value of such property at the time of
such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Parent Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Parent
Borrower and to its other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Restricted Subsidiary, to the Parent
Borrower and any of its other Restricted Subsidiaries and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

(b) [Reserved];

(c) [Reserved];

(d) [Reserved];

(e) to the extent constituting Restricted Payments, the Parent Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(n)), 7.04
(other than a merger or consolidation of Holdings and the Parent Borrower) or
7.08 (other than Section 7.08(a) or (j));

(f) [Reserved];

(g) [Reserved]; and

(h) the Parent Borrower may make Restricted Payments to Holdings or to any
direct or indirect parent of Holdings:

(i) the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability (including
additions to tax, penalties and interests with respect thereto) to each foreign,
federal, state or local jurisdiction in respect of which a consolidated,
combined, unitary or affiliated return is filed by Holdings (or such direct or
indirect parent) that includes the Parent Borrower and/or any of its
Subsidiaries, to the extent such tax liability (including additions to tax,
penalties and interest with respect thereto) does not exceed the lesser of
(A) the taxes that would have been payable by the Parent Borrower and/or its
Restricted Subsidiaries as a stand-alone group and (B) the actual tax liability
(including additions to tax, penalties and interest with respect thereto) of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Parent Borrower and/or the Parent Borrower’s Restricted
Subsidiaries as a stand-alone group), reduced by any such payments paid or to be
paid directly by the Parent Borrower or its Restricted Subsidiaries;

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the ordinary course of business and other overhead costs
and expenses (including administrative,

 

-99-



--------------------------------------------------------------------------------

legal, accounting and similar expenses provided by third parties), which are
reasonable and customary and incurred in the ordinary course of business, to the
extent attributable to the ownership or operations of the Parent Borrower and
its Restricted Subsidiaries;

(iii)) the proceeds of which shall be used to pay (or make Restricted Payments
to allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) legal existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Parent Borrower
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Parent
Borrower or a Restricted Subsidiary (or Loan Party if the Investment would have
been required to be made in a Loan Party under Section 7.02) or (2) the merger
or amalgamation (to the extent not prohibited by Section 7.04) of the Person
formed or acquired into the Parent Borrower or a Restricted Subsidiary (or Loan
Party if the Investment would have been required to be made in a Loan Party
under Section 7.02) in order to consummate such Permitted Acquisition, in each
case, in accordance with the applicable requirements of Section 6.11;

(v) [Reserved]; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Parent Borrower and the Restricted Subsidiaries on the Closing Date or any
business reasonably related or ancillary thereto or constituting a reasonable
extension thereof.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent Borrower, whether or not in the ordinary
course of business, other than:

(a) transactions between or among the Parent Borrower or any of its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

(b) transactions on terms substantially as favorable to the Parent Borrower or
such Restricted Subsidiary as would reasonably be obtainable by the Parent
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate,

(c) the Transactions and the payment of fees and expenses related to the
Transactions,

(d) [Reserved],

(e) [Reserved],

(f) Investments permitted under Section 7.02,

(g) employment and severance arrangements between the Parent Borrower or any of
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to employee benefit plans
and arrangements,

 

-100-



--------------------------------------------------------------------------------

(h) the payment of reasonable and customary fees and compensation consistent
with past practice or industry practices and reasonable out-of-pocket costs to,
and indemnities provided on behalf of, directors, officers, employees and
consultants of the Parent Borrower and the Restricted Subsidiaries or any direct
or indirect parent of the Parent Borrower in the ordinary course of business to
the extent attributable to the ownership or operation of the Parent Borrower and
the Restricted Subsidiaries,

(i) any agreement, instrument or arrangement as in effect as of the Closing Date
and set forth on Schedule 7.08, or any amendment thereto (so long as any such
amendment is not disadvantageous to the Lenders when taken as a whole in any
material respect as compared to the applicable agreement as in effect on the
Closing Date as reasonably determined in good faith by the board of directors of
the Parent Borrower),

(j) Restricted Payments permitted under Section 7.06 and prepayments,
redemptions, purchases, defeasances and satisfactions of Indebtedness permitted
under Section 7.12,

(k) [Reserved];

(l) transactions in which the Parent Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08,

(m) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Parent
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
board of directors or the senior management of the Parent Borrower, or are on
terms at least as favorable as would reasonably have been obtained at such time
from an unaffiliated party,

(n) [Reserved],

(o) payments to or from, and transactions with, any joint venture in the
ordinary course of business,

(p) [Reserved], and

(q) affiliate transactions authorized or approved pursuant to (i) the DIP Order
or (ii) any other order entered by the Bankruptcy Court without the objection of
the Administrative Agent.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party (other than Holdings) or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facility and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations that:

(i) (A) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (B) to the extent
Contractual Obligations permitted by clause (A) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary,

(iii) contracts for the sale of assets that impose restrictions on the assets to
be sold;

 

-101-



--------------------------------------------------------------------------------

(iv) (a) with respect to clause (b) only, arise in connection with any Lien
permitted by Section 7.01(a), (l), (s), (t)(i) or (t)(ii) and relate to the
property subject to such Lien or (b) arise in connection with any Disposition
permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing
or Retained Existing Notes) and the proceeds and products thereof,

(vii) are customary provisions contained in any leases, subleases, licenses,
sublicenses, LMAs or asset sale agreements otherwise permitted hereby so long as
such restrictions relate to the assets subject thereto, in each case, entered
into in the ordinary course of business,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e) or 7.03(n) with respect to
non-Loan Parties) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are customary restrictions contained in the documents governing any
Pre-Petition Debt,

(xiii) arise in connection with cash or other deposits permitted under
Section 7.01, and

(xiv) are restrictions in any one or more agreements governing Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted to be incurred
by Section 7.03.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension made
hereunder, whether directly or indirectly, for any purpose other than the uses
set forth in the preliminary statements to this Agreement, and thereafter,
consistent with the terms and conditions hereof, for their lawful and permitted
purposes; provided that (x) no part of the proceeds of the Loans will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors,
(y) no part of the proceeds of any Loan or Letter of Credit will be used,
directly or indirectly, to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person, or in any other manner that would result in a violation of
Sanctions by any Person, and (z) that no part of the proceeds of any Loan or
Letter of Credit will be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.

SECTION 7.11. Accounting Changes. Make any change in fiscal year except to, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Parent Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

 

-102-



--------------------------------------------------------------------------------

SECTION 7.12. Prepayments, Etc. of Indebtedness. Except as expressly permitted
by the terms and conditions set forth in the DIP Order or pursuant to and upon
consummation of an Acceptable Reorganization Plan, prepay redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal,
interest and mandatory prepayments shall be permitted) any Senior Notes, any
Retained Existing Notes or any other Indebtedness (or guarantees in respect
thereof) that is subordinated to the Obligations expressly by its terms (other
than Indebtedness among the Parent Borrower and its Restricted Subsidiaries)
(collectively, “Junior Financing”).

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries and
Unrestricted Subsidiaries. Permit any Subsidiary that is a wholly-owned
Restricted Subsidiary to become a non-wholly-owned Subsidiary, unless (i) such
Restricted Subsidiary continues to be a Guarantor, (ii) in connection with a
Disposition of all or substantially all of the assets or all or a portion of the
Equity Interests of such Restricted Subsidiary permitted by Section 7.05, or
(iii) the remaining Investment in such non-wholly-owned Subsidiary held by the
Parent Borrower or any Restricted Subsidiary is a permitted Investment under
Section 7.02 (valued at the Fair Market Value of such Investment at the time
such Investment is deemed made).

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses
(a) through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. Any Borrower (X) fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document or
(Y) fails to comply with its obligations under clause (x) of the proviso to
Section 2.03(a)(ii)(B); or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to any Borrower) or Article VII; or

(c) Other Defaults. (i) Any Borrower fails to perform or observe any covenant or
agreement contained in Section 6.15 (other than any such failure resulting
solely from actions taken by one or more Persons not controlled directly or
indirectly by the Parent Borrower or such Person’s (or Persons’) failure to act
in accordance with the instructions of the Parent Borrower or the Administrative
Agent) or Section 6.01(e), and such failure continues unremedied for a period of
at least 15 Business Days after the earlier of (x) a Responsible Officer has
obtained knowledge of such default or (y) receipt by the Parent Borrower of
written notice thereof from the Administrative Agent or (ii) any Loan Party
fails to perform or observe any other covenant or agreement (not specified in
Section 8.01(a), (b) or (c)(i) above) contained in any Loan Document on its part
to be performed or observed and such failure continues for thirty (30) days
after receipt by the Parent Borrower of written notice thereof from the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness having an aggregate outstanding principal

 

-103-



--------------------------------------------------------------------------------

amount (individually or in the aggregate with all other Indebtedness as to which
such a failure shall exist) of not less than the Threshold Amount or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than with respect to Indebtedness
consisting of Swap Contracts, termination events or equivalent events pursuant
to the terms of such Swap Contracts), the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e) shall not apply to (x) any Indebtedness outstanding hereunder,
(y) any Indebtedness of any Debtor that was incurred prior to the Petition Date
unless such Indebtedness has been accelerated and the enforcement of remedies
with respect to such Indebtedness shall not have been stayed by the commencement
of the Cases or (z) solely in the case of clause (e)(B), secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, if such sale or transfer is permitted
hereunder; provided further that (x) such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to Section 8.02 and (y) no
Default or Event of Default shall be deemed to arise under this Section 7.01(e)
with respect to any such Indebtedness until the applicable grace period provided
for in such Indebtedness, if any, has expired; or

(f) [Reserved].

(g) Judgments. There is entered against any Loan Party or any Material
Subsidiary a final judgment or order for the payment of money (excluding any
order fixing the amount of any claim in the Cases) in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) (and in
the case of such a judgment against any of the Debtors, such judgment arose
post-petition) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed (including pursuant to the Bankruptcy Code) or
bonded pending an appeal for a period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, any Borrower or their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) Holdings, any Borrower or
any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to a funded Foreign Plan a
termination, withdrawal or noncompliance with applicable law or plan terms that
would reasonably be expected to result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.11 shall for any reason (other than pursuant to the terms
hereof or thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create, or any Lien purported to be created by
any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien (to the extent a Lien may be perfected by way of
the perfection steps required to be taken thereunder or by the DIP Order), with
the priority required by the Collateral Documents (or other security purported
to be

 

-104-



--------------------------------------------------------------------------------

created on the applicable Collateral) and the DIP Order on any material portion
of the Collateral purported to be covered thereby, subject to Liens permitted
under Section 7.01, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to file Uniform
Commercial Code continuation statements; or

(k) [reserved].

(l) Change of Control. There occurs any Change of Control; or

(m) Dismissal; Conversion. (i) any of the Cases of the Debtors shall be
dismissed or converted to a case under Chapter 7 of the Bankruptcy Code or any
Debtors shall file a motion or other pleading seeking the dismissal of any of
Case of any Debtor under Section 1112 of the Bankruptcy Code or otherwise or
(ii) a trustee under Chapter 11 of the Bankruptcy Code or an examiner with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1104(b) of the Bankruptcy Code shall be appointed in any of the Cases of
the Debtors; or

(n) Superpriority Claims. (i) An application shall be filed by any Debtor for
the approval of, or an order of the Bankruptcy Court shall be entered granting,
any other Liens or claims (as such word is defined in the Bankruptcy Code),
other than the Carve-Out, in any of the Cases of the Debtors that is pari passu
with or senior to the claims (as such word is defined in the Bankruptcy Code) or
Liens of the Administrative Agent, the Lenders or the other Secured Parties on
the Collateral against the Borrowers or any other Loan Party or (ii) any Liens
or claims (as such word is defined in the Bankruptcy Code) senior to or pari
passu with the claims (as such word is defined in the Bankruptcy Code) or Liens
of the Administrative Agent, the Lenders or the other Secured Parties on the
Collateral (other than the Carve-Out or any Permitted Lien expressly permitted
in the DIP Order to be senior to or pari passu with such claims or Liens)
against the Borrowers or any other Loan Party shall be discovered to exist,
arise or otherwise be granted; or

(o) Stay Relief. The Bankruptcy Court shall enter an order or orders granting
relief from the automatic stay applicable under Section 362 of the Bankruptcy
Code to any third party to permit foreclosure (or the granting of a deed in lieu
of foreclosure or the like) on any Collateral of any of the Debtors which have a
value in excess of $50,000,000 in the aggregate; or

(p) Orders; Actions. (i) [reserved]; (ii) an order of the Bankruptcy Court shall
be entered denying or terminating the use of Cash Collateral by any Loan Party
or imposing any additional conditions on such use in excess of those set forth
in the Cash Collateral Order or the DIP Order; (iii) the DIP Order shall cease
to create (x) a valid and perfected Lien on the Collateral described therein or
(y) Superpriority Claims in respect of the Facility (of the type described in
Section 2.17) or the DIP Order shall cease to be in full force and effect;
(iv) an order in the Cases shall be entered staying, reversing, vacating, or
otherwise modifying the DIP Order, unless consented to by the Administrative
Agent; (v) an order in the Cases shall be entered charging any of the Collateral
under Section 506(c) of the Bankruptcy Code against the Lenders; (vi) any order
shall be entered in the Cases providing adequate protection, other than the DIP
Order, the Cash Collateral Order, the Adequate Protection Order (it being
understood that neither the Cash Collateral Order nor the Adequate Protection
Order may grant Liens or claims not permitted by clause (n) of this
Section 8.01); or (vii) the entry of an order in the Cases (other than the DIP
Order or Cash Collateral Order) authorizing use of cash collateral or
postpetition financing (other than the Facility) pursuant to Section 364 of the
Bankruptcy Code (other than the Facility), unless such financing would (and
actually does) provide for payment in full of all Obligations and terminate all
Commitments upon the consummation thereof; or

(q) Adverse Actions. Any Loan Party (or any direct or indirect Parent Company or
Subsidiary thereof), or any Person claiming by or through the Loan Parties or
any of their Subsidiaries, shall (x) obtain court authorization to commence, or
shall commence, join in, assist or otherwise participate as an adverse party in
any suit or other proceeding against the Administrative Agent or any Lender or
the L/C Issuer (in any of their respective capacities as such) relating to the
Facility, unless such suit or other proceeding is in connection with the
enforcement of the Loan Documents against the Administrative Agent or any
Lender, in their capacities as such or (y) file, assist or otherwise participate
in any pleading that, if the relief requested therein were granted, would result
in an Event of Default; or

 

-105-



--------------------------------------------------------------------------------

(r) Reorganization Plan. A Reorganization Plan that is not an Acceptable
Reorganization Plan shall be confirmed in any of the Cases of the Debtors; or

(s) Sale Motions. Any Loan Party (or any direct or indirect Parent Company or
Subsidiary thereof) shall file (or fail to oppose) any motion seeking authority
to consummate the sale of (i) any assets of the Loan Parties (other than as
permitted under this Agreement) or (ii)all or substantially all of the assets of
any Loan Party pursuant to section 363 of the Bankruptcy Code, unless such sale
would result in the payment in full in cash of all Obligations under this
Agreement and the other Loan Documents upon consummation thereof; or

(t) Compliance with DIP Order. Any Loan Party (or any direct or indirect Parent
Company or Subsidiary thereof) shall fail to comply with the terms of the DIP
Order; or

(u) Post-Petition Judgements. One or more final judgments for the payment of
money in an aggregate amount in excess of the Threshold Amount shall be rendered
against any Loan Party following the Petition Date.

(v) Pre-Petition Payments. The payment by any Loan Party of any Pre-Petition
Debt other than (i) as permitted by the DIP Order or the Cash Collateral Order,
(ii) as permitted by any “first day” or “second day” order entered by the
Bankruptcy Court prior to the date hereof or (iii) as permitted by any other
order of the Bankruptcy Court in amounts reasonably satisfactory to the
Administrative Agent, in each case consistent with the Budget; or

(w) Plan Exclusivity. An order of the Bankruptcy Court shall be entered
expressly terminating the exclusivity of the Loan Parties to file or solicit
acceptance of any Reorganization Plan.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions, subject to the terms of the
DIP Order:

(a) declare Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Parent Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that with respect to the enforcement of Liens or other remedies with
respect to the Collateral of the Loan Parties under the preceding clause (d),
the Administrative Agent shall provide the Borrower with five (5) Business Days’
written notice prior to taking the action contemplated thereby (with a copy to
counsel for the Creditors’ Committee in the Cases and to the U.S. Trustee for
the Southern District of Texas Houston Division).

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02, any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order, but subject and
subordinate to the Carve-Out in all respects, including with respect to amounts
received to fund the Carve-Out:

 

-106-



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to the payment of all Protective Advances;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans (including Swing Line Loans and
Protective Advances) and L/C Borrowings, ratably among the Lenders in proportion
to the respective amounts described in this clause Fourth payable to them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Protective Advances, ratably among the Lenders in proportion to
the respective amounts described in this clause Fifth payable to them;

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, Swing Line Loans and L/C Borrowings, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Sixth held by them;

Seventh, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Eighth, to payment of that portion of the Obligations constituting Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Eighth held by them;

Ninth, to payment of that portion of the Obligations constituting Hedging
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Ninth held by them;

Tenth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Parent Borrower.

 

-107-



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article (other than Sections 9.10
and 9.12) are solely for the benefit of the Administrative Agent and the
Lenders, and neither any Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank and/or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender and its Affiliates for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Administrative Agent to execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Collateral Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement (including, without limitation, with respect to
administering the Borrowing Base and receiving and processing payments with
respect to the Loans) or any other Loan Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, sub-agents, employees or attorneys-in-fact as
shall be deemed necessary by the Administrative Agent (other than, without the
consent of the Parent Borrower in its sole discretion, to a Disqualified
Institution) and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties. Each such sub-agent
and the Affiliates of the Administrative

 

-108-



--------------------------------------------------------------------------------

Agent and each such sub-agent shall be entitled to the benefits of all
provisions of this Article IX and Sections 10.04 and 10.05 (as though such
sub-agents were the “Administrative Agent” under the Loan Documents) as if set
forth in full herein with respect thereto. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the execution, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created by the Collateral Documents, (v) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (vi) or to inspect the properties, books or records of any Loan Party or any
Affiliate thereof. No Agent-Related Person shall have any duties or obligations
to any Lender or participant except those expressly set forth herein and in the
other Loan Documents, and without limiting the generality of the foregoing, the
Agent-Related Persons:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Person is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Person shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable law; and

(c) shall not be required to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Affiliates.

No Agent-Related Person shall be liable (i) to any participant or Secured Party
or their Affiliates for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or such Person shall believe in good faith
shall be necessary under the circumstances) or (ii) in the absence of its own
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

SECTION 9.04. Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, electronic mail message, statement or other document or
conversation believed by it to be

 

-109-



--------------------------------------------------------------------------------

genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders; provided that the Administrative Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or any
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice (it being understood that posting of
such notice to the “private side” of the Platform shall be sufficient if (i) the
Borrower determines that such notice constitutes Restricting Information and is
not suitable for posting to “public” Lenders and (ii) such notice relates to
Defaults (other than Events of Default); it being understood and agreed that the
Administrative Agent shall post notices regarding Events of Default and Defaults
pursuant to Section 7.01(a) or (b) to all Lenders). The Administrative Agent
shall take such action with respect to any Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

-110-



--------------------------------------------------------------------------------

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless the Administrative
Agent and each other Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers,
provided that such reimbursement by the Lenders shall not affect the Borrowers’
continuing reimbursement obligations with respect thereto. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

SECTION 9.08. Withholding Tax. To the extent required by any applicable law, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that an
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender shall
indemnify and hold harmless the Agent (to the extent that the Agent has not
already been reimbursed by the Borrowers and without limiting or expanding the
obligation of the Borrowers to do so) for all amounts paid, directly or
indirectly, by the Agent as Taxes or otherwise, including any interest,
additions to tax or penalties thereto, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

SECTION 9.09. Agents in Their Individual Capacities.

(a) Each Person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent hereunder in its individual capacity. Each Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though such
Agent were not an Agent or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to its Loans, each Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not an Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include each Agent in its individual capacity.

(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment

 

-111-



--------------------------------------------------------------------------------

banking and research) (such services and businesses are collectively referred to
in this Section 9.09 as “Activities”) and may engage in the Activities with or
on behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Parent Borrower, another Loan Party or
their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate of any Loan Party) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Lender such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

SECTION 9.10. Successor Administrative Agent. The Administrative Agent may
resign as the Administrative Agent upon thirty (30) days’ prior notice to the
Lenders and the Parent Borrower. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the Parent
Borrower at all times (which consent of the Parent Borrower shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Parent Borrower, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, and the term “Administrative Agent” shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, including the DIP Order, or
(b)

 

-112-



--------------------------------------------------------------------------------

otherwise ensure that the Collateral and Guarantee Requirement is satisfied, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents (if not already
discharged therefrom as provided above in this Section 9.10). After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

Any resignation by the Administrative Agent as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
Administrative Agent, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer effectively to assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

SECTION 9.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.12. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit (other than Letters of Credit in which the
Outstanding Amount of the L/C Obligations related thereto have been

 

-113-



--------------------------------------------------------------------------------

Cash Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place), (ii) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Loan Party (it being understood that in the
event that property that constitutes Collateral is transferred to any Loan
Party, such property shall continue to constitute Collateral under the Loan
Documents), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (iv) if
the property subject to such Lien is owned by a Subsidiary Guarantor, upon
release of such Subsidiary Guarantor from its obligations under its Guaranty
pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.12. In each case as specified in this Section 9.12, the
Administrative Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent to), at the Parent Borrower’s expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release or subordination of such item of Collateral from
the assignment and security interest granted under the Collateral Documents, or
to evidence the release of such Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.12.

SECTION 9.13. Other Agents; Arrangers and Managers. Except as expressly provided
herein, none of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “joint bookrunner” or “joint lead arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.14. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such

 

-114-



--------------------------------------------------------------------------------

rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Administrative Agent shall run to and be
enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Parent Borrower or Holdings, as applicable,
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Administrative Agent. In
case any Supplemental Administrative Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Fee Letters and the DIP Order), and no consent to any
departure by any Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Parent Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that none of (i) a waiver of any condition
precedent set forth in Section 4.02, (ii) the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments, or (iii) the making of any
Protective Advance shall constitute an extension or increase of any Commitment
of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 or fee under Section 2.03 or
2.09(a) without the written consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest or premium specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of any Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders”, “Supermajority Lenders” or “Pro Rata Share,” 2.06(c) relating to pro
rata sharing, 2.13 or 8.03 without the written consent of each Lender affected
thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04, release all or
substantially all of the aggregate value of the Obligations of the Subsidiary
Borrowers and the Guaranty, without the written consent of each Lender;

 

-115-



--------------------------------------------------------------------------------

(g) change the currency in which any Loan is denominated or interest or fees
thereon is paid without the written consent of the Lender holding such Loans;

(h) amend the definition of “Interest Period” to allow intervals in excess of
six months or shorter than one month without the agreement of each affected
Lender without the written consent of each Lender affected thereby; or

(i) increase the advance rate provided for in the definition of the term
“Borrowing Base” above 90.0% without the written consent of each Lender or
(b) make any other increase in the advance rate provided for in the definition
of the term “Borrowing Base” or make any change to the definition (or any other
defined term set forth therein) of the term “Borrowing Base” if as a result
thereof the amounts available to be borrowed by the Borrowers would be
increased, without the written consent of the Supermajority Lenders, provided
that the foregoing clauses (a) and (b) shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves without the
consent of the Supermajority Lenders; or

(j) amend, modify or change in any manner any term or condition of the Exit
Facility Term Sheet that refers to the consent of all Revolving Lenders without
the consent of the Administrative Agent and all Revolving Lenders;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; and (iv) Section 10.07(h) may not be amended, waived
or otherwise modified without the consent of each Granting Lender all or any
part of whose Loans are being funded by an SPC at the time of such amendment,
waiver or other modification. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

The Parent Borrower will not directly or indirectly, pay or cause to be paid any
consideration, to or for the benefit of any Lender for or as an inducement to
any consent, waiver or amendment of any of the terms or provisions of this
Agreement or any other Loan Document unless such consideration is offered to be
paid to all Lenders and is paid to all Lenders that consent, waive or agree to
amend in the time frame set forth in the documents relating to such consent,
waiver or agreement.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile or electronic transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, as follows:

(i) if to any Borrower, any other Loan Party, the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, facsimile number or electronic
mail address specified for such Person on Schedule 10.02 or to such other
address, facsimile number or electronic mail address as shall be designated by
such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number or electronic mail
address specified in its Administrative Questionnaire or to such other address,
facsimile number or electronic mail address as shall be designated by such party
in a notice to the Parent Borrower, the Administrative Agent, the L/C Issuers
and the Swing Line Lender.

 

-116-



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered and (E) if delivered by posting to a Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Platform, website or other device (to the extent permitted by
Section 10.02(d) to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Platform, Internet website or similar device to the class of Person being
notified (regardless of whether any such Person must accomplish, and whether or
not any such Person shall have accomplished, any action prior to obtaining
access to such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Platform; provided that notices and
other communications to the Administrative Agent, the L/C Issuers and the Swing
Line Lender pursuant to Article II or Article IX shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication (i.e.,
.TIF or .PDF or other similar communication). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower, jointly and
severally, shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Borrower in the
absence of gross negligence or willful misconduct of such Person, as determined
by a final judgment of a court of competent jurisdiction. All telephonic notices
to the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

(d) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
glabfunitloansops@citi.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Parent Borrower. Nothing in this clause (d) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Parent Borrower effect delivery in such manner.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

-117-



--------------------------------------------------------------------------------

SECTION 10.04. Attorney Costs and Expenses. (a) The Parent Borrower agrees to
pay or reimburse the Administrative Agent and the Arrangers for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Davis Polk & Wardwell LLP and one local and foreign counsel in each relevant
jurisdiction, and (b) each Borrower agrees, jointly and severally, to pay or
reimburse the Agents and the Lenders for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including the Cases and all such costs in connection with any refinancing,
restructuring or “work-out” of the Facility, and including Attorney Costs but
limited to those of one counsel to the Agents and the Lenders (and one local
counsel in each applicable jurisdiction and, in the event of any actual conflict
of interest, one additional counsel to the affected parties). The agreements in
this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid promptly following receipt by the Parent Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Borrowers. Each Borrower shall, jointly
and severally, indemnify and hold harmless the Administrative Agent, each
Lender, the Arrangers and their respective Affiliates, directors, officers,
employees, agents, trustees or advisors (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and Arrangers and one counsel to the other
Lenders (and one local counsel in each applicable jurisdiction for each such
group and, in the event of any actual conflict of interest, one additional
counsel to the affected parties)) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of this Agreement and any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
Release or threat of Release of Hazardous Materials on, at, under or from any
property or facility currently or formerly owned or operated by any Borrower,
any Subsidiary or any other Loan Party, or any Environmental Liability arising
out of the activities or operations of any Borrower, any Subsidiary or any other
Loan Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct, as determined by the final, non-appealable
judgment of a court of competent jurisdiction, of such Indemnitee or of any
affiliate, director, officer, member, employee, agent, trustee or advisor of
such Indemnitee or (y) a material breach of any obligations under any Loan
Document by such Indemnitee or of any affiliate, director, officer, employee,
agent, trustee or advisor of such Indemnitee as determined by the final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to indemnify and hold harmless set forth in this Section 10.05
may be unenforceable in whole or in part because they are violative of any
applicable law or public policy, the Borrowers shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through DebtDomain or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party,
except with respect to its obligations under this Section 10.05, have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any

 

-118-



--------------------------------------------------------------------------------

other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within 10 Business Days after written demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. This Section 10.05 shall not apply with respect to Taxes
other than any Taxes that represent liabilities resulting from any non-Tax
claim.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor any Borrower may, except as
permitted by Section 7.04 or as contemplated in Section 2.18 on the Conversion
Date, assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Sections 10.07(g) and 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below and the
limitations set forth above in clause (a), any Lender may assign to one or more
Persons (“Assignees”), provided, however, that notwithstanding the foregoing, no
Lender may assign or transfer any of its rights or obligations hereunder to
(i) any Person that is a Defaulting Lender or (ii) a natural Person, all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed, it being understood that the Parent Borrower
shall have the right to withhold its consent if the Parent Borrower would be
required to obtain the consent of, or make a filing or registration with, a
Governmental Authority) of:

(A) the Parent Borrower; provided that no consent of the Parent Borrower shall
be required for (i) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or (ii) if an Event of Default under Section 8.01(a) has occurred
and is continuing, any Assignee;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(C) each L/C Issuer at the time of such assignment of any Revolving Credit Loans
or any Revolving Credit Commitment, provided that no consent of any L/C Issuer
shall be required for an assignment to a Revolving Credit Lender, an Affiliate
of a Revolving Credit Lender or an Approved Fund; and

 

-119-



--------------------------------------------------------------------------------

(D) the Swing Line Lender in connection with any assignment of any Revolving
Credit Loans or any Revolving Credit Commitment; provided that no consent of the
Swing Line Lender shall be required for assignment to a Revolving Credit Lender,
an Affiliate of a Revolving Credit Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or such other date on which
such Assignment and Assumption is effective) shall not be less than and shall be
an integral multiple of (x) an amount of $5,000,000 unless each of the Parent
Borrower and the Administrative Agent otherwise consents, provided that (1) no
such consent of the Parent Borrower shall be required if an Event of Default
under Section 8.01(a) has occurred and is continuing and (2) such amounts shall
be aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (i) an Administrative Questionnaire and (ii) an
acknowledgment to any existing agreement among lenders; and

(D) the Assignee shall comply with Section 3.01(b) and (c) or Section 3.01(d),
as applicable.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrowers (at their expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent Borrower,
any Agent and, with respect to itself, any Lender, at any reasonable time and
from time to time upon reasonable prior notice. No assignment will be effective
unless and until the Assignment and Assumption is registered in such Register.
This Section 10.07(d) shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related Treasury Regulations (or any other
relevant or successor provisions of the Code or of such Treasury Regulations).

 

-120-



--------------------------------------------------------------------------------

(e) Any Lender may at any time, without the consent of, or notice to, the Parent
Borrower, any Subsidiary Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01(b)
and (c) or Section 3.01(d), as applicable, and Section 3.01(f) and (g)), 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.10 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided, that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless,
in the case of Section 3.01, the sale of the participation to such Participant
is made with the Parent Borrower’s prior written consent (not to be unreasonably
withheld or delayed) or except to the extent such entitlement to receive a
greater payment results from a change in law that occurs after the Participant
acquired the applicable participation.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Parent Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including their obligations under Section 3.01, 3.04 or 3.05),
except, in the case of Section 3.01, the increase or change results from a
Change in Law after the SPC becomes a SPC and the grant was made with the Parent
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval

 

-121-



--------------------------------------------------------------------------------

of any amendment, waiver or other modification of any provision of any Loan
Document, remain the lender of record hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Parent Borrower and the Administrative Agent and
with the payment of a processing fee of $3,500, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ prior notice to the Parent
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or the Swing Line
Lender shall have identified, in consultation with the Parent Borrower, a
successor L/C Issuer or the Swing Line Lender willing to accept its appointment
as successor L/C Issuer or Swing Line Lender, as applicable. In the event of any
such resignation of an L/C Issuer or the Swing Line Lender, the Parent Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer or Swing Line Lender hereunder; provided that
no failure by the Parent Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be. If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights
and obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, and to not use or disclose such
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ respective managers, administrators, directors,
officers, employees, trustees, investment advisors, partners, investors,
advisors, agents and other representatives, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made shall be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(c) to any other party to this Agreement; (d) subject to an agreement to be
bound by provisions substantially the same as those of this Section 10.08 (or as
may otherwise be reasonably acceptable to the Parent Borrower), to any pledgee
referred to in Section 10.07(g), Eligible Assignee of or Participant in, or any
prospective Eligible Assignee or pledgee of or Participant in, any of its rights
or obligations under this Agreement or to any actual or prospective party (or
its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder, any
rating agency, or the CUSIP Service Bureau or any similar organization; (e) with
the written consent of the Parent Borrower; (f) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08 or becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective affiliates on a nonconfidential basis
from a source other than a Loan Party who is not known to such Person to be in
breach of any obligation of confidentiality; (g) to any Governmental Authority,
examiner, self-regulatory authority or other regulatory authority (including the

 

-122-



--------------------------------------------------------------------------------

National Association of Insurance Commissioners or any other similar
organization) regulating or purporting to regulate any Lender; or (h) in
connection with the administration of this Agreement or any other Loan Documents
or the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder. In addition, the Agents
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from or on
behalf of any Loan Party or its Subsidiaries or any Loan Party’s or its
Subsidiaries’ directors, officers, employees, trustees, investment advisors or
agents, including accountants, legal counsel and other advisors, relating to
Holdings, the Borrowers or any of their subsidiaries or their respective
businesses, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the Closing Date, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to Section 6.01, 6.02 or 6.03 hereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.09. Treatment of Information.

(a) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties or their securities (“Restricting Information”). Other Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. Neither the Administrative Agent nor any of its
Affiliates shall, by making any Communications (including Restricting
Information) available to a Lender, by participating in any conversations or
other interactions with a Lender or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Affiliates be responsible or liable in any
way for any decision a Lender may make to limit or to not limit its access to
Restricting Information. In particular, none of the Administrative Agent nor any
of its Affiliates (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Affiliates, hereby disclaims, any duty to ascertain or
inquire as to whether or not a Lender has or has not limited its access to
Restricting Information, such Lender’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Loan Party or Lender or any of their respective Affiliates arising out of or
relating to the Administrative Agent or any of its Affiliates providing or not
providing Restricting Information to any Lender.

(b) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.

(c) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

 

-123-



--------------------------------------------------------------------------------

(d) The provisions of the foregoing clauses of this Section 10.09 are designed
to assist the Administrative Agent, the Lenders and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Affiliates warrants or makes any other statement with respect to
the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Affiliates warrant or make any other
statement to the effect that an Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.

SECTION 10.10. Setoff. Subject to the DIP Order and the proviso at the end of
Section 8.02, in addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates and each L/C Issuer and its Affiliates is
authorized at any time and from time to time, without prior notice to any
Borrower or any other Loan Party, any such notice being waived by the Borrowers
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) (other than
amounts held in (i) payroll or Tax withholding accounts, (ii) employee benefit
accounts or (iii) trust accounts, in each case to the extent such accounts hold
only amounts contemplated in the description of such accounts) at any time held
by, and other Indebtedness at any time owing to, such Lender and its Affiliates
or such L/C Issuer and its Affiliates, as the case may be, to or for the credit
or the account of the respective Loan Parties and their Restricted Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party which is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
unless such Subsidiary is not a direct or indirect subsidiary of Holdings. Each
Lender and L/C Issuer agrees promptly to notify the Parent Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.10
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.

SECTION 10.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Parent Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.12. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by facsimile or electronic transmission be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile or electronic transmission.

 

-124-



--------------------------------------------------------------------------------

SECTION 10.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control. To the extent that any specific
provision hereof is inconsistent with the DIP Order, the DIP Order shall
control.

SECTION 10.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation (other than
Secured Hedge Agreements, Cash Management Obligations and other Obligations that
are not accrued and payable) hereunder shall remain unpaid or unsatisfied or any
Letter of Credit (other than any Letter of Credit that has been Cash
Collateralized or, if satisfactory to the L/C Issuer in its sole discretion, for
which a backstop letter of credit is in place) shall remain outstanding.

SECTION 10.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and the
intent of such illegal, invalid or unenforceable provision shall be followed as
closely as legally possible. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT, EACH OTHER LOAN DOCUMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISING OUT
OF OR RELATE IN ANY WAY TO THIS AGREEMENT, AND EACH OTHER LOAN DOCUMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO
THE EXTENT APPLICABLE THE BANKRUPTCY CODE.

(b) THE SECURED PARTIES, PARENT BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE BANKRUPTCY COURT AND, IF
THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN
THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELEPHONE, FACSIMILE OR ELECTRONIC
TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY LC ISSUER MAY OTHERWISE HAVE TO BRING

 

-125-



--------------------------------------------------------------------------------

ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE PARENT BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION TO ENFORCE ANY OF ITS RIGHTS WITH RESPECT TO THE
COLLATERAL OR UNDER THE COLLATERAL DOCUMENTS.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrowers, Holdings, each Agent and each Lender and their respective
successors and assigns.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements or agreements governing Cash Management Obligations (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent. The provision of this Section 10.20
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

SECTION 10.21. USA PATRIOT Act. Each Lender and the Administrative Agent hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the USA PATRIOT Act. This notice is given in accordance
with the requirements of the USA PATRIOT Act and is effective as to the Lenders
and the Administrative

 

-126-



--------------------------------------------------------------------------------

Agent. The Borrowers shall provide to the Administrative Agent and the Lenders,
as applicable, with such information and documentation as reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money-laundering laws, rules or regulations.

SECTION 10.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Revolving Credit Facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their Affiliates, on the one hand, and the Agents, the Arrangers
and the Lenders, on the other hand, and each Borrower is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, each of the Agents, the
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrowers or any of their
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Agents, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising any Borrower or any of their
Affiliates on other matters) and none of the Agents, the Arrangers or the
Lenders has any obligation to the Borrowers or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrowers and their Affiliates, and none of the
Agents, the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and Holdings and the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate. Each of Holdings and each
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agents, Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty.

SECTION 10.23. No Personal Liability. No past, present or future director,
officer, employee, incorporator, member, partner or stockholder of any Borrower,
Holdings or any Loan Party or any of their direct or indirect parent companies
(other than the Borrowers, Holdings and any other Loan Party) shall have any
liability for any obligations of the Borrowers or the Loan Parties under the
Loans, the Letters of Credit, the Guaranty, the Revolving Credit Facility, this
Agreement or any other Loan Document or for any claim based on, in respect of,
or by reason of such obligations or their creation. Each Lender hereby waives
and releases all such liability.

SECTION 10.24. FCC. Notwithstanding anything to the contrary contained herein or
in any of the Loan Documents, neither the Administrative Agent or the Lenders,
nor any of their agents, will take any action pursuant to the Collateral
Documents that would constitute or result in any assignment of the FCC
Authorizations or any transfer of control thereof, within the meaning of 310(d)
of the Communications Act of 1934 or other Communications Law, if such
assignment of license or transfer of control thereof would require thereunder
the prior approval of the FCC, without first obtaining such approval of the FCC.

SECTION 10.25. Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans or other
Credit Extensions on its books and records. Each Borrower shall be liable for
all amounts due to an Agent and/or any Lender from the Borrowers under this
Agreement, regardless of which Borrower actually receives Loans or other Credit
Extensions hereunder or the amount of such Loans and Credit Extensions received
or the manner in which such Agent and/or such Lender accounts for such Loans or
other Credit Extensions on its books

 

-127-



--------------------------------------------------------------------------------

and records. Each Borrower’s Obligations with respect to Loans and other Credit
Extensions made to it, and such Borrower’s Obligations arising as a result of
the joint and several liability of such Borrower hereunder with respect to Loans
made to the other Borrowers hereunder shall be separate and distinct
obligations, but all such Obligations shall be primary obligations of such
Borrower. The Borrowers acknowledge and expressly agree with the Agents and each
Lender that the joint and several liability of each Borrower is required solely
as a condition to, and is given solely as inducement for and in consideration
of, credit or accommodations extended or to be extended under the Loan Documents
to any or all of the other Borrowers and is not required or given as a condition
of Credit Extensions to such Borrower. Each Borrower’s Obligations under this
Agreement shall, to the fullest extent permitted by law, be unconditional
irrespective of (i) the release of any other Borrower pursuant to Section 9.12
or the validity or enforceability, avoidance, or subordination of the
Obligations of any other Borrower or of any promissory note or other document
evidencing all or any part of the Obligations of any other Borrower, (ii) the
absence of any attempt to collect the Obligations from any other Borrower, or
any other security therefor, or the absence of any other action to enforce the
same, (iii) the waiver, consent, extension, forbearance, or granting of any
indulgence by an Agent and/or any Lender with respect to any provision of any
instrument evidencing the Obligations of any other Borrower, or any part
thereof, or any other agreement now or hereafter executed by any other Borrower
and delivered to an Agent and/or any Lender, (iv) the failure by an Agent and/or
any Lender to take any steps to perfect and maintain its security interest in,
or to preserve its rights to, any security or collateral for the Obligations of
any other Borrower, (v) an Agent’s and/or any Lender’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any portion
of an Agent’s and/or any Lender’s claim(s) for the repayment of the Obligations
of any other Borrower under Section 502 of the Bankruptcy Code, or (viii) any
other circumstances which might constitute a legal or equitable discharge or
defense of a guarantor or of any other Borrower. With respect to any Borrower’s
Obligations arising as a result of the joint and several liability of the
Borrowers hereunder with respect to Loans or other Credit Extensions made to any
of the other Borrowers hereunder, such Borrower waives, until the Obligations
shall have been paid in full and this Agreement shall have been terminated, any
right to enforce any right of subrogation or any remedy which an Agent and/or
any Lender now has or may hereafter have against any other Borrower, any
endorser or any guarantor of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to an
Agent and/or any Lender to secure payment of the Obligations or any other
liability of any Borrower to an Agent and/or any Lender. Upon any Event of
Default, the Agents may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the Obligations. Each Borrower
consents and agrees that the Agents shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
Obligations. Notwithstanding anything to the contrary in the foregoing, none of
the foregoing provisions of this Section 10.25 shall apply to any Person
released from its Obligations as a Subsidiary Borrower in accordance with
Section 9.12.

SECTION 10.26. Contribution and Indemnification Among the Loan Parties. Each
Borrower and each Subsidiary Guarantor, if any, is obligated to repay the
Obligations as a joint and several obligor under this Agreement. To the extent
that any Borrower or any Subsidiary Guarantor shall, under this Agreement as a
joint and several obligor, sell any of its assets to satisfy or otherwise repay
any of the Obligations constituting Loans made to another Borrower hereunder or
other Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower or Subsidiary Guarantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers and Subsidiary
Guarantors, if any, in an amount, for each of such other Borrowers and
Subsidiary Guarantors, if any, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Borrower’s (or Subsidiary
Guarantor’s, as applicable) Allocable Amount (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the Borrowers
and Subsidiary Guarantors. As of any date of determination, the “Allocable
Amount” of each Borrower and each Subsidiary Guarantors, if any, shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower or Subsidiary Guarantor hereunder without
(a) rendering such Borrower or Subsidiary Guarantor “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower or Subsidiary Guarantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower or Subsidiary Guarantor unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the

 

-128-



--------------------------------------------------------------------------------

UFCA. All rights and claims of contribution, indemnification, and reimbursement
under this Section shall be subordinate in right of payment to the prior payment
in full of the Obligations. The provisions of this Section shall, to the extent
expressly inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.

SECTION 10.27. Agency of the Parent Borrower for Each Other Borrower. Each of
the other Borrowers irrevocably appoints the Parent Borrower as its agent for
all purposes relevant to this Agreement, including the giving and receipt of
notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Administrative Agent of Borrowing Base Certificates and
Committed Loan Notices) and all modifications hereto. Any acknowledgment,
consent, direction, certification, or other action which might otherwise be
valid or effective only if given or taken by all or any of the Borrowers or
acting singly, shall be valid and effective if given or taken only by the Parent
Borrower, whether or not any of the other Borrowers join therein, and the Agents
and the Lenders shall have no duty or obligation to make further inquiry with
respect to the authority of the Parent Borrower under this Section 10.27;
provided that nothing in this Section 10.27 shall limit the effectiveness of, or
the right of the Agents and the Lenders to rely upon, any notice (including,
without limitation, a Committed Loan Notice), document, instrument, certificate,
acknowledgment, consent, direction, certification or other action delivered by
any Borrower pursuant to this Agreement.

SECTION 10.28. Reinstatement. This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Parent Borrower or
any Subsidiary Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

SECTION 10.29. Express Waivers by Borrowers in Respect of Cross-Guaranties and
Cross-Collateralization. Each Borrower agrees as follows:

(a) Each Borrower hereby waives: (i) notice of acceptance of this Agreement;
(ii) notice of the making of any Loans, the issuance of any Letter of Credit or
any other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Obligations; (iii) notice of the amount of the
Obligations, subject, however, to such Borrower’s right to make inquiry of the
Administrative Agent to ascertain the amount of the Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
any other Borrower or of any other fact that might increase such Borrower’s risk
with respect to such other Borrower under the Loan Documents; (v) notice of
presentment for payment, demand, protest, and notice thereof as to any
promissory notes or other instruments among the Loan Documents; and (vii) all
other notices (except if such notice is specifically required to be given to
such Borrower hereunder or under any of the other Loan Documents to which such
Borrower is a party) and demands to which such Borrower might otherwise be
entitled.

(b) Each Borrower hereby waives the right by statute or otherwise to require an
Agent or any Lender to institute suit against any other Borrower or to exhaust
any rights and remedies which an Agent or any Lender has or may have against any
other Borrower. Each Borrower further waives any defense arising by reason of
any disability or other defense of any other Borrower (other than the defense of
payment in full) or by reason of the cessation from any cause whatsoever of the
liability of any such Borrower in respect thereof.

(c) Each Borrower hereby waives and agrees not to assert against any Agent, any
Lender, or any L/C Issuer: (i) any defense (legal or equitable) other than a
defense of payment, set-off, counterclaim, or claim which such Borrower may now
or at any time hereafter have against any other Borrower or any other party
liable under the Loan Documents; (ii) any defense, set-off, counterclaim, or
claim of any kind or nature available to any other Borrower (other than a
defense of payment) against any Agent, any Lender, or any L/C Issuer, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (iii) any right or defense arising by reason of any claim or defense
based upon an election of remedies by any Agent, any Lender, or any L/C Issuer
under any applicable law; (iv) the benefit of any statute of limitations
affecting any other Borrower’s liability hereunder.

 

-129-



--------------------------------------------------------------------------------

(d) Each Borrower consents and agrees that, without notice to or by such
Borrower and without affecting or impairing the obligations of such Borrower
hereunder, the Agents may (subject to any requirement for consent of any of the
Lenders to the extent required by this Agreement), by action or inaction:
(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the
Issuer Documents; (ii) release all or any one or more parties to any one or more
of the Issuer Documents or grant other indulgences to any other Borrower in
respect thereof; (iii) amend or modify in any manner and at any time (or from
time to time) any of the Issuer Documents; or (iv) release or substitute any
Person liable for payment of the Obligations, or enforce, exchange, release, or
waive any security for the Obligations.

SECTION 10.30. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

-130-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

IHEARTCOMMUNICATIONS, INC., as the Parent Borrower By:  

/s/ Brian D. Coleman

  Name: Brian D. Coleman   Title: Senior Vice President and Treasurer AMFM
BROADCASTING, INC. AMFM TEXAS BROADCASTING, LP CAPSTAR RADIO OPERATING COMPANY
CHRISTAL RADIO SALES, INC. CITICASTERS CO. IHEARTMEDIA + ENTERTAINMENT, INC.
KATZ COMMUNICATIONS, INC. KATZ MILLENNIUM SALES & MARKETING INC. PREMIERE
NETWORKS, INC., as Subsidiary Borrowers By:  

/s/ Brian D. Coleman

  Name: Brian D. Coleman   Title: Senior Vice President, Treasurer and Assistant
Secretary IHEARTMEDIA CAPITAL I, LLC, as Holdings By:  

/s/ Brian D. Coleman

  Name: Brian D. Coleman   Title: Senior Vice President and Treasurer AMFM TEXAS
BROADCASTING, LP By: AMFM Broadcasting, Inc., its General Partner By:   /s/
Brian D. Coleman Name:   Brian D. Coleman Title:   Senior Vice President,
Treasurer and Assistant Secretary

[SIGNATURE PAGE TO CREDIT AGREEMENT (IHM DIP 2018)]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and
Lender By:  

/s/ David L. Smith

  Name: David L. Smith   Title: Vice President and Director

[SIGNATURE PAGE TO CREDIT AGREEMENT (IHM DIP 2018)]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a L/C Issuer and a Lender

By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President By:  

/s/ Maria Guinchard

  Name: Maria Guinchard   Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (IHM DIP 2018)]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a L/C Issuer and a Lender By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (IHM DIP 2018)]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION as a L/C Issuer and a Lender By:  

/s/ Richard Mahtani

  Name: Richard Mahtani   Title: SVP

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (IHM DIP 2018)]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a L/C Issuer and a Lender By:  

/s/ Alfonse Simone

  Name: Alfonse Simone   Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (IHM DIP 2018)]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as a Lender

By:

 

/s/ Robert Kelly

 

Name: Robert Kelly

 

Title: Senior Vice President, Business Capital

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (IHM DIP 2018)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Nicolas Gitron-Beer

Name:   Nicolas Gitron-Beer Title:   Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (IHM DIP 2018)]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR

FUNDING, INC.,

as a Lender

By:  

/s/ Michael King

Name:   Michael King Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (IHM DIP 2018)]